                   Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 1 of 159


            1    GIBSON, DUNN & CRUTCHER LLP
                 JOSHUA S. LIPSHUTZ, SBN 242557
            2      jlipshutz@gibsondunn.com
                 555 Mission Street, Suite 3000
            3    San Francisco, CA 94105-0921
                 Telephone:    415.393.8200
            4    Facsimile:    415.393.8306
            5    JAMES FOGELMAN, SBN 161584
                   jfogelman@gibsondunn.com
            6    THEANE EVANGELIS, SBN 243570
                    tevangelis@gibsondunn.com
            7    MICHAEL HOLECEK, SBN 281034
                    mholecek@gibsondunn.com
            8    333 South Grand Avenue
                 Los Angeles, CA 90071-3197
            9    Telephone:    213.229.7000
                 Facsimile:    213.229.7520
          10
                 Attorneys for Respondent DOORDASH, INC.
          11

          12

          13
                                           UNITED STATES DISTRICT COURT
          14
                                        NORTHERN DISTRICT OF CALIFORNIA
          15
                                                   SAN FRANCISCO DIVISION
          16

          17
                 TERRELL ABERNATHY, et al.,                     CASE NO. 3:19-cv-07545-WHA
          18
                                    Petitioners,                DECLARATION OF JOSHUA LIPSHUTZ IN
          19                                                    SUPPORT OF RESPONDENT DOORDASH,
                      v.                                        INC.’S ADMINISTRATIVE MOTION TO
          20                                                    CONSIDER WHETHER CASES SHOULD
                 DOORDASH, INC.,                                BE RELATED
          21
                                    Respondent.
          22                                                    Action Filed: November 15, 2019
          23                                                    Honorable William Alsup
          24

          25

          26

          27

          28

Gibson, Dunn &       DECLARATION OF JOSHUA LIPSHUTZ ISO RESPONDENT DOORDASH, INC.’S ADMINISTRATIVE MOTION
Crutcher LLP
                                        TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                                       3:19-cv-07545-WHA
                     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 2 of 159


            1    I, Joshua Lipshutz, declare as follows:
            2            1.     I am a partner at the law firm of Gibson, Dunn & Crutcher LLP, counsel of record for
            3    Defendant DoorDash, Inc. (“DoorDash” or “Defendant”) in the above-captioned action. I offer this
            4    declaration in support of DoorDash’s Administrative Motion to Consider Whether Cases Should Be
            5    Related. I have personal knowledge of the facts set forth in this declaration (unless otherwise noted),
            6    and, if called to testify, I could and would competently testify to them.
            7            2.     Attached hereto as Exhibit A is a true and correct copy of the Petitioners’ Petition to
            8    Compel Arbitration filed in Boyd. v. DoorDash Inc., No. CPF-19-516930, in San Francisco Superior
            9    Court on November 19, 2019.
          10             3.     Attached hereto as Exhibit B is a true and correct copy of the Petitioners’ Motion for
          11     a Temporary Restraining Order and Order to Show Cause filed in Boyd. v. DoorDash Inc., No. CPF-
          12     19-516930, in San Francisco Superior Court on November 19, 2019.
          13             4.     Attached hereto as Exhibit C is a true and correct copy of the Declaration of Ashley
          14     Keller in Support of Petitioners’ Petition to Compel Arbitration and its accompanying Exhibit A filed
          15     in Boyd. v. DoorDash Inc., No. CPF-19-516930, in San Francisco Superior Court on November 19,
          16     2019.
          17

          18             I declare under penalty of perjury pursuant to the laws of the United States of America and the
          19     State of California that the foregoing is true and correct.
          20             Executed at Washington, D.C., on this 21st day of November, 2019.
          21

          22                                                                   /s/     Joshua Lipshutz
          23                                                                            Joshua Lipshutz
          24

          25

          26

          27

          28
                                                                     1
Gibson, Dunn &                            RESPONDENT DOORDASH, INC.’S ADMINISTRATIVE MOTION
Crutcher LLP
                                            TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                                             3:19-cv-07545-WHA
Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 3 of 159




        EXHIBIT A
Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 4 of 159
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 5 of 159



 1   MAHMOOD AL GHAZAWI; OMER AL
     MASHAHEDAH; ROMAN AL; LANA
 2   ALANIZ; MARIA ALARCON; OMAR
     ALAYA; MAGDI ALBARTY; MUAYAD
 3   ALBAZIAN; VANICA ALBERT; ANDREW
     ALBRECHT; MAIA ALBRO; ELISSA
 4   ALCALA; ALEXANDER ALCARAZ;
     STEVE ALCAZAR; CHRISTOPHER
 5   ALEJO; NEHEMIAS ALEMAN; SAUL
     ALEMAN; JACOB ALESNA; CALONDRA
 6   ALEXANDER; JENNIFER ALEXANDER;
     JOEL ALEXANDER; KAYLAH
 7   ALEXANDER; MARLA ALEXANDER;
     RUDOLPH ALEXANDER; ROY
 8   ALFAJORA; ALEX ALFARAS; DENNY
     ALFARO; ELIZABETH ALFARO; RAMON
 9   ALFARO; SHANNON ALFARO;
     AMANDA ALFRED; JOSEPH ALFRESCO;
10   SAM ALHADDADEN; DUAA ALHAJRI;
     MOHAMMED ALIA; BERMUDEZ
11   ALICIA; IRWIN ALLEN; MICHAEL
     ALLEN; MONIQUE ALLEN; RENEE
12   ALLEN; TIMEKA ALLEN; ALEXANDRIA
     ALLGOOD; MELISSA ALMARAZ;
13   YOUSEF ALMASRI; HAYDAR
     ALMAYALEE; ELIZABETH
14   ALMENDAREZ; AMMAR ALSHAWOSH;
     DIEGO ALTAMIRANO; MALCOLM
15   ALUGAS; FRANCISCO ALVARADO;
     VICTORIA ALVARADO; ADRIAN
16   ALVAREZ; JEAN ALVAREZ; LILIA
     ALVAREZ; MARISELA ALVAREZ;
17   MILLY ALVAREZ; MICHAEL
     ALVARIZARES; JUSTIN AMADOR;
18   MARYAMAWEET AMARE; RICHARD
     AMARO; INGRID AMAYA; NORA
19   AMERICANO; RUDY AMESQUITA;
     AHSSANULLAH AMINYAR; JOSARA
20   AMMANN; RACHAEL AMOAH;
     FRANCISCO ANAYA; ISAAC ANAYA;
21   ROMUALDO ANAYA; ASHLEY
     ANDERSON; CASHLEY ANDERSON;
22   CHARLES ANDERSON; DAVID
     ANDERSON; DESIREE ANDERSON;
23   FRANCIS ANDERSON; JOHN
     ANDERSON; JONATHAN ANDERSON;
24   JULIA ANDERSON; KAI ANDERSON;
     MICHAEL ANDERSON; SHAWN
25   ANDERSON; VICTORIA ANDERSON;
     YAMILB ANDERSON; SHAYNA
26   ANDERSON-SCHMIDT; SHAWNA
     ANDINO; JARED ANDRADE; KEVIN
27   ANDRADE; ROBERT ANDRADE;
     RAPHELLE ANDREWS; NADINE
28   ANGUIANO; RICARDO ANTILLON;
                                        2
                   PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 6 of 159



 1   MASOUD ANWARY; ANNETTE
     APODACA; ANTIMONY APODACA;
 2   ARTHUR APPLING; JUSTIN AQUINO;
     EDGAR ARAMBULA; NICHOLAS
 3   ARANDA; JERROLD ARANGORIN; JUAN
     ARAUJO; KAYLEE ARAUJO; PABLO
 4   ARAUJO; MELISSA ARAYA; EVA ARCE;
     JAMES ARCE; ZAKARIA ARCHANE;
 5   VINCENT ARCHIE; JAN COLEEN
     ARCINAS; KRISTI ARD; MELISSA
 6   ARELLANO; LUIS ARENAS; ALICIA
     ARGUELLO; EDUARDO ARIAS; JAMES
 7   ARLOW; MANUEL ARMENTA; ISAAC
     ARMSTRONG; JEANETTE ARMSTRONG;
 8   LINDA ARMSTRONG; MICHAEL
     ARNETT; COREY ARNOLD; CALVIN
 9   AROMIN; DOMINIC ARREOLA;
     DANIELA ARREY; ALFRED
10   ARRINGTON; STEVEN ARTIGA;
     GEORGE ARTOPE; MIGUEL ARVIZO;
11   GLORIA ARZU; AKSEL ASADOURIAN;
     DEAN ASAMURA; ARLETTE ASCENSO;
12   BRIAN ASHE; BRIANNA ASHLEY;
     ROGER ASHTON; MICHAEL ASIS; MUH
13   DARYOSH ASLAMI; TIMOTHY ASLAN;
     OMAR ASSAF; STEVEN ASSEF; TIMONA
14   ASUEGA; DION ASUNCION; YORDAN
     ATANASOV; ROZA ATIKYAN; ALFRED
15   ATKINS; LEANDRE ATKINS; ALEX
     ATTRILL; NATALIE AUBELE; AIDAN
16   AUSTIN; RASHEETA AUSTIN;
     CHRISTINE AVELAR; MICAH AVERY;
17   JESUS AVEYTIA; MARISSA AVILA
     METZ; DAWN AVILA; JARON AVILA;
18   MONICA AVILA; EMANOEL AVRAHEM;
     NASSER AWAWDA; THEO AWDNG;
19   WILLIAM AYDLETTE; ALESSANDRO
     AYER; JERIZA AYSON; AMIR AZARI;
20   MELISSA AZEVEDO; NAVID AZIZI;
     PAUL AZZOLINA; MOHAMED
21   BAAGHIL; DOMINIQUE BACA; BRIAN
     BACHAR; CHAD BACHMAN; HARMONY
22   BACON; KATHY BADER; CHRISTIAN
     BAEZ; MAMIE BAGBY; LENA
23   BAGWELL; JAVIER BAHAMONDE;
     EDON BAINVOLL; LAWRENCE
24   BAISDEN II; LAQUANN BAKER;
     MARVIN BAKER; MEDINA BAKER;
25   SCOTT BAKER; TOMMY BAKER;
     TRACY BAKER; GAGANDEEP BAL;
26   KENNETH BALANON; JESSE BALDAIN;
     ROSARIO BALDERAS; VICENTE
27   BALINTON; JENNIFER BALL; JORDAN
     BALL; CHRIS BALLARD; DAMEONN
28   BALLARD; GLEN BALZA; ARCHANA
                                        3
                   PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 7 of 159



 1   BANDARU; JELANI BANDELE; JULIAN
     BANDERAS; GWENDOLYN BANKS;
 2   KAYLA BANKSTON; KATHARINE
     BANTIGUE; ROBERTO BAPTISTA;
 3   CHRYSTLE BARAJAS; DANIEL BARBA
     MORALES; MARCOS BARBA; ALICIA
 4   BARBEE; MICHAEL BARBER;
     MICHAELA BARBER; TANNER
 5   BARBER; CARLOS BARBOSA; PETER
     BARD; JESSICA BARFIELD; SONIA
 6   BARILLAS; BRIANA BARNES;
     KATELYNN BARNES; STEVE BARNES;
 7   CAMERON BARNETT; JAMES
     BARNETTE; TRINI BARON; JESUS
 8   BARRAGAN; CASSANDRA BARRANCO;
     ENRIQUE BARRERA; GABRIEL
 9   BARRERA; MONICA BARRERA;
     MONICA BARRERA; JA'MONTEYANNA
10   BARRETT; ARIANA BARRIOS;
     REBECCA BARRON; VANESSA KAY
11   BARRON; DONALD BARRY; JEFFREY
     BARTNEK; ISIAH BARTOLOME;
12   TREVEON BASKIN; MOHAN BASNET;
     EVERETT BASS; OTIS BASSETT;
13   BROOKE BASTIAANS; JARED BASTIAN;
     THALIA BATISTA; ARIUNSAIKHAN
14   BATKHUYAG; RYAN BATORICK;
     LAUREN BATTAGLIA; THOMAS
15   BATTAGLIA; AMRIT BATTH; AJANAI
     BATTLE; CRISTINA BAUTISA;
16   CRISTIAN MERRY BAUTISTA; STEVEN
     BAVIN; DERRICK BAXTER; KIMBERLY
17   BAYARDO; VERTIS BAYNE; JASON
     BEADLE; JOHNNY BEARD;
18   CHRISTOPHER BEARDEN; PATRICIA
     BEARDSLEY; GARINER BEASLEY;
19   JONATHAN BEASLEY; REGINA
     BEASLEY; JENNA BEATON; RODRICK
20   BEAVERS; LUANA BEAVERS-
     DELOACH; KAREN BECCAR; JEREMIAH
21   BECK; ZACKARY BECKER; DANNY
     BEDFORD; TONY BEDI; BENJAMIN
22   BEERS; LAURIE BEHREND; DAOUD
     BEITUNI; MIKE BELARDES; ANNA
23   BELIEL; BRIANNE BELL; HUNTER
     BELL; JARED BELL; TANISHA BELL;
24   VINESHIA BELL; YVONNE BELL;
     MOUAADH BELLAL; CONNIE
25   BELLMER; EMMANUEL BELLO;
     WENDY BELMONT; SABRINA
26   BELMONTEZ; MIGUEL BELTRAN;
     HATEM BEN MILED; SARAJANE
27   BENASSI; OLIVIA BENAVIDES; VAHAN
     BENDIAN; SIMONE BENECH;
28   TASHALLA-LYNN BENFORD; ANDREA
                                        4
                   PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 8 of 159



 1   BENNETT; DOMINIQUE BENNETT;
     ENDIRA BENNETT; JACOB BENNETT;
 2   MARISSA BENNETT; MICHAEL
     BENNETT; SARA BENSON; ANDREI
 3   BERG; JAMES BERG; MATTHEW BERG;
     ALAYNA BERGMAN; FLOR BERMUDEZ;
 4   DESSA BERNABE; CHRISTIAN
     BERNARD; OSCAR DE JESUS
 5   BERNARDINO FLORES; SCOTT
     BERNAVE; ISHA BERRY; MICHAEL
 6   BERRY; RICHARD BERRY; SAMANTHA
     BERRY; VINCENT BERRY; RICHARD
 7   BERTHIL; JACK BESSIERE; SENECA
     BEVERLY; OZONE BHAGUAN;
 8   MUHAMMAD BHUTTA; JAMEE
     BIADORA; ANGELA BIBBS; MICHAEL
 9   BICKHAM; TANIA BIELECKI; LAUREN
     BIGORNIA; JONATHAN BIRD; BOBBY
10   BIRDI; ROBIN BIRDSONG VINCENT;
     JOSEPH BIRDSONG; JESSE BIRINGER;
11   BRETT BIRMINGHAM; ARRICK
     BISCHOFBERGER; CODY BISHOP;
12   NICHELE BISSETT; MIRHAD BJELEVAC;
     SAMANTHA BLACK; THERESA BLACK;
13   CHRISTANYA BLACKMAN; SANDRA
     BLACKMON; KERRY BLACKMORE;
14   NICHOLE BLACKWELL; STEPHEN
     BLAKE; SHAUWN BLAND; TROY
15   BLANTON; JANETTE BLEVINS; TANYA
     BLUE; TATIANA BLUFORD; EMMETT
16   BLUNT; JASON BLYSTON; NICHOLAS
     BOBER; JAKEH BODE; ALICIA
17   BODWAY; RANDY BOEGLIN;
     NICHOLAS BOESCH; RICHARD
18   BOGOLUB; GENEVIEVE BOHAN; RONE
     BOLES; ROSZONNE BOLTON; ALEXIA
19   BOND; BARBARA BONDS; AUDREY
     BONGATO; CINTIA BONIFACIO;
20   CARMENA BOONE; MARCUS BOONE;
     ERIC BOOTHE; LASHAY BOOZER;
21   ALEJANDRO BOQUIREN; JASMYN
     BORDERS; SAMANTHA BORG; ROBERT
22   BORJAS; ALICIA BORREGO; CAMILLE
     BORROMEO; PAUL BOSLEY-PITTMAN;
23   DANIELLE BOSTIC; APRIL BOSWORTH;
     JOSH BOTELLO; CAMERON
24   BOTHWELL; MONET BOUNTHON;
     NADRA BOURDI; MONIKA BOWERS;
25   SHAQUISHA BOWERS; THEODORE
     BOWERS; CATHERINE BOYD;
26   JONATHAN BOYD; ERIN BOYER;
     AMANDA BOYETT; JOHN BOYLE;
27   ROBERT BOYLE; BENJAMIN
     BRADFORD; CARLOS BRADFORD;
28   SAMANTHA BRADFORD; ANGELA
                                        5
                   PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 9 of 159



 1   BRADLEY; GARRETT BRADLEY;
     STEVIE BRADLEY; THOMAS BRAGER;
 2   JA’SAWN BRAGG; WILLIAM
     BRAJNIKOFF; REBEKAH BRANCH;
 3   YAQUII BRANCH; JONATHAN
     BRANNON; COREY BRANTLEY;
 4   TAMEKIA BRANTLEY; JODI BRAUND;
     GEORGINA BRAVO; JAYLEN BRENT;
 5   DESTINY BREWER; BRIAN BREWSTER;
     NAJA BRIDGEFORTH; GREG
 6   BRIDGEWATER; TAWANA
     BRIDGEWATER; VICTOR BRIFFA;
 7   JUSTIN BRIGGS; ANTHONY BRIGHT;
     DETRICK BRIGHT; MONIQUE BRIM;
 8   TANISHA BRINKLEY; ROSA A
     BRIONES; MIYAKO BRISKER;
 9   GERARDO BRITO; RICARDO BRITO-
     GONZALEZ; TRAVIS BRITTON; GAYLA
10   BROOKINS; LATASHA BROOKS; OLIVIA
     BROOKS; PARADICE BROOKS; SHERIA
11   BROOKS; TESS BROWDER; HENRY
     BROWN III; BARBARA BROWN;
12   BRITANY BROWN; BRYSON BROWN;
     CHARLOTTE BROWN; CHERELE
13   BROWN; COLLEEN BROWN;
     DOMINIQUE BROWN; DONNASIA
14   BROWN; EARL BROWN; ELIJAH
     BROWN; HAROLD BROWN; HEATHER
15   BROWN; JARRETT BROWN; KENON
     BROWN; KIMBERLY BROWN;
16   KRISTINA BROWN; LATOYA BROWN;
     LAUREN BROWN; LORA BROWN;
17   MARCELLES BROWN; MARGARET
     BROWN; MARTEZ BROWN; MICHAEL
18   BROWN; MONIQUE BROWN; NATALIE
     BROWN; NIESHA BROWN; ROBYN
19   BROWN; RODNEY BROWN; SABRINA
     BROWN; STEVEN BROWN; TONISHA
20   BROWN; AZIZA BRUMFIELD; KATIE
     BRUNIUS; CARLTON BRUNNER;
21   DUNCAN BRUNST; JULIA BRYAN;
     TERAN BRYAN-HOWELL; JANNET
22   BRYANT; KEVIN BRYANT;
     KIMBRIELLE BRYANT; LAQUISHA
23   BRYANT; LINDA BRYANT; ODEIRRE
     BRYANT; SHANTE BRYANT; GILBERTO
24   BUENROSTRO; EBONE BUGGS;
     MICHAEL BUI; VU BUI; ELMER
25   BUNGAY; GURGEN BUNIATYAN;
     MARISSA BURGESS; ALLISON BURKE;
26   LAUREN BURKE; ANTHONY BURKS;
     ANITRA BURMEN; BERNADETTE
27   BURNIAS; CANDICE BURNS; MATTHEW
     BURNS; TERRIA BURSEY; CODDIE
28   BURTON; JALISA BURTON; ANNIE
                                        6
                   PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 10 of 159



 1    BUSHNELL; STEVEN BUSTAMANTE;
      ARETTA BUTLER; MARLOW BUTLER;
 2    DAVION BYRD BYRD; ROBERT BYRD;
      SHAWNA BYRD; CHRISTIAN
 3    CABANAYAN; AZEENITH CABANERO;
      JEWEL CABIGAS; BRE CABIN; SAUL
 4    CABRAL; TOMAS CABRAL; ABIGALI
      CABRERA; JORGE CACERES; CHLOE
 5    CALDASSO-SMITH; JOSE CALDERA;
      ANTHONY CALDERON; EARLE
 6    CALDERON; MICHAEL CALDERON;
      JASMINE CALDWELL; MIA CALDWELL;
 7    RICKY CALDWELL; ROCIO CALENDA;
      KENNETH CALICDAN; TYLER
 8    CALLAHAN; KARINA CALLAHAND;
      CARDELL CALLOWAY; JENNIFER
 9    CALTON; JOHN CALUCIN; DANICA
      CAMAGONG; SAMANTHA CAMAIONI;
10    DON CAMANAG; GABRIEL CAMBRON;
      REGINA CAMERON; ASHLEY
11    CAMILLUCCI; KEYLI CAMPBELL;
      KIEMARA CAMPBELL; CAROL CAMPO;
12    ATHIANE CAMPOS; CAROLINA
      CAMPOS; MELINA CAMPOS; ARTHUR
13    CANALES; CASEY CANALES; LAURA
      CANAS; OLIVER CANBAZOGLU; JC
14    CANNEGIETER; KIERRA CANNON;
      SEAN CANNON; CARLOS CANTON;
15    FRANK CANTORAN; AMANDA
      CANTRELL; KRISTY CANTRELL; MARK
16    CAPACCIO; CHRIS CAPRON; LASHAY
      CARADINE; GREG CARAMELLA; JOHN
17    CARANDANG; PATRICK CARDEA;
      RYAN CARDENAS; CHRISTOPHER
18    CARDINELLI; AARON CARDOZA;
      VERONICA CARGILL; JOSEPH CARINI;
19    JESSICA CARMONA; MICHELLE
      CAROLAN; JIMMIE CARPENTER; RON
20    CARPENTER; RYAN CARPENTER;
      SAMANTHA CARPINTERO; VICTORIA
21    CARPIO; CAMERON CARR; CARRADINE
      CARR; JERRY CARR; LA QUESHA
22    CARR; ROXANNE CARR; VONDETRICK
      CARR; CYNTHIA CARRANZA;
23    JONATHAN CARRASCO; MATTHEW
      CARRELL; RYAN CARRETHERS;
24    BRANDON CARRIER; MICHAEL
      CARRIERI; SANDRA CARRIERI; LISA
25    CARRILLO; JASMINE CARRION; NANCY
      CARRION; TIMOTHY CARRIZALES;
26    STEVEN CARROLL; RENE CARSON;
      BRANDON CARTER; CRAIG CARTER;
27    NATHANAEL CARTER; PAUL CARTER;
      RONNIE CARTER; SHAWNICE CARTER;
28    ANTHONY CARVER; ISABEL CASALES;
                                         7
                    PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 11 of 159



 1    JANELL CASCIA; JUDY CASE;
      MARSHAL CASE; KYLE CASEY;
 2    ANDREW CASH; ARIELLE CASILLAS;
      ADRIANA CASSELL; EMILY
 3    CASTANON; ALEXIS CASTELLANOS;
      JUANCARLO CASTELLANOS; PETE
 4    CASTELLANOS; TERRENCE CASTILLE;
      CARLOS CASTILLO; CAROLINE
 5    CASTILLO; LEON CASTILLO; SAMUEL
      CASTILLO; MONTE CASTON; DANIEL
 6    CASTRO; ELYSE CASTRO; EVELYN
      CASTRO; FERNANDO CASTRO; JORGE
 7    CASTRO; LINDA CASTRO; MARITZA
      CASTRO; MONICE CASTRO; LALITA
 8    CASTRO-KINH; KELLIE CATENA; APRIL
      CAUDILLO; ANGELA CAVINESS; JEAN
 9    CAYABYAB; REAGAN CECCARELLI;
      MIAJOY CEDENO; JASON CELESTIAL;
10    TAMIKA CENTERS; ADRIAN CERDA;
      LUCAS CESPEDES; LUIS CHABLÉ;
11    KIMBERLY CHADWICK; BRENDA
      CHAIREZ; EBONEE CHAMBERS; KALIA
12    CHAMBERS; PESACH CHANANIAH;
      ZACHARIAH CHANCE; GARY
13    CHANDLER; JASMINE CHANDRA;
      RONALD CHANDRA; LYNN CHANEY;
14    DARWIN CHANG; SHENG-YANG
      CHANG; ALLEN CHANNEL; SUSIE
15    CHANPHENG; SERENA CHAPMAN;
      ELIZABETH CHAPMAN-ARATA;
16    CRYSTAL CHAPPEL; DRAKE CHAPUT;
      DANIELLE CHARETTE; KAAJAL
17    CHARITRA; NAOMI CHARLES; JALEN
      CHARLESON; SERGIO CHAVEZ; TAMMI
18    CHAVEZ; ANDY CHEA; ALISHA
      CHEESEBORO; JIN GUANG CHEN;
19    SHEILA CHENAULT; ALEXANDER
      CHERENKOV; JUDITH CHESSER; ALVIN
20    CHETTY; AARON CHEUNG; MOEUN
      CHHEANG; JASON CHIANG; ARINZE
21    CHIDOM; RAJAY CHILDS; SHEILA
      CHILDS; SRITEJA CHILLARIGE;
22    CHIKEZIE CHIMA; ALEXANDER
      CHIRISHYAN; JERMAINE CHISM;
23    KRYSTAL CHITTY; RAYMOND CHO;
      JOHN CHOE; LACHIA CHRISTIAN;
24    SAMUEL CHRISTIAN; SAMANTHA
      CHRISTIANSEN; SAIMAN CHU;
25    AMINMORN CHUENGMANKONG; IKEM
      CHUKWUDIFU; CAMERON CHUMBLEY;
26    RICHARD CHUNG; LINDA CISCO;
      ARTURO CISNEROS; RICARDO
27    CISNEROS; BACONGO CISSE; TRISHA
      CLABORN; KIMBERLY CLARK
28    BURRELL; CONRAD CLARK; JOSHUA
                                         8
                    PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 12 of 159



 1    CLARK; MICHAEL CLARK; TANEIKA
      CLARK; TERA CLARK; VIRGINIA
 2    CLARK; LESTER CLAROS; GIAN
      CLAUDIO; RICK CLAYTON; JESSICA
 3    CLEMENTS; KAREN CLEMENTS;
      JOVITA CLEMONS; JEANROBERT
 4    CLERVOIX; CHRISTOPHER
      CLEVELAND; ELLIOT CLEVELAND;
 5    JENNIFER CLIFTON; MIKAELA COBB;
      CHRISTOPHER CODILLA; MARCIE COE;
 6    DANNY COELLO; MARTIN COHEN;
      TANAE COLBERT; BREANNA
 7    COLEMAN; DESTINY COLEMAN;
      KRISTINE COLEMAN; LAKESHA
 8    COLEMAN; ZACHARY COLEMAN;
      ASHLEY COLGLAZIER; ANGELO
 9    COLLIER; AMBER COLLINS; SIMON
      COLLINS; STEVE COLLINS; TANYA
10    COLLINS; TINA COLLINS; CELIA
      COLON; SANDRA COMBEE;
11    CHRISTOPHER COMLY; MARVIN
      CONANT; ALEXIS CONCANNON;
12    CLIFFORD CONDELLO; KARRIANN
      CONLEY; TAYLOR CONLEY; RYAN
13    CONN; KODIAK CONRAD; MILES
      CONRAD; KRISHNA CONSTANCIO;
14    ALEJANDRO CONTRERAS; EDDIE
      CONTRERAS; JENNIFER CONTRERAS;
15    JORGE CONTRERAS; ROLANDO
      CONTRERAS; SHARON CONTRERAS;
16    ALEX CONVERSE SR; CHASE
      CONVERSE; DEMESHA CONWAY;
17    JONATHAN CONWAY; MALIK
      CONWAY; TAYLOR CONYERS;
18    NICOLAS COOK LEON; JACQUEZ
      COOK; SANDY COOK; FERNANDO
19    COOK-MORALES; JON COOLEY; APPLE
      COOPER; KELLI COOPER; MICHAEL
20    COOPER; TRACY COOPER; MARTIN
      COPPA SR.; ANJELICA CORBETT;
21    RONISHA CORBIN; CASSIDY
      CORBOLINE; CHRIS CORDINGLEY;
22    DANA CORDOVA; JOHN CORDOVA;
      LORENA CORDOVA; VANESSA
23    CORDOVA; CHERYL CORLL; MAYRA
      CORONA; TINA CORONA; SALLY
24    CORONADO; DANIEL CORPUZ;
      NICOLAS CORRAL; EDMUNDO
25    CORREA; TESSA CORREA; KEITH
      CORSI; MAYRA CORTES; RAMIRO
26    CORTEZ ROMAN; ELLIE CORTEZ;
      FEISAL CORTEZ; MICHAEL CORTEZ;
27    BIANCA CORTINAS; SHELIYA COSBY;
      STEPHANIE COSIO; MARK COSTELLO;
28    SHARI COSTON; ANDREA COTA;
                                         9
                    PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 13 of 159



 1    RAYMOND COTA; LARRY COTTON JR;
      ANGELA COTTON; SANDRA
 2    COURTNEY-SIMS; LASHAE COUSIN;
      DOROTHY COUSINS; EMMA
 3    COUVILLION; MARIO COX; TASHA
      COX; ALEXIS COZZI; DIIYMILEA
 4    CRAFTON; IBOETE CRAIG; LISA CRAIN;
      FELICIA CRAPIA; OWEN CRAVER;
 5    CABONIA CRAWFORD; LEKEITRA
      CRAWFORD; JAWARA CRICHTON;
 6    ANGELA CRISWELL; DANIELLE
      CROCKER; CHELSEA CROIL; JAMES
 7    CROPPER; ERICKA CROSBY; VANESSA
      CROTEAU; JASMINE CROUCH;
 8    DESAMONA CROWDER; GRAYCE
      CROWDER; BRYNN CROWLEY; JASON
 9    CROWLEY; WESLEY CRUM; MERCEDES
      CRUMBY; ANA CRUZ; DIXIE CRUZ;
10    JORGE CRUZ; MARIA CRUZ; JENNIFER
      CSISZAR; MANUEL CUENCA; MELANIE
11    CUI; SHAYNE CUI; ASHLEE
      CUMMINGS; AARON CUMPTON; MARIA
12    CUNANAN; KAREEM CUNNINGHAM;
      TERRA CUPP; BRANDON CUPPOLETTI;
13    TINISHA CURLEY; DEJANA CURRY;
      WILLIAM CURRY; LATANYA CURTIS;
14    STEPHANIE CURTIS; JAMIE
      CZELUSNIAK; JOSHUA CZUPOWSKI;
15    KAREN DADALT; DILJOT DAISY;
      ALEXANDER DALE; CAITLIN DALTON;
16    JOIA DANAI; VICTOR DANDRADE;
      JOSEPH DANGLER; EBONY DANIELS;
17    EMMITT DANIELS; ERIKA DANIELS;
      KYESHA DANIELS; MICHALAY
18    DANIELS; LORI DANIELSON; DANIEL
      DAVIDSON; FELIPE ROSAS; CAROLYN
19    DAVIO; JOHNATHAN DAVIS II; JASON
      DAVIS JR; ADAM DAVIS; BRIELLE
20    DAVIS; CAMERON DAVIS;
      CHARDANEY DAVIS; CHARRICE
21    DAVIS; CHRISTINE DAVIS; CHRISTINE
      DAVIS; DANA DAVIS; DARREN DAVIS;
22    DASIA DAVIS; DONYEA DAVIS;
      GABRIELLA DAVIS; JESSE DAVIS;
23    JONATHAN DAVIS; KARRI DAVIS;
      LAKIESHA DAVIS; NATHANIEL DAVIS;
24    RONNIE DAVIS; RYAN DAVIS;
      SHAUNDA DAVIS; VALERIE DAVIS;
25    VICTORIA DAVIS; TADEH DAVTIAN;
      GUADALUPE DE ALBA; CILIA DE
26    ARAÚJO; MELISSA DE CASTRO;
      ROBERT L DE FRANCE JR; MANUEL DE
27    GONZALO; LAVVED DARYLL DE
      GUZMAN; ROBERT DE LA CRUZ;
28    MARCO DE LA LUZ; MARLON DE LA
                                        10
                    PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 14 of 159



 1    TORRE; MAYBETH DE LA TORRE;
      FREDDIE DE LEON; RICHARD DE LOS
 2    REYES; CHRISTINA DE PAZ; GREGORY
      DEAN; MATTHEW DEAN; TANGIE
 3    DEBERRY; FARID DEBIT; NICHOLAS
      DEBRITO; GRETA DEDMON; SHARON
 4    DEESE; JOSEPH DEGIROLAMO; IVAN
      DEJESUS JE; KAREN DEKRUIF; JAMES
 5    CARTER DEL ROSARIO; CYNTHIA
      DELA CRUZ; RHYAN DELA CRUZ;
 6    MICHAEL DELANEY; PETER
      DELATORRE; MY DELBRIDGE;
 7    JENNIFER DELEON; NICHOLAS
      DELEON; MARIO DELGADO JR;
 8    CHRISTOPHER DELGADO; PAM
      DELGADO; PEDRO DELGADO; EDELIZA
 9    DELOS SANTOS; ERIC DELRIO;
      KRISTINE DELROSARIO; ELIZABETH
10    DELUCIA ROGERS; BENJAMIN
      DEMERS; MANUEL DEMPSEY;
11    LIVINGSTON DENEGRE-VAUGHT;
      JIAHAO DENG; KYMBERLI DENNETT;
12    JACQUELINE DENTON; CYNTHIA
      DERITA; RYAN DESCHAINE; DANIEL
13    DESMOND; JAYANTH DEV; ANTHONY
      JAMES DEVIEW; CAMERON DEVORE;
14    CHRISTINE DEVORE; LISA DEWITT;
      ARA DEYLAN; ARIS DEYLAN; GURJOT
15    SINGH DHALIWAL; ANGI DIAMOND;
      ALVERA DIAS; ALEJANDRO DIAZ;
16    ALFREDO DIAZ; ALYSSA DIAZ; ELIANA
      DIAZ; JOANNE DIAZ; LUIS DIAZ;
17    OLIVIA DIAZ; CASSIDY DICK; DYLAN
      DICKERSON; JAMES DICKERSON;
18    BREANNA DICKINSON; BRITTANY
      DICKINSON; CHRISTOPHER DIEGO;
19    KATIE DIETERLY; JABULANI DILL;
      DARBI DILLON; TAYLOR DILLON;
20    CHERIKA DILWORTH; DEVONTAY
      DIMERY; IRVIN DINA; SON DINH;
21    HALEY DIPALMA; KASCIMA DIRIENZO;
      WILLIAM DISKIN; ALEX DISTEFANO;
22    NICOLE DIXON; TIMOTHY DIXON; SAM
      DLUZAK; JASON DOAN; LESLEY DOAN;
23    DEREK DODGE; JENNIFER DOKEY;
      MICHELLE DOMINGUEZ; VERONICA
24    DOMINGUEZ; WILLIAM DONALDSON;
      CONSTANTINO DONDIEGO; GIAO
25    DONG; JOHN DORAN; JAMES
      DORANTES; DON DORIA; JULIE
26    DORMIRE; SHAWN DORMISHIAN;
      YVONNE DORSEY; AUBREY DOUGLAS;
27    CHRIS DOUGLAS; KENNETH DOUGLAS;
      TAEJANE DOWNS; PAUL DOXIE;
28    SHAYLYNN DOXIE; JODI DRAEGER;
                                        11
                    PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 15 of 159



 1    TAMMY DRAPER; NATASHA DREW;
      YURIY DROBENYUK; JOHNATHAN
 2    DUARTE; RYAN DUCUSIN; DOMINIC
      DUFOUR; BRANDON DUNCAN; MASON
 3    DUNCAN; KELLY DUNN; MICHAEL
      DUNN; KATARINE DUNNING; NGHIA
 4    NHAN DUONG; DEMETRIUS DUPREE;
      MEGAN DURAN; STEPHANIE DURAN;
 5    HUNTER DURAND; RYAN DURELL;
      SHAY DURISSEAU; KYLE DURNFORD;
 6    STEPHANN DURR; SHOBNI DUTT;
      LAUREN EACH; SHANALL EADDY;
 7    JAJUAN EARL; CHRISTOPHER EARL-
      ROCKEFELLER; LESLY EARNEST;
 8    JANICE EASON; SHANTELLE EASTER;
      RYAN EATON; DESTINY ECHOLS;
 9    ALEX ECK; CASSANDRA EDILLORAN;
      SHERRY EDLUND; VIOLET EDMUNDS;
10    BRANDAN EDWARDS; CEDRIC
      EDWARDS; MATTHEW EDWARDS;
11    TAJA EDWARDS; VANESSA EDWARDS;
      IGOR EFIMOV; TATIANA EFIMOVA;
12    ETHAN EICH; DAVID EISENBART;
      ROBIN EISMAN; AKRAM EISSA;
13    LA’RHONDA ELAM; MISTY ELDER;
      BIANCA ELEAZAR; EMMANUEL
14    ELENDU; RAAFAT ELHENAWY;
      DEMETRIUS ELKINS; DESTINY
15    ELLINGBERG; LAKITA ELLIOTT;
      CHRISTIAN ELLIS; DERRICK ELLIS;
16    JACOB ELLIS; KIMBERLY ELLIS;
      AHMED ELMEHEY; AHMED
17    ELSHARKAWY; HEATHER ELVIN; PAUL
      ELZIE; JERELL ENCALADE;
18    CASAUNDRA ENDRES; MICHELLE
      ENGEBRETSON; SAMANTHA
19    ENGLAND; VICTORIA ENGLAND;
      RANDY ENGLEKIRK; VERONICA
20    ERAZO; DAVID ERICKSON; LAWRENCE
      ERISPE; ANGELICA ESCAMILLA;
21    AMANDA ESCOBAR; GIOVANNI
      ESCOBAR; LORENA ESCOBAR; NANCY
22    ESCOBAR; ROBERT ESCOBAR; JESSICA
      ESCOBEDO; BIANCA ESCORCIO;
23    MASOOMEH ESHRAGHINOMANDAN;
      BESHOY ESKAROUS; MICAELA
24    ESPARZA; RALPH ESPARZA; ERIKA
      ESPERICUETA; JULIO ESPINO; ALINA
25    ESPINOSA; FRANK ESPINOZA;
      JOSEPHINA ESPINOZA; NEPTALY
26    ESPINOZA; RODRIGO ESPINOZA;
      LAUREN ESQUER; MAYRA ESQUIVEL;
27    BOB ESTEFANI; JAVIER ESTRADA;
      JULISA ESTRADA; LINDA ESTRADA;
28    SELENA ESTRADA; MELE ETEAKI;
                                        12
                    PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 16 of 159



 1    SASHA ETHRIDGE; BRANDI EUBANK;
      MICHAEL EUBANK; IRMA EUBANKS;
 2    HYOMI EUM; KAIRO EVANS;
      KIMBERLY EVANS; MICHELLE EVANS;
 3    NICOLE EVANS; TIM EVANS; THOMAS
      EVANSSAINE; JAMES EWING; SARAH
 4    EWING; MICHELLE FACIONES; EMILY
      FAHEY; KARIEM FAHMY; ANTHONY
 5    FAIRBANKS; VANESSA FALCAO;
      RICHARD FALCON; COLETON FALKE;
 6    LETICIA FALLA; JAMES FARAG;
      ZAKIYA FARD; MAGDY FARID;
 7    STEPHANIE FARIN; DUSTAN FARR;
      FIONA FARRELL; KHAMILLE FARRIS;
 8    ARVIN FARZANEGAN; KAVEH FATA;
      FARZAD FAZEL; RACHEL FEDDEN;
 9    EVELLE FEJERAN; RHONDA FELIX;
      EDSON FERNANDES; JOSEPH
10    FERNANDES; CAMERON FERNANDEZ;
      DARIO FERNANDEZ; DEXTER
11    FERNANDEZ; FARO FERNANDEZ;
      GABRIEL FERNANDEZ; JENNIFER
12    FERNANDEZ; MIKE FERNANDEZ;
      TAISA FERNANDEZ; MARIA FERRER;
13    JASSICA FETUU; AMBER FIELDS;
      DONYAE FIELDS; LEATRICIA FIELDS;
14    TOMICA FIELDS; TORRIN FIELDS;
      CHRISTOPHER FIGUEROA; MAXIMO
15    FILIPPINI; AUDRA FILLION-ALBERT;
      SILAS FINCH; JOSEPH FINCHER;
16    SHAWNA FINK; TIFFANY FINNEY;
      JESSICA FISHER; WAKEEIA
17    FITZGERALD; BRIANNA FLEMING;
      ATLEY FLENNER; CHERYL FLETCHER
18    ZARICH; NALANI FLINT; RUSSELL
      FLISK; ALEXIS FLORES; AMANDA
19    FLORES; BEN FLORES; EDGAR FLORES;
      EDGAR FLORES; GLORIA FLORES;
20    JACOB FLORES; LIUIS FLORES;
      MARISSA FLORES; MATTHEW FLORES;
21    PAOLA FLORES; RANDY FLORES;
      ROGER FLORES; SONYA FLORES;
22    STEPHAN FLORES; SHEA
      FLORESESPINDOLA; MAXIMUM
23    FLOURNOY; LUDLOW FLOWER IV;
      ALISSA FLOYD; JENISE FLOYD;
24    RUDDIE FLOYD; JEREMY FODOR;
      MAIA FOELSCH; JACLYN FOGLE;
25    TUESDAY FOMAN; ADRIAN FONDA;
      BRITTNEY FONSECA; SHEILA
26    FONSECA; ANDREA FOPPIANO;
      CONNOR FORBES; ONTEIRO FORD;
27    STEVEN FORD; STAR FOREMAN; TINA
      FORTE; ANTOINE FOSTER; MIKE
28    FOSTER; YOUSEF FOTOVAT; AUGUST
                                        13
                    PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 17 of 159



 1    FOUCAULT; AMBER FOWLER; DEVYN
      FOWLER; ASHLEY FRAME; SURINITY
 2    FRANCIS; YVONNA FRANCIS; RAMON
      FRANCO JR; GEDDY FRANCO; JOSEPH
 3    FRANCO; CHRIS FRANKLIN; SHETARA
      FRANKLIN; JANAE FRAZIER; TIERRA
 4    FRAZIER; RENEE FREDERICKSEN;
      ALICIA FREEMAN; SAMUEL FREEMAN;
 5    RICKELLE FREENY; CALVIN FREER;
      RASHAD FRENCH; ALEXIS FRIAS;
 6    KAITLYN FRITH; ALEC FROST; AMIR
      FROZANO; SHERYL FRY; ROBERT
 7    FRYE; CHRISTINA FUCHS; JED FUCHS;
      BERNARDO FUENTES; MARK FUENTES;
 8    CLARISSA FULLER; MICHAEL FULLER;
      ALLYSSIA FUNICELLIO; LASHANTA
 9    FURNACE; TYLER FURUSHO; WADE
      FUSSNER; MARIANA G LEAL; SONIA G
10    MCCORMACK; WALID GAD; ARJUN
      GADKARI; BRIANNA GAETA; HECTOR
11    GAGLIARDI; LISA GAILEY; BRIANA
      GAINES; MICHAEL GAITHER; TROY
12    GALA; JESSICA GALDAMEZ; KAITLIN
      GALE; STEPHANIE GALICIA; ELIANA
13    GALINDO; MELODY GALIZADEH;
      HAYLEY GALLAGHER; SEAN MICHAEL
14    GALLAGHER; RICHARD GALLARDO;
      SONIA GALLEGOS; IRMA GALLO;
15    BRYAN GALVAN; HEATHER GALVAN;
      MUNKHBOLD GANBOLD; RENA GANT;
16    ANTONIQUE GANTT; ALISA GARBER;
      ALEXANDER GARCIA; ALONDRA
17    GARCIA; AMADO GARCIA; CRISTINA
      GARCIA; DANIEL GARCIA; EFRAIN
18    GARCIA; GEORGE GARCIA; ISSAC
      GARCIA; JIMMY-EUGENE GARCIA;
19    JOHN GARCIA; JONATHAN GARCIA;
      LUIS GARCIA; MAKAELA GARCIA;
20    MARC GARCIA; MARCUS GARCIA;
      MELANIE GARCIA; MELODY GARCIA;
21    NATALIA GARCIA; ROCIO GARCIA;
      SAMUEL GARCIA; SAUL GARCIA;
22    VASTI GARCIA; VICTORIA GARCIA;
      YVONNE GARCIA; ZEIDA GARCIA;
23    ALEX GARCIA-ROBLES; CHRISTOPHER
      GARDNER; DAVID GARDNER;
24    KIMBERLY GARNER JONES; KASHINA
      GARNER; JENNIFER GARNICA; ERICK
25    GARRETT; SAVANNAH GARY;
      BRITTNEY GARZA; MITCHELL
26    GASKEY; NICKOLAS GATES; ROBIN
      GATES; NAILAH GATEWOOD; RONALD
27    GATEWOOD; GINNY GAUCHER;
      CHIRANJIBI GAUTAM; GILBERT GAW;
28    MARCUS GAY; TANYA GAYLOR; KARI
                                        14
                    PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 18 of 159



 1    GAYLORD; NATHAN GAYTAN;
      MARISSA GAZCON; ASGEDOM GEBRE;
 2    CALEB GEBREWOLD; ALEX GEORGE;
      CHERELLE GERRALD; COLE GERSON;
 3    ALEXANDER GETTLIN; GHIASS
      GHAUSS; SHAHIN GHAZIASKAR;
 4    HOSSEIN GHAZIPOUR; SAMILA
      GHOMESHI; ASHLEY GIBBS; DONALD
 5    GIDDINGS; JULIAN
      GIGOLASANVANSAN; RYAN GIGUERE;
 6    ALICIA GILBERT; KAILANI GILBUENA;
      OWEN GILCHRIST; BRENDA GILES;
 7    DANIEL GIL-FERNANDEZ; ASHLYN
      GILKEY; KRISTY GILL; MICHELLE
 8    GILL; MEGAN GILLETTE-MCCARTHY;
      GARY GILROY; PATRICIA GIMLEN;
 9    LISA GIORDANELLI; TAYRON
      GIOVANI; JASMIN GIPOLAN; MIANI
10    GIRON; NICHOLAS GIZDICH;
      SAMANTHA GJERDE; VIVIANA GLAPA;
11    CHARLOTTE GLASS; JORGE GODINEZ;
      ALLAN GODOY; JESSICA GODOY;
12    BENNETT GOERTZ; MARTIN GOES;
      GREGORY GOFF; KEVIN GOLCHIN;
13    ANDREW GOLDENBERG; SHEYLA
      GOMEZ LESSIUR; ALMA GOMEZ
14    MARQUEZ; CORNELIO GOMEZ; DANIEL
      GOMEZ; DANIEL GOMEZ; DEIDRA
15    GOMEZ; FEDERICO GOMEZ; GILBERTO
      GOMEZ; MERCEDES GOMEZ; NICOLE
16    GOMEZ; RAUL GOMEZ; VICTOR
      GOMEZ; SONYA GONCHARENKO;
17    SHAWN GONEZ; AARON GONZALES;
      GREGORIO GONZALES; JESSICA
18    GONZALES; JOE GONZALES; ROBERT
      GONZALES; ANDRES GONZALEZ;
19    BRYAN GONZALEZ; CESAR
      GONZALEZ; CHRISTIAN GONZALEZ;
20    CYNTHIA GONZALEZ; DAVID
      GONZALEZ; DELANNA GONZALEZ;
21    DIANA GONZALEZ; ENRIQUE
      GONZALEZ; FRANCISCO GONZALEZ;
22    GERALD GONZALEZ; HECTOR
      GONZALEZ; ISABEL GONZALEZ;
23    ISRAEL GONZALEZ; JACOB
      GONZALEZ; MARCELO GONZALEZ;
24    MARIACRUZ GONZALEZ; MAURO
      GONZALEZ; MEGAN GONZALEZ;
25    MONSERRAT GONZALEZ; PAUL
      GONZALEZ; CAITLYN GONZALEZ-
26    SAINZ; NICOLE GOODAN; SHAHIN
      GOODARZI; CASEY GOODMAN; DENISE
27    GORDON; SABRINA GORDON;
      TIMOTHY GORDON; DANIEL GORMAN;
28    MARIANNE GORSICH; ELIZABETH
                                        15
                    PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 19 of 159



 1    GOSA; GUY GOTTLIEB; CONOR
      GOULART; JORDAN GOVORKO; SEENA
 2    GOWA; NICK GRAFF; HAYLEE
      GRAHAM; LYLE GRAHAM; ERIK
 3    GRANADOS; BILLY GRANDY; ANDREW
      GRANILLO; DEVIN GRANT; LANESHA
 4    GRANT; ANTHONY GRAY; BOBBY
      GRAY; TYRONE GRAY; VANESSA
 5    GRAY; XAUDIA GRAY; JUSTIN GRAZE;
      KIMBERLY GREANEY; BRANDON
 6    GRECO; TINA GRECO; ADAM GREEN;
      DANTE GREEN; JAMES GREEN; AJA
 7    GREENE; ANDRE GREENE; DANIELLE
      GREENE; LAYLA GREENE; YAVAUNNE
 8    GREENWOOD; MELINA GREGORIO;
      AMANDEEP GREWAL; GULAL
 9    GREWAL; LATASHA GRIDER; LANORA
      GRIFFIN; KANEISHA GRIM; JASMINE
10    GRISBY; WILLIAM GRISWOLD;
      WESLEY GRIZZELLE; BENJAMIN
11    GROVE; STEPHANIE GROVER; ADAM
      GRUBER; JEANNIE GRUMMITT; ARYN
12    GRUSIN; AARON GUARDADO; ELLEN
      GUDINO; SHANE GUENTHER; IRENE
13    GUERRA; ISAAC GUERRERO; JASON
      GUERRERO; KEVIN GUILD; DANIELA
14    GUILLEN; GILBERTO GUILLEN; RICK
      GUILLEN; JAKE GUINN; REBECCA
15    GULLETT; DUSHAWN GULLEY; DAVID
      GULLIFORD; ANDREW GULMATICO;
16    SHAMEEKA GULTRY; YIQUAN GUO;
      RAJESH GUPTA; KUMAR GURUNG;
17    ANAIS GUTIERREZ; ANTONIO
      GUTIERREZ; CHRISTIAN GUTIERREZ;
18    ELIJAH GUTIERREZ; JORGE
      GUTIERREZ; JOSE GUTIERREZ; MATEO
19    GUTIERREZ; OMAR GUTIERREZ; RICKY
      GUTIERREZ; ROSARIO A GUTIÉRREZ;
20    JESSE GUTTERMAN; MARTHA
      GUTTIERREZ; EMILIANO GUZMAN;
21    MARK GUZMAN; RIGOBERTO
      GUZMAN; STEPHANIE GUZMAN-
22    FERRAN; AUSTIN HA; DAT HA;
      JASHAWNAH HA; THUHAN HA;
23    ALEXUS HADNOT; IRLANDA HADNOT;
      CHARLES HAFRON; KIM HAGEL;
24    LAURA HAGGINS; DYLAN HAIGHT;
      ROBIN HALEY; DYLLAN HALL; LAURA
25    HALL; MARTIN HALL; RYAN HALL;
      ROSSANA HALLUM-JOHNSON;
26    ANDREW HAM; KATELYNN HAMBLEY;
      JENNIFER HAMEN; AHMAD SAMIM
27    HAMID; DOMINIC HAMILTON;
      LATARSHA HAMILTON; TIFFANH
28    HAMILTON; TREVOR HAMILTON;
                                        16
                    PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 20 of 159



 1    MATTHEW HAMMAR; LATOYA
      HAMMONDS; DAVID HAMMONJR;
 2    JEREMY HAMON; JOSHUA HAMPTON;
      CATHERINE HANEY; DESSERI HANSEN;
 3    MICHELLE HANSEN; MARIE
      HARBAUGH; BRYCE HARDER; DONELL
 4    HARDIN; DAMONT HARDNETT; ERIC
      HARDY; CHRISTIAN HARGROVE;
 5    DOMINICK HARGROVE; ALAJAH
      HARPER; ALEXIS HARPER; BRIGETTE
 6    HARPER; KAYLE HARPER; LAQUICHE
      HARRELL; ANTHONY HARRER; ALEXIS
 7    HARRIS; ANTIONE HARRIS; APRIL
      HARRIS; JADE HARRIS; JORDAN
 8    HARRIS; KIMBERLY HARRIS; LOGAN
      HARRIS; MELITA HARRIS; PATRICIA
 9    HARRIS; SANDRA HARRIS; SHARLESE
      HARRIS; SHAUNA HARRIS; THEREA
10    HARRIS; LISA HARRISON; ROBERT
      HARRISON; ELISHA HARRY; MIKE
11    HARSINI; GAYLE HART; KELLY HART;
      BRIAN HARVEY; CHRISTA HARVEY;
12    SARA HARVEY; MATTHEW
      HASEMEIER; MOHAMMED HASSAN;
13    HANNAH HATCH; DEBORAH HATLER;
      ALEX HATTEN; KAYLA HAVERKORN;
14    LISA HAWKER; ANDREW HAYDEN;
      SUZANNE HAYES; SANDRA
15    HAYHURST; JEANNIE HAZELL; MYLES
      HECHT; PAUL HEEMANN; ZYLO
16    HEFFERAN; CHRIS HEFNER; JUANITA
      HEIDELBURG; MICHAEL HEINTZ;
17    GRETCHEN HEINZ; RANDY HELSEL;
      ELIZABETH HEMPHILL; ANTHONY
18    HENDERSON; HEATHER HENDERSON;
      MICHELEA HENDERSON; TORRELL
19    HENDERSON; VANESSA HENDERSON;
      NOAH HENDRICKSON; CHANDRA
20    HENKE; YONEL HENRI; DEYSI
      HENRIQUEZ; HANCY F HENRY JR;
21    BREEAUNNA HENRY; MICHAEL
      HENRY; SALLIE HENRY; KONNOR
22    HEREDIA; CODY HERMANSON; REYNA
      HERNADEZ; NINA HERNANDES; SIXTA
23    LETICIA HERNANDEZ BLAS; JOCELYN
      HERNANDEZ GOMEZ; ALISA
24    HERNANDEZ; ATHENA HERNANDEZ;
      CATERINE HERNANDEZ; GABRIEL
25    HERNANDEZ; GEORGE HERNANDEZ;
      GUILLERMO HERNANDEZ; HECTOR
26    HERNANDEZ; JESSICS HERNANDEZ;
      JOSUE HERNÁNDEZ; MARLENA
27    HERNANDEZ; MAX HERNANDEZ;
      ROCHELLE HERNANDEZ; DAVID HERR;
28    BREANNA HERRERA; DARLENE
                                        17
                    PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 21 of 159



 1    HERRERA; FERDINAND HERRERA;
      JOEL HERRERA; MATTHEW HERRERA;
 2    MOISES HERRERA; PAUL HERRERA;
      DARRELL HERRON; ERFAN HETTINI;
 3    TONI HEUCHAN; AUTHER HEWITT;
      SHANTIANA HICKS ENGLISH; GARY
 4    HICKS; MATTHEW HICKS; JAUNET
      HICKSON; DAVID HIDALGO; ADRIAN
 5    HILK; ALICIA HILL; AMAENDA HILL;
      ANTHONY HILL; GREGORY HILL;
 6    RYAN HILL; SHANNEN HILL; TASHA
      HILL; BRITTANY HILLIARD; COREY
 7    HILSENBECK; JUSTIN HILTON; SOPHIA
      HIRANO; NIKKI HOARD; EDUARDO
 8    HOCHER; WALTER HOCHREIN; KORY
      HOCKER; ANDREW HOFFMAN; KEVIN
 9    HOFFMAN; ROBERT HOFFMAN;
      SHALINDA HOGAINS; KAMILAH
10    HOGAN; JUSTIN HOLAN; DARNELLE
      HOLCOMB; DANIELLE HOLLAND;
11    ELVIN HOLLAND; MICHAEL HOLLAND;
      PIERRE HOLLAND; TEMIA HOLLIDAY
12    ARCHIE; LAWRENCE HOLLIDAY;
      HOLLY HOLLINGSWORTH; BRANDON
13    HOLLIS; TERESA HOLLIS; LATISHA
      HOLLOWAY; BREANNA HOLMES;
14    BREANNA HOLMES; KEATON HOLTER-
      HAMILTON; MOHAMMAD MASSOUD
15    HOMAYOUN; SHAUIB HOMRAN;
      KENNETH HOOD; BRESHON HOOKER;
16    KENDRA HOPKINS; REQUEL HOPKINS;
      TINA HOPKINS; DAVID HOPTMAN;
17    JUNE HORCASITAS; IAN HORST; ERICK
      HORTA; GRANT HORTON; ISAJAH
18    HORTON; DANIELLE HOUK; JAMES
      HOUR; JOHN HOUSE; AMBER HOUSER;
19    JAMIE HOWARD; NICOLE HOWARD;
      NICOLE HOWARD; PAULA HOWARD;
20    PORSHA HOWARD; SHARON HOWARD;
      TED HOWARD; VAN HOWARD; JAMES
21    HOWELL; ALYSE HOY; RYAN HOY;
      HENRY HUANG; KAITLIN HUBBARD;
22    LETICE HUBBARD; TAYLOR HUBER;
      KENNETH HUERTA; ANDREW HUFF;
23    BRANDON HUGGINS; CARRIE
      HUGGINS; HOLLY HUGHES; MARTHA
24    HUGHES; TIFFANY HUGHES; MELISSA
      HUITRON; ALEXANDAR HULL-
25    RICHTER; KAYONE HUMPHREY;
      BRENT HUMPHREYS; BRIGITTE
26    HUMPHRIES; JASMINE HUNT; KAROL
      HUNT; CARITA HUNTER; CASSANDRA
27    HUNTER; RASHAWNN HUNTER; TINA
      HURSEY; RAMON HURST; JASMINE
28    HUSAK; MICHELLE HUSER; AHMAD
                                        18
                    PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 22 of 159



 1    HUSSAIN; SABER HUSSAIN; ETHAN
      HUTCHINS; GRANT HUTCHINS; TONY
 2    HUTCHINSON; LORNA HUYCKE;
      HOANG HUYNH; MICHAEL HUYNH;
 3    THINH HUYNH; CHERI HYATT;
      FRANCES HYDER; MEEKER HYMES;
 4    GAYLAN HYSON; CARLOS IBARRA;
      ROXANNE IBARRA; PAULINE
 5    IBARRA/ALVARADO; HECTOR IBOA;
      FOWSI IBRAHIM; KHONGORZUL
 6    IDERKHANGAI; RENNET IGUNBOR;
      OBINNA IKERIONWU; STEPHANIE
 7    INCLAN; JAMIE INGLET; SHANNON
      INGRAM; EMILY INGRAO; SABRINA
 8    INOCENCIO; IVANIA ISASSI; DAVID
      ISRAEL; TIGRAN ISRAELYAN; MAGDI
 9    ISTAFANOS; JAY IVAN; JOANNE IVY;
      JOHNNIE IWABUCHI; RACHEAL
10    IYIOLA; RAQUEL JACHETTA; BONNIE
      JACKSON; BRIAN JACKSON; DESIRAY
11    JACKSON; DOMINIQUE JACKSON;
      GREGORY JACKSON; HEATHER
12    JACKSON; JOSHUA JACKSON; KAYLA
      JACKSON; SHANINE JACKSON;
13    TIFFANY JACKSON; VONCHELLE
      JACKSON; ALYSSA JACOBS; KRYSTA
14    JACOBSON; SHAYNA JAI; SALAZAR
      JAIME; BRANDIE JAMES; BRYSHA
15    JAMES; FRANC JAMES; CHRISTOPHER
      JAMISON; ANGELO JARAMILLO;
16    GABRIEL JARAMILLO; DOMECIA
      JASPER; BRANDON JAUREGUI; JACOB
17    JAUREGUI; JORDAN JAVAHERI; EGAL
      JAVANFARD; ARTHUR JAVIER;
18    RICHARD JEANJACQUES; RAMON
      JEFFERSON; STEVEN JEFFERSON;
19    CATHY JENKINS; GILBERT JENKINS;
      JAQUIERIA JENKINS; AMBER
20    JENNINGS; JESSE JERONIMO; CHEVON
      JEX; THOMAS JIA; SYED MUHAMMED
21    ALI JILANI; BRANDON JIMENEZ
      FLORES; GLADYS JIMENEZ; JAKE
22    JIMENEZ; JUAN JIMENEZ; MARIANA
      JIMENEZ; RAFAEL JIMENEZ;
23    ALEXANDER JO; GORDON JOE; LOUIE
      JOEL; SHONTAL JOHNSON; ALISHA
24    JOHNSON; AMANDA JOHNSON;
      ANGELA JOHNSON; ANTHONY
25    JOHNSON; ASHLEY JOHNSON;
      CHRISTA JOHNSON; DAMON JOHNSON;
26    DENISE JOHNSON; DUANE JOHNSON;
      ERIC JOHNSON; ERIK JOHNSON; ERIKA
27    JOHNSON; ILIANNA JOHNSON; JANINE
      JOHNSON; JARRELL JOHNSON; JAY
28    JOHNSON; JESSICA JOHNSON; JOHNNY
                                        19
                    PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 23 of 159



 1    JOHNSON; JORDEN JOHNSON;
      LASHONA JOHNSON; LAURA
 2    JOHNSON; LEKEISHA JOHNSON; LISA
      JOHNSON; MARCUS JOHNSON; MARIA
 3    JOHNSON; MARIAH JOHNSON; MARVIN
      JOHNSON; NIKOLI JOHNSON; NORMAN
 4    JOHNSON; REGINALD JOHNSON;
      ROSHAWN JOHNSON; SHAYLA
 5    JOHNSON; SONDRA JOHNSON; STEVEN
      BAIS - JOHNSON; SUSIEJEAN JOHNSON;
 6    THOMAS JOHNSON; TORI JOHNSON;
      TYLER JOHNSON; TROY JOHNSTON;
 7    ADDISON JONES; ALAINA JONES;
      ALLISON JONES; BRENDA JONES;
 8    CHAVONNE JONES; DANIEL JONES;
      DONALD JONES; ELLIS JONES;
 9    EMERALD JONES; FRANKLIN JONES;
      GERICA JONES; GILJANINE JONES;
10    JAIME JONES; JENNIFER JONES;
      JESSICA JONES; JOKI JONES; KAYLA
11    JONES; KEN JONES; LAHEAVEN JONES;
      MELISSA JONES; NOELL JONES;
12    PHAEDRA JONES; RICARDO JONES;
      ROCHEL JONES; ROCHELLE JONES;
13    TRACY JONES; ZAYDA JONES;
      ANGELIA JONES-JACKSON; DION
14    JORDAN; JAYLIN JORDAN; MARIO
      JORDAN; MYRESHA JORDAN; RENEE
15    JORDAN; NATALIE JORDON; HARRY
      JOSE; CHAD JOSEPHWILLIAMS;
16    ALEJANDRO JUAREZ; FRANCISCO
      JUAREZ; NORMA JUAREZ; RAHEEM
17    JUDD; MARK JULOYA; BRENDA JUNI;
      CALEB JUVERA; SUBARNA K C; DEBRA
18    KAESTNER; KRISTINE KAESTNER;
      DANIELLE KAHL; STEFANI KAIRAN;
19    NOELANI KAKATIN; JOSHUA KALIN;
      SHAYLA KAMENA; ELLEN KANG;
20    BALAJI KANGADHARAN; KYLE
      KAPPES; SHANKET KARKI; ANTHONY
21    KARRIEM; ELIZABETH KASPARIAN;
      JOSEPH KASSIS; PETER KATALARIS;
22    ROBERT KATHAN; SHILYN KAUFMAN;
      KEVIN KAUKER; RUPINDER KAUR;
23    QAISSE KAWYANI; GHAVAM KAZEMI;
      TIFFANY KEAHEY; KYLE KEAST;
24    ZENOBIA KEETON; MARY KELLER;
      ANGELLA KELLY; LAUREEN KELLY;
25    SARAH KELLY; JORDAN KEMP; LEROY
      KEMP; ERIC KENERLY; ALEXA
26    KENNEDY; DANISHA KENNEY; JAMES
      KENNY; LA KENSAVATH; MARCUS
27    KENT; PORTER KEVIN; ALICE KEYES;
      SANAZ KHADEMIDELJOO; ROSHNI
28    KHALASI; MUKHAMMADISMOIL
                                        20
                    PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 24 of 159



 1    KHAMIDOV; AHMAD KHAN; ALAMZEB
      KHAN; HARIS KHAN; MIR KHAN;
 2    MOHAMMED KHAN; NAVAZ KHAN;
      DARYUSH KHODADADI-MOBARAKEH;
 3    STACY KHOEUN; HASEEB
      KHUWAJAZADA; SAULAR KIANI;
 4    DENNIS KIEU; LINDA KILLINGBECK;
      JIYOUNG KIM; KISUNG KIM; MICHAEL
 5    KIM; SI HYUNG KIM; JAYLAN
      KIMBROUGH; CRAIG KING; DANIESHA
 6    KING; ERIC KING; TERIK KING;
      SOURIYA KINNAVONGSA; JUSTIN
 7    KINNEL; SEBASTJAN KINNEY; STEVEN
      KINSEY; TYLER KIRK; BRENDAN
 8    KIRKPATRICK-MCKEE; ETHAN KIRSH;
      SARAH KLAPHECK; KRISTIN KLAUS;
 9    ERICA KLEMASKE; WILLIAM KLEMME;
      REBECKAH KLEMP; NIKOLE
10    KLINKHAMER; HANA KLISTURIC;
      MAGEN KNIGHT; RACHEL KNOTT;
11    RASHIDA KNOX; JACQUELINE KO; JEFF
      KOHLSCHMIDT; KIMBERLY KOHN;
12    AMANDA KOLAR; KIMBERLY KOLE;
      COLLEEN KONOVAL; SARAH KORALY;
13    JULES KORMAN; CHRISTINE
      KOSMIDES; CALVIN KOSOVICH;
14    THOMAS KOWALSKI; AVO
      KOZUKARAYAN; MAXIM KRAFT;
15    TAMARA KRAKE; ELISHA
      KRANENBURG; NATALIIA
16    KRINITSYNA; SUMESH KUINKEL;
      LESLIE KUKUK; JULIA KUNG; SADA
17    KURDI; FREDIANTO KUSNADI;
      MICHAEL KWAO; LARRY KWONG;
18    MARIA KYLE; GEORGE
      KYRIAKOPOULOS; JIMMIE L STOVALL;
19    BERNARDO LABANSAT; ADAM
      LAFFERTY; JENNA LAFFERTY; ALLAN
20    LAGUATAN; JUSTIN LAIRD; NICOLE
      LAMAR; SHANNON LAMBERT;
21    MARIBELLE LANDAVAZO; KRISTINA
      LANDOLFI; JOHN LANDTROOP; DAWN
22    LANE; KEVIN LANE; MICHAEL LANG;
      KARA LAPERE; BRUNO LARA; MARY
23    LARRAGOITIY; BRYAN LARSON;
      BRENDON LASALLE; TRAVIS LASH;
24    IAN LASKY; RUDY LASTRA; SAMIRA
      LAVENDER; KRYSTLE LAW; SARAH
25    LAWES; TERRELL LAWRENCE;
      MELINDA LAWSON; DWIGHT LAY;
26    GYULA LAZAR; EBONY LAZARO;
      KRISTINE LE; PETER LE; PHUC LE;
27    THUY LE; ILAI LEBEL; MARISSA
      LEBEL; JONATHON LEBERT; CARLOS
28    LECHUGA; TIFFANY LEDERHOS;
                                        21
                    PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 25 of 159



 1    CYNDI LEDET; LILLY LEDOUX-
      MADRIGAL; ANDY LEE; AYESHA LEE;
 2    DAVID LEE; HANA'ALOHA LEE; JAMIE
      LEE; JOHNIQUE LEE; JOHNSON LEE;
 3    KATY LEE; KIM LEE; RICHARD LEE;
      RYAN LEE; SANDRA LEE; WANDA LEE;
 4    HEATHER LEIGHTON; RICHARD LEIVA;
      JENNIFER LEMMON; MALA LEMNAH;
 5    KEVIN LENTZ; JESSICA LENZ; KAREN
      LEON; ANGELA LESLIE;
 6    CHARLEMAGNE LESPERANCE;
      KRISTINA LETBETTER; ALANNA
 7    LEUKUMA; DUSTIN LEVENTHAL;
      JAMENA LEVI; VALDANE LEVIAS;
 8    AMBER LEWIS; CAMERON LEWIS;
      JASHON LEWIS; JENNIFER LEWIS;
 9    SATIRA LEWIS; ALEXIS LEWKOWICZ;
      ALEX LEYVA; GLORIA LEYVA; SIYUN
10    LI; JASON LIEN; GILMAR EDUARDO
      LIMA; CHARLENE LIMEN;
11    CHRISTOPHER LIMON; JESSE LIMON;
      ANGIE LINDAHL; BRIAN LINDBERGH;
12    RICH LINDLEY; CHRISTIAN LINDO;
      EBONY LINDSEY; JENNIFER LINDSEY;
13    ANDREA LINQUI; CAMERON LIRA;
      BROOKE LITTLE; CASEY LITTLEJOHN;
14    LASHANAE LITTLES; TAYLOR
      LITTLETON; YONGXIAN LIU;
15    ABRAHAM LIZAOLA; CHRISTINA
      LIZARRAGA; RHONDA LOBRILLO;
16    JUAN LOCKETT; LASHANDRA
      LOCKETT; DOMINIQUE LOCKHART;
17    EARNEST LOCKHART; SHEILA LOCKS-
      LEE; WILLIAM LOEW; ADRIANA
18    LOFTON; LASHAWN LOGAN; MICHAEL
      LOGAN; MICHELLE LOGAN; MARY
19    LOGSDON; DARIEN LOHOF; GAVIN
      LOMBARDI; STEPHANIE LOMELI;
20    PAULA LONDOW; CHRISTINE LONG;
      LASHEINATE LONG; PERRY LONG;
21    CAROLYN LOPE; ANDREW LOPER;
      JOHN LOPER; TRACIELOPES LOPES;
22    EDUARDO LOPEZ JR; ADAM LOPEZ;
      ADRIANA LOPEZ; ANDRES LOPEZ;
23    BIANCA LOPEZ; ERIC LOPEZ;
      EZEQUIEL LOPEZ; FREDDY LOPEZ;
24    HAYDEN LOPEZ; JOEY LOPEZ;
      JONATHAN LOPEZ; MARIBEL LOPEZ;
25    MYRA LOPEZ; PEDRO LOPEZ; ROSA
      LOPEZ; RYAN LOPEZ; SANDY LOPEZ;
26    SAVANNAH LOPEZ; SIERRA LOPEZ;
      TAMMI LOPEZ; DESI LORA; NICK LOTT;
27    TAMYSHA LOTT; ANTHONY LOVATO;
      MARCELLA LOVELACE; JAMES
28    LOVETT; ALEX LOWDER-HIMMEL;
                                        22
                    PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 26 of 159



 1    BRIANAH LOWE; IMANI LOWE;
      CELESTE LOWELL; SHANNON LOWRY;
 2    JENNIE LOZANO; MARIO LOZANO;
      CAROL LOZON; SHEILA LUCAS;
 3    ROBERT LUCERO; SIM LUCIEN;
      CYNTHIA LUCK; STIINA LUEDTKE;
 4    BRANDON LUERA; CORRALES LUIS;
      ISMAEL LUJAN ROJAS; ANGELA LUNA;
 5    MIGUEL LUNA; RICARDO LUNA;
      RUBEN LUNA; STEVEN LUNDIN;
 6    SARAH LUNDYBOUDREAUX; ANA
      LUQUE; NICHOLAS LURYE; BIANCA
 7    LUSTER; GENE LUZALA; DAVID LY;
      KRISTIN LYBARGER; ALEXANDER
 8    MABINI; CHRISTOPHER MACDEVITT;
      JESSICA MACEDO; BARBARA
 9    MACFARLAND; WENDY MACHEN-
      WONG; CHRISTINA MACIAS; EDWIN
10    MACIAS; FIDEL MACIAS; SHARON
      MACIAS; JACOB MACIEL; GREGORY
11    MACK; KENDRICK MACK; BRIANNA
      MACKEY; NATALIE MADRIGAL;
12    TRACY MAFFIA; NATHAN MAGADIA;
      DIANA MAGALLON; ADRIENNE
13    MAGANA; BRADY MAGANA; CARLOS
      MAGANA; JAVIER MAGANA;
14    FLORENTINO MAGDALENO; JOVEN
      MAGOS; ROSHAN MAHABALI;
15    ABDELWAHID MAHBOULI; ROBIN
      MAHER; DAVID MAIER; SONIA MAIO;
16    BASEER MAJEED; ELIZABETH
      MALDONADO; NADEEM MALKI; JAMES
17    MALONE; TREVOR MALONE;
      LAWRENCE MALONEY; CHARLES
18    MANALANG; BAR MANDALEVY;
      SCOTT MANG; CELISSE MANIER;
19    TYLER MANISAY; SUSAN MANN; AMIR
      MANOCHEHRI; RAVEN MANRIQUEZ;
20    SIUNE MANSOORIAN; JAMES
      MANTSCH; MARIA MANZANO
21    SEGOVIA; SUZANNE MAPES; AYANNA
      MAPP; MIGUEL MARENCO; SANDRA
22    MARES; VERONICA MARES; HECTOR
      MARIANO; YESICA MARIN ROBLES;
23    JULIETTE MARIN; RADINE MARIN;
      ALEXANDER MARKEL; MICHAEL
24    MARKHAM; PRENESS MARKS; SETH
      MARKS; AMBER MARLEY; AIDAN
25    MARMION; MICHELE MAROTTA;
      CATHERINE MARPLE; CRAIG
26    MARQUEZ; AMBER MARSHALL;
      BETTYANN MARSHALL; COURTNEY
27    MARSHALL; SALYNA MARSHALL;
      VICTORIA MARTELLI; ANTHONY
28    MARTIN; CATRINA MARTIN; EDEL
                                        23
                    PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 27 of 159



 1    MARTIN; JAMAAL MARTIN; JEREMY
      MARTIN; JUDI MARTIN; KRISTHINE
 2    MARTIN; LENA MARTIN; MARIKA
      MARTIN; MARLIN MARTIN; MELISSA
 3    MARTIN; SAVANAH MARTIN; TIM
      MARTIN; ADRIANA MARTINEZ;
 4    ANDRES MARTINEZ; ANGIE
      MARTINEZ; ANTHONY MARTINEZ;
 5    BENNERITA MARTINEZ; BRENDA
      MARTINEZ; CHRISTOPHER MARTINEZ;
 6    EDGAR MARTINEZ; EDMUNDO
      MARTINEZ; ELI MARTINEZ; ERIKA
 7    MARTINEZ; ERIQ MARTINEZ; GABRIEL
      MARTINEZ; GABRIELA MARTINEZ;
 8    HIPOLITO MARTINEZ; ISAAC
      MARTINEZ; JESSICA MARTINEZ;
 9    JESSYCA MARTINEZ; JONATHAN
      MARTINEZ; JOSEPH MARTINEZ; JULIA
10    MARTINEZ; JULIO MARTINEZ; KARINA
      MARTINEZ; LOUIS MARTINEZ; MARCO
11    MARTINEZ; MARVIN MARTINEZ;
      MONICA MARTINEZ; PAUL MARTINEZ;
12    TAMIE MARTINEZ; VERONICA
      MARTÍNEZ; WINSTON MARTINEZ;
13    ISAIAH MARTINEZ-HILL; JESSICA
      MARTINEZ-MUELLER; LAURYN
14    MASANIAI; STEPHEN MASON; THOMAS
      MASON; ROBERT MASSIE; CORELL
15    MASTERS; LINDA MASTERS; GURMIT
      SINGH MASUTE; IGNACIO MATA;
16    OVIDIO MATEO; CTAIG MATHEWS;
      IEASHA MATHEWS; REGINALD
17    MATHIES; JASPER MATHISEN; MARK
      MATTA; REGINALD MATTHEWS;
18    RENEE MATTHEWS; SUSAN
      MATTHEWS; CLAIRE MATTIS; TAYLOR
19    MAUCH; MAURICE MAULDIN;
      LAQRESHA MAXWELL; SIERRA
20    MAXWELL; RACQUEL MAY; STEFANI
      MAY; THOMAS MAY; TISHA MAYER;
21    AARON MAYES; CHANZELL
      MAYFIELD; DEANNA MAYFIELD;
22    JEFFREY MAYFIELD; AMBER MAYS;
      REINHARD MAZARIEGOS; DEVON
23    MAZURE; BRIAN MCALEAVEY; SEAN
      MCALLISTER; SHONTE MCBRIDE;
24    GEORGE MCCALISTER; KALA
      MCCARTER-ROGERS; KENYON
25    MCCASTLE; ANGELIQUE MCCLEARY;
      BRANDON MCCLOSKEY; JONATHAN
26    MCCORMICK; ANDREA MCCOWAN;
      ADRIAN MCCOY; ANDRE MCCOY;
27    DAISHS MCCOY; DESIRAE MCCOY;
      MIKAYLA MCCOY; JACOB MCCOY-
28    BARBA; MONICA MCCULLOUGH;
                                        24
                    PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 28 of 159



 1    DEZOHN MCCULLUM; REGINA
      MCCULLUM; NICOLE MCCURRY;
 2    KENDRA MCDONALD; MICHAEL
      MCDONALD; JEFF MCDOWELL; TYLER
 3    MCFADDEN; SUZANNE MCGREER;
      GREGORY MCHENRY; MICHAEL
 4    MCINTYRE; MYLES MCKEE-OSIBODU;
      EGYPT MCKEITHEN; RYAN MCKENZIE;
 5    DORNETTA MCKINNEY; JODI
      MCKINNEY; MELISSA MCKINNEY;
 6    WILLIAM MCKINNEY; KEVIN
      MCKINNON; BYRON MCKNIGHT;
 7    ANASTASIA MCLELLAND; SHIRLEY
      MCLELLAND; ERIN MCLEOD;
 8    CATHERINE MCMAHON; KEVIN
      MCMANUS; TERI MCMICHAEL;
 9    MELINDA MCNAMEE; JALEN MCNEAL;
      HOWARD MCNEELY; KAMEELAH
10    MCNEELY; JESSICA MCPEEK; ZURI
      MCPHAIL; NICOLE MCQUEEN; RAVAA
11    MEADORS; ADRIAN MEDINA; AMANDA
      MEDINA; GREGORY MEDINA; JACOB
12    MEDINA; TINA MEDINA; WENDY
      MEJIA BARAHONA; SANTIAGO MEJIA;
13    LAURA MELENDEZ; ANTHONY
      MELENDREZ; PAULA MELER;
14    SAMANTHA MELTON; DAVID
      MENCHACA; JANICA MENDENHALL;
15    DANIEL MENDEZ; NADINE MENDEZ;
      ABRAHAM MENDOZA; ADRIANA
16    MENDOZA; ALONDRA MENDOZA;
      CECILIA SOFIA MENDOZA; CHRISTIAN
17    MENDOZA; EFRAIN MENDOZA;
      GLENDA MENDOZA; JOOVANA
18    MENDOZA; JOSUE A MENDOZA; LUIS
      MENDOZA; RUBEN MENDOZA;
19    SECILLIA MENDOZA; CONSTANCE
      MENEESE; AMOS MENSAH; JOSHUA
20    MENTZER; IHAB MERABET; CHRISTINA
      MERCADO; PATRICK MERCADO;
21    KAYLA MERCHANT; SHELLEY
      MEREDITH; DREW MERING; ZOE
22    MERINO; RHONDA MERRILL; JENNIFER
      MERRITT; BASEM MESSIH; MARIEL
23    MEYER; LUKE MEYERS; CHARLES
      MIDDLEBROOK; CURT MIECZKOWSKI;
24    MELODY MIHALIK; SAMIR MIKHAIL;
      CAMERON MILES; JAMEQUA MILES;
25    ANTONIO MILLAN; ALEXANDER
      MILLER; BRAIN MILLER; DANIEL
26    MILLER; DAVID MILLER; DAXTON
      MILLER; GEORGE MILLER; GREGG
27    MILLER; HEIDI MILLER; JALISA
      MILLER; KENNETH MILLER; ROBERT
28    MILLER; THOMAS MILLER;
                                        25
                    PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 29 of 159



 1    VERMYTTYA MILLER; YELILE MILLER;
      JONATHAN MILLIGAN; JERRY
 2    MILLINER; CHILOPIE MILLINGTON;
      ERICA MILLS; HEATHER MILLS;
 3    STEPHEN MILLS; DAMIEN MILTON;
      MADONNA MILTON; MARVETTE MIMS;
 4    JAMES MINCKS; BRYAN MINOR;
      KELLIE MINOR; MARLENE MINSTER;
 5    NICHOLE MINTZ; FELIPE MIRANDA;
      FERN MIRO; MARK MISOSHNIK;
 6    LAUREL MITCHELL; ROBERT
      MITCHELL; SCHINIQUA MITCHELL;
 7    SEAN MITCHELL; HENRY MIYOSHI;
      KIMBERLY MIZUTA; SIMIN MOADDAB
 8    ALIBEIGI; ANTOINE MOBLEY; MEESHA
      MOGHADDAM; HANEEF MOHAMMAD;
 9    FAHAD MOHAMMED; WILLIEPHINE
      MOHEAD; NIVETHAA MOHHAN;
10    BRYAN MOHN; SIA MOIWA; JOJO ACE
      MOJICA; SHAHIN MOKHTARI; CHRIS
11    MOLANO; DAVID MOLINA; RODOLFO
      MOLINA; RAMON MONCAYO; LENNY
12    MONDRAGON; CANDACE MONIZE;
      JAMES MONROE; DAWN MONTANEZ;
13    FARIN MONTANEZ; ELVIA MONTANO;
      FRANCESCA MONTENEGRO; ROBERTO
14    MONTERROSA; FANNY MONTES; JOSE
      MONTES; SPENCER MONTES; MIKE
15    MONTGOMERY; ARACELI MONTOYA;
      DAVID MONTOYA; JENNIFER
16    MONTOYA; KIMBERLY MONTOYA;
      RONNY MONTOYA; CARMELL MOORE;
17    DANEATRA MOORE; DANIELLE
      MOORE; DAWN MOORE; HUNTER
18    MOORE; JOSHUA MOORE; LARRY
      MOORE; MESHALON MOORE; TOM
19    MOORE; VICKIE MOORE; LILLIE
      MOORES; LEANDRO MORAIS; RAFAEL
20    MORAIS; CLARA MORALES; DEANNA
      MORALES; GUSTAVO MORALES;
21    MICHELLE MORALES; RONI MORALES;
      AZALIA MORAN; MICHELLE
22    MOREHOUSE; ERIC MORENO;
      PRECIOSA MORENO; VALENTE
23    MORENO; YESENIA MORENO; JESSICA
      MORENTIN; AMANDA MORGAN;
24    JASMINE MORGAN; SHYJERUAN
      MORGAN; CARLO MORIN; LORI
25    MORRIS WESTLEY; SHAUNTELL
      MORRIS; TRISTEN MORSE; EMILY
26    MOSQUEDA; HERMANIE MOTLEY;
      KEVIN MUGWAGWA; CHRISTINE
27    MULLER; GEORGINA MUNGUIA; JUAN
      MUNOZ NIEVES; JOE MUNOZ
28    VALDIVIA; ELSA MUNOZ; EVA
                                        26
                    PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 30 of 159



 1    MUNOZ; SELINA MUNOZ; MARISSA
      MURCKO; ERIN MURPHY; EVELYN
 2    MURPHY; ROSEANNA MURPHY;
      SANAE MURRAY; KEVIN MURREN;
 3    KAYODE MUSTAPHA; GUNCHIN
      MYAGMARSAMBUU; JONATHON
 4    MYER; ANDREA MYERS; ROBERT
      MYERS; BRIAN MYNATT; BRADEN
 5    NAIL; ROBERT NAIMARK; JAMAL
      NAJIBI; CRISTIAN NALBANDIAN; JOHN
 6    NALTY; MANINDER NANHAR;
      FREDERIC NANMO; RACHEL NARVAEZ
 7    CANTU; NICHOLAS NATIVIDAD; JACOB
      NAVA; SAUL NAVA; WILLIAM
 8    NAVARRETE; ANASTASIA NAVARRO;
      DEVIN NAVARRO; ED NAVARRO;
 9    GUSTAVO NAVARRO; SARA
      NAVARRO; NISSA NAVONE; ISHMAM
10    NAWAR; SEAN NAYLOR; LIZA
      NAZARCHUK; ARVIN NAZARI; FARIS
11    NAZEEM; ALEXANDER NEAL; JAMES
      NEAL; SHERIKA NEAL; JOSIAS NECH;
12    TIFFANI NEELY; CHRISTOPHER NEIL;
      CANDACE NEIMAN; NICOLE NEISLER;
13    ALYSA NELSON; CRYSTAL NELSON;
      JOVANNAH NELSON; KANDIS NELSON;
14    TYLIA NELSON; EDWARD NEREY;
      MICHELLE NESBIT; GEORGES NESIM;
15    JEFFREY NEVELS; NOA NEVO; ALEX
      NEWBERG; DARREN NG; ZORANA
16    NGAI; BINH NGUYEN; CATDUNG
      NGUYEN; DANG NGUYEN; JAMES
17    NGUYEN; QUAN NGUYEN; TAM
      NGUYEN; TONY NGUYEN; TRAN
18    NHAN; FRANCESCA NHEM; MELANIE
      NICHOLS; PAIGE NICKISCH; ANTONIA
19    NIEBLA; JASON NIEBLAS; ANTHONY
      NIEDERBERGER JUAREZ; TANNER
20    NIEMANN; MARISA NIX; DANIELLE
      NOAH; JASON NOBLE; LOUIS NOBLE;
21    FRANCISCO NOGUER; HEIDI NOLAN;
      JEANETTE NOLAN; JOHN NOLAN;
22    JASON NORCROSS; TONY NORWOOD;
      WYNETTE NORWOOD; PATRICK
23    NUDANU; ALEJANDRO NUNEZ;
      CHRISTIAN NUNEZ; DAISY NUNEZ;
24    JAMEELAH NUNEZ; SAL NUNEZ;
      ROBERT NUNN; LESLIE NUSH; CHIOMA
25    NWABUFOH; BETHANY OBRYAN;
      ANDREW OCHOA; CARLOS OCHOA;
26    VERONICA OCHOA; MAHMOUD ODEH;
      YVONNE OGBOGU; STACEY OGLE;
27    ELIZABETH OGLESBY; JOSEPH
      OJERIAKHI; ALEX OKA; JIDEOFO
28    OKWUDIRI; MARCO OLARTE;
                                        27
                    PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 31 of 159



 1    CHANDRA OLAZABA; MANNY
      OLGUIN; MIGUEL OLID; JESUS
 2    OLIVARES; BRIAN OLIVER; TOSH
      OLIVERI-NELSON; PAUL OLLERTON;
 3    JOSE OLMOS; MICHAEL OLTZ; DANA
      OLVERA; JOSE OLVERA; PATRICK
 4    OMALLEY; STEPHEN OMONDI; RENE
      ONEAL; LATOSHA ONEIL; MADISON
 5    ONEIL; CHADWELL O'NEILL; MIRANDA
      OQUENDO; STANISLAV OREKHOV;
 6    ERNESTO ORNELAS; CRYSTAL ORONA;
      COURTENEY O'ROURKE; MERLE
 7    ORTEGA; CARLOS ORTIZ; CHRISTINA
      ORTIZ; GABRIEL ORTIZ; ROLANDO
 8    ORTIZ; ROBERTA OSAKO; OSCAR
      ESPIRITU; JOAQUIN OSORIO; JORGE
 9    OSORIO; VANESSA OSORIO; AMIRE
      OTHMAN; VANESSA OTIS-THOMAS;
10    MICHELE OTTO; RAYVON OWEN;
      CAROL OWENS; MARCUS OWENS;
11    NORRIS OWENS; RENEE OWENS;
      SHEILACY OWENS; AUBREY OXLEY;
12    BAIGALIMAA OYUNCHULUUN; YAIR
      PABLO; MICHELLE PACK; JENIFFER
13    PADDA; ADRIANA PADILLA;
      GABRIELLA PADILLA; SOFIA PADILLA;
14    ANDREW PAGANI; RONALD PALMER;
      TIMOTHY PALMORE; JOHN PANDZA;
15    JOHN PANGELINA; MARY PANTOJA;
      KYLE PARADEZA; BRYAN PAREDES;
16    LEONEL PAREDES; MARIA PAREDES;
      CRISTIE PARIS; SAM PARK; CLARISSA
17    PARKER; BRITTNEY PARKS;
      STEPHANIE PARMELY; BRANDON
18    PARRA; JULIAN PARRA; YESENIA
      PARRA; DAKOTA PARRISH; ADRIAN
19    PARTIDA; YANA PASELSKY; BHAVIN
      PATEL; SAHIL PATEL; LEROY
20    PATTERSON; RICKISA PATTERSON;
      DUJUANA PATTON; ERIC PAUL; GARY
21    PAULINO; STEVEN PAULINO; CHRIS
      PAVAO; JARROD PAVLAK; DARNELL
22    PAXTON; BRANDON PAYNE; SHANIKA
      PAYNE; RANDY PAZ; BENJAMIN
23    PEARLMAN; AMIRA PEARSON;
      KAITLIN PEARSON; TIANA PEARSON;
24    VICTORIA PEARSON; SUZANN
      PEDERSEN; JAIRO PEDROZA;
25    NATHANIEL PEDROZA; LIVIA PEEPLES;
      SARAH PEET; FAUSTINO PELAYO;
26    LAURA PELOQUIN; ROSA PENATE;
      CHRIS PENCZEK; DONALD
27    PENDLETON; JENNIFER PENDRAK;
      JULIA PENECALE; TERRANCE PENNY;
28    AIMEE PENOYER; KIERRE PEPPARS;
                                        28
                    PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 32 of 159



 1    LAURA PERAL; RONNIE PERALTA;
      MONIQUE PERANTONI; JOSEPH
 2    PERDOMO; KRISTI PERDUE; AARON
      PEREZ; ANGELA PEREZ; AUGUST
 3    PEREZ; CHRISTOPHER PEREZ;
      DAIHONA PEREZ; EDWARD PEREZ;
 4    ERICK PEREZ; KATIE PEREZ; MICHAEL
      PEREZ; VERONICA PEREZ; VICTORIA
 5    PEREZ; ADRIAN PERKINS; JERRY
      PERKINS; SAQUITA PERKINS;
 6    TRASHON PERKINS; JANAY PERKINS-
      PAYNE; PHILLIP PERRIN; BLAINE
 7    PERRY; MICHAEL PERRY; TOM PERRY;
      MALIK PERRYMAN; CHRISTOPHER
 8    PETERS; LAURA PETERS; LILY PETERS;
      MATTHEW PETERS; PROMISE PETERS;
 9    RICHARD PETERSEN; COLBY
      PETERSON; RANDALL PETERSON;
10    UNIQUE PETITE; KAY PETR; MAXIME
      PETROV; SHARLENE PETROVICH;
11    JORDAN PETTITT; RENITA PETTUS;
      ESTHER PFIRRMANN; HANG PHAM;
12    QUOC PHAM; JONATHAN PHAN;
      CAITLIN PHILLIPS; LAURA PHILLIPS;
13    ORLANDO PHILLIPS; PAMELA
      PHILLIPS; REGINALD PHILLIPS;
14    ERICKA PICAZO SOTO; CURTIS PIERCE;
      NOAH PIERPOINT; BRYAN PIERRE;
15    ROCHEALL PIERRE; CAMAREA
      PIERSON; ALEJANDRO PINA; EVA
16    PINEDA; CANDICE PINKHAM; ANA
      PINTADO; GREG PINTO; RITA PIPKINS;
17    LINDA PIQUE; SIMONE PIRTLE;
      NATHAN PITKIN; HAILEE PITSLEY;
18    ELIAS PIZARRO; VERONICA PLATAS;
      JERRY PLEDGER; MICHAEL
19    PLESNICHER; JOE PLUMMER;
      ANTHONY POBLETE; DESHAYA POE;
20    ASHLYNN POGGIO; LIPARIT
      POLADYAN; ANGELA POLK; DANIELLE
21    POLK; JANI POLK; BRITTANY POLO;
      SAMUEL POLSTON; DENNIS
22    POMAZANOV; CESAR PONCE;
      RAMONA PONCE; TEDDY POOL;
23    DONSANEKA POOLE; CAMERON
      PORRAS; ELIZABETH PORTELA;
24    KIMBERLY PORTER; TALEAH PORTER;
      WENDY PORTER; ANGELA PORTER-
25    RIGDON; JAMIE PORTILLO; ANGELINA
      POSTELL; MICHAEL POSTELL;
26    CYNTHIA POUNDS; JACARE POWE;
      ANTHONY POWELL; CHARLA POWELL;
27    JESSICA POWELL; KIM POWELL;
      FORREST POWERS; DEEPIKA PRASAD;
28    GESHNI PRASAD; ROSLIN PRASAD;
                                        29
                    PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 33 of 159



 1    DANA PRATHER; RYAN PRATT;
      CLAUDIA PRECIADO; DEBORAH
 2    PRESLEY-BRANDO; CHRISTIN PRICE;
      HETTIE PRICE; JAMONNIE PRICE; JOE
 3    PRICE; STEPHANIE PRICE; PAULINE
      PRIDGEON; MARISSA PRIETO;
 4    AUTUMN PRINCE; SHANNA PRINCEAU;
      NICHOLAS PRINSEN; ZAK PRIOLO;
 5    BRIAN PRITCHARD; JASON PROFETA;
      ALEXANDER PROKHOROV; DENNIS
 6    PROVIDO; KELAN PRUITT; KRISTIN
      PRUITT; CLARENCE PULLER; STEVEN
 7    PURCELL; DILRAJ PUREWAL; BRANDIE
      PURNELL; DANA PURVIS; J. MARIA
 8    PUTT; DAN QIAO; CHRISTINE QUALLS;
      EARL QUALS; ANDRAQUE QUINNINE;
 9    SOGHRA QURAISHY; AHMAD QUTAMI;
      MELINDA RABB; OCTAVIAN RADDLE;
10    DERE RADECKI; NICHOLAS
      RADONICH; KLIM RADOSTEV; XAVIER
11    RAFALOUSKI; ELI RAGLE; ABDULLAH
      RAHMANI; MICHAEL RAINS;
12    RAMAMOORTHY RAJA; WHITNEY
      RALEIGH; AYANNA RALSTON; ARVIND
13    RAMAMOORTHY; SHAHBANDARI
      RAMELLA; ERIKA RAMIREZ OROZCO;
14    DANIEL RAMIREZ; DARLENE
      RAMIREZ; ERIC RAMIREZ; FRANCISCO
15    RAMIREZ; JOSE RAMIREZ; LESLIE
      RAMIREZ; LOUIS RAMIREZ; TANI
16    RAMIREZ; VALERIE RAMIREZ;
      FRANCINE RAMOS; YAZMIN RAMOS;
17    AHCHERI RAMSAY; SEAN RANDALL;
      DINA RANDLE; LUTRICIA RANDOLPH;
18    TIFFANY RANKIN; HENRY
      RAPPAPORT; FATIMA RASCON; HAMID
19    RASHIDI; HASIB RASOOL; SOUNTHALY
      RATTANAPANYA; JASON RAVARRA;
20    ASHLEE RAY; ERIC RAY; HALEY RAY;
      KAREN RAY; SEAN RAY; WILLIE RAY;
21    MIKE RAYTER; DEREK REA; YOLONDA
      REDDICK; ANGELICA REDMAN;
22    ASHLEE REED; AUSTIN REED;
      DANIELLE REED; JAMES REED;
23    LAGUANNA REED; NATALIE REED;
      SAMANTHA REED; SEQUOYAH REED;
24    TORREY REED; WILLIAM REED;
      RAYMOND REEDER; MARIAM
25    REHMAN; ROSALINE REINERO; ROCKY
      RELPH; WELSI RENAUD; ANTHONY
26    RENDA; MIA RENDON; DEANNA
      RENFRO; ANGELA RENISON; ASHLEY
27    RENTERIA; STEPHANIE RENTERIA;
      AMIRREZA RESALI; JACK RESIDES;
28    CAROLINA REVOLLAR; MELISSA REX;
                                        30
                    PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 34 of 159



 1    ANTHONY REYES; BREANA REYES;
      DESIREE REYES; EVELIN REYES; GENA
 2    REYES; KARINA REYES; MARK REYES;
      REBEKAH REYES; TONY REYES;
 3    VICTORIA REYES; JONATHAN REYLES;
      BRYANT REYNA SANCHEZ; ANSON
 4    REYNOLDS; DOUGLAS REYNOLDS;
      JACOB REYNOLDS; JOSHUA
 5    REYNOLDS; BRANDON REZAI;
      MICHAEL RHODES; DANIEL RIBEIRO;
 6    APRIL RICE; COREY RICE; SHIRLEY
      RICE; ROY RICHARD; DAVIONNE
 7    RICHARDS; JULIA RICHARDS; SARAH
      RICHARDS; SAVONAH RICHARDS;
 8    TINA RICHARDS; JAMILO
      RICHARDSON; MATT RICHARDSON;
 9    SHANE RICHARDSON; THOMAS
      RICHARDSON; TRACIE RICHARDSON;
10    CHRISTOPHER RICHMOND-MATHIS;
      DOUG RICKARD; KIMBERLY RICKS-
11    SPONBERG; TARA RIDDLE; HEATHER
      RIDGILL; EZEQUIEL RIESGO; REBECCA
12    RIGGS; KUNTI RIGMADEN; KORIE
      RILEY; BARBARA RINCON; GREGORY
13    RINCON; VINCENT RINCON; ANA RIOS;
      DANIEL RIOS; LUIS ANTONIO RIOS;
14    MIGUEL RIOS; SERGIO RIOS; ANDREW
      RIPLEY; ALBERTA RIVAS; MONICA
15    RIVAS; GLORIA RIVERA BOYD; AMBER
      RIVERA; ANTHONY RIVERA; ERNESTO
16    RIVERA; GLORIMAR RIVERA;
      KIMBERLEE RIVERA; LUIS RIVERA;
17    NICOLE RIVERA; ZACHARY ROBBINS;
      APRIL ROBERTS; DRIE LYNN ROBERTS;
18    HASTEN ROBERTS; NATHAN ROBERTS;
      STEVEN ROBERTS; TRISHAUN
19    ROBERTS; ROMAN ROBERTSON SR.;
      SARAH ROBERTSON; TIANA
20    ROBERTSON; PORTIA JOURDAN;
      ANDREA ROBINSON; CALEB
21    ROBINSON; CHARLETTE ROBINSON;
      DONNA ROBINSON; DYLAN
22    ROBINSON; LATASHIA ROBINSON;
      LATEESHA ROBINSON; MEREDITH
23    ROBINSON; MICHAEL ROBINSON;
      JOSEPH ROBITAILLE; DAMIAN
24    ROBLEDO; JENNIFER ROBLES;
      NATHAN ROBOHM; LEONARDO
25    ALEJANDRO ROCHA GALVAN; HENRY
      ROCHEZ; JEFF RODAS; CHERI
26    RODGERS; MARK RODGERS; TIMMY
      RODGERS; ALDO RODRIGUEZ; BRYAN
27    RODRIGUEZ; DAVID RODRIGUEZ;
      ELIZABETH RODRIGUEZ; GEOVANNI
28    RODRIGUEZ; GILBERT RODRIGUEZ;
                                        31
                    PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 35 of 159



 1    GILBERT RODRIGUEZ; MARIBEL
      RODRIGUEZ; NICOLE RODRIGUEZ;
 2    OMAR RODRIGUEZ; VERONICA
      RODRIGUEZ; WILSON RODRIGUEZ;
 3    YVETTE RODRIGUEZ; AMBER
      RODRIQUEZ; IAN RODRIQUEZ;
 4    KAMILLE ROESE; BYRON ROGAN;
      TYREE ROGAN; LYNDSAY ROGERS;
 5    SKYLAR ROGERS; SYLVIA ROGERS;
      TRACI ROGERS; ANGELA ROJAS;
 6    CESAR ROJAS; DESIREE ROLAND;
      ASHLEY ROLLICE; BRITTANY
 7    ROMANO; VINCENT ROMANOS;
      CHRISTOPHER ROMERO; LILIBETH
 8    ROMERO; LISA ROMERO; LUIS
      ROMERO; RENE ROMERO; TESSIE
 9    ROMERO; JOSE REFUGIO ROMO ARIAS;
      JOSEPH ROMO; ROBERT ROMO;
10    KATHRYN ROQUEMORE; CHAZ
      ROSALES; OLIVIA ROSE; JASON
11    ROSEN; MARTIN ROSENFELD;
      BENZELL ROSS; BRIAN ROSS;
12    JAMEELAH ROSS; SARAH ROSS; TERRY
      ROSS; ERICA ROTHSTEIN; JAMES
13    ROUNTREE; MARGARET ROWAN; SINA
      ROWGHANI; CRAIG ROWTHAM; JUSTIS
14    ROYSTER; BROOKE RUBERSON;
      ARCELLIA RUBIO; LOURDES RUBIO;
15    BETTINA RUFFALO; SHEWANDA
      RUFFUS; BRIANA RUGGERI; ALAN
16    RUIZ; ASHLY RUIZ; EFREN RUIZ;
      GABRIEL RUIZ; LUIS RUIZ; RAMONA
17    RUIZ; RIO RUIZ; SALVADOR RUIZ;
      CRYSTAL RUNNER; MICHAEL
18    RUNYAN; WILLIAM RUPERT; JOSEPH
      RUUZ; TANYA RYAN; NICHELE RYLES;
19    TRACY RYMENAMS; CYNTHIA RYMER;
      ROMAL SABER; NORMAN SADLER;
20    OSCAR SADOGUIO JR; ZOE SAENZ;
      TOUFOU SAEPHANH; ADAM SAFFIOTE;
21    C.J. SAGADIA; KAYLA SAGASTA;
      DENNIS SAICOCIE; MANUCHEKHR
22    SAIDOV; DANIEL SAINAS; MARISSA
      SAINZ; BOBACK SAJADPOUR;
23    GHOLAMHOSSEIN SAKI; ADDAM
      SAKY; MICHAELA SALAS; JANET
24    SALAZAR; JENNIFER SALAZAR;
      NICOLE SALAZAR; MICHAEL ANGELO
25    SALDAJENO; GERARDO SALDIVAR;
      ASSAD SALEH; SELENA SALGADO;
26    JESUS SALGUERO; MONIQUE SALINAS;
      ZACHARY SALLEE; ACAMIE SALTER;
27    LALEH SAMADI; MICHAEL SAMI;
      DANA SAMPLE; SCOTT SAMPLE;
28    BRANDEE SAMPLES; ANDRES
                                        32
                    PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 36 of 159



 1    SANCHEZ; BRISSIA SANCHEZ; CELICIA
      SANCHEZ; CORINA SANCHEZ; DANIEL
 2    SANCHEZ; GABRIEL SANCHEZ;
      JACQUELINE SANCHEZ; MARLEN
 3    SANCHEZ; RAFAEL SANCHEZ;
      RAYMOND SANCHEZ; ROCKY
 4    SANCHEZ; SHAWNA SANDAU; BAILH
      SANDERS; CHANTELL SANDERS;
 5    CHRISTOPHER SANDERS; IRENE
      SANDERS; LISA SANDERS; WENDY
 6    SANDERS; JAIMIE SANDERSON;
      STEVEN SANDERSON; SAVIJOT
 7    SANDHAR; GURPREET SANDHUGALE;
      ANGEL SANDOVAL; DORA SANDOVAL;
 8    JEALENE SANDOVAL; WILLIAM
      SANDOVAL; YASMEEN SANDOVAL;
 9    HEATHER SANFORD; ZOEY SANFORD;
      ARTHUR SANTAMARIA; DANIEL
10    SANTANA; ALFREDO SANTILLAN;
      DAVINA SANTIVANEZ; JOHANNA
11    SANTOLALLA; CHRISTIAN SANTOS;
      FREDERICK SANTOS; GABRIEL
12    SANTOS; MANUEL SANTOS; MICHELLE
      SANTOS; OSCAR SANTOS; PRISCILA
13    SANTOS; RICHARD SANTOS; SHEENA
      SANTOS; DAVID SANTOYO; MONICA
14    SARABIA; TIM SARGIOUS; CHRISTIAN
      SARMIENTO; MISTY SARMIENTO;
15    NICHOLAS SARROCA; WESLEY SARTE;
      KRISTY SAULS; NATAVIA SAVAGE;
16    ROBIN SAVAGE; DIANA SAVALA
      THIBEAU; TINA SAVALA; LENA
17    SAVOEUN; MD SAYED; CAMERON
      SAYLER; NALANI SAYSOURIVONG;
18    DOMINIC SBICCA; KELSEA PIERCE;
      DERRICK SCALES; ANTHONY
19    SCAMALDO; JEFF SCAMMON;
      ADRINANNE SCARBOROUGH; JOHN
20    SCHAFFRAN; RANDI SCHEMENSKY;
      CHRIS SCHLENKER; KATHERINE
21    SCHMIDT; SCOTT SCHNEIDER; CALEB
      SCHOENFELD; JOHN SCHOENTHALER;
22    DUSTIN SCHRAMM; JACOB
      SCHREIBER; STARLENA SCHROEDER;
23    LEEAH SCHULTZ; MICHAEL
      SCHWEIGHARDT; AISHA SCOTT; CHE
24    SCOTT; CHERRISH SCOTT; JOSEPH
      SCOTT; LAKISHA SCOTT; MIRIYA
25    SCOTT; ONDREA SCOTT; TINA SCOTT;
      ANDREW SCOTT-JESTER; KEISHA
26    SEALS; FRANCESCA SEARS; DARLENE
      SEBALA; JASON SEGURA; LUCAS
27    SELIG; GEMMA SELINGER; JAKE
      SELLERS; FELICIA SEMEBENE; RYAN
28    SENSENIG; DAWN SEPULVEDA;
                                        33
                    PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 37 of 159



 1    SOPHIA SEPULVEDA; DAVID SERNA;
      RAPHAEL SERNA; AUBREE SERRANO;
 2    JEANPAUL SETAREH; ANNA SETHMAN;
      BRYAN SEWALD; DARREN SEXTON;
 3    KORI SEXTON; ROYANNA SEXTON;
      ALEKSANDR SEYRANOV; JESSICA
 4    SHADD; ABDUL SHAIKH; HAMZA
      SHAKIR; RANDALL SHANKLAND;
 5    CHARLES SHANNON-WHITESIDE;
      AMIN SHARIFIAN ATTAR;
 6    CHRISTOPHER SHARP; CODY SHARPE;
      ASHLEY SHAW; ANTHONY SHEAHAN;
 7    GEOFFREY SHEETS; JOHN SHELBURNE;
      SHARLA SHELBY; JAHN SHELTON;
 8    SUDE SHEMSU; INEZ SHEPARD;
      JAMAUDRA SHEPHERD; TIA
 9    SHEPHERD; ANTHONY SHERIDAN;
      VIJAY SHETH; MACKENZIE SHIELDS;
10    WILL SHILLING; JEREMIAH SHIPP;
      STEPHANIE SHOALS; SHAHDON
11    SHOGA; FATEMEH SHOKRGOZAR
      KELIDBARI; DANIEL SHRIGLEY;
12    ULADZISLAU SHULHA; MIKE SHUPE;
      DAPHNE SHYANNE; MICHAEL SIANO;
13    RAYMOND SIDHU; JENNIFER SIERRA;
      GIBSON SILEW; ALDAIR SILVA;
14    ALEXUS SILVA; CLAUDIA SILVA;
      PHOEBE SILVA; SILVIA SILVAS;
15    ZACHARY SILVER; ALEXIS SIMENTAL;
      AKILA SIMMONS; KEVIN SIMMONS;
16    SHERRIE SIMMONS; STASEA SIMMONS;
      WARREN SIMMONS; AARON SIMON;
17    DEMI SIMON; ARGIN SIMONIAN;
      MARYUM SIMPKINS; JOSHUA
18    SIMPSON; SHATODDA SIMPSON;
      UNIQUE SIMPSON; WILLIAM SIMPSON;
19    KEITH SIMS; NICHOLAS SIMS; ROBERT
      SIMS; BENJAMIN SINGER; JAGPRIT
20    SINGH; MANDIP SINGH; MANSUKH
      SINGH; RODNEY SINGH; KATHERINE
21    SINKEWIZ; JAMES SINNOTT; DESIREE
      SISNEROS; AARON SIZEMORE;
22    SANDRA SKICKI; REANNE SLAMA;
      VINAY SLATHIA; LAKEL SLAUGHTER;
23    TAYLOR SLAVIN; REBECCA
      SLIGHTAM; LAUREN SLOAT; JESSE
24    SLOCUM; ALI SMADI; CERA SMART;
      JAN SMEJKAL; ADAM SMITH; ADRIAN
25    SMITH; ALTHEA SMITH; AMBER
      SMITH; ANGELA SMITH; ARLEAN
26    SMITH; ASHLEY SMITH; BRANDON
      SMITH; CHRISTINE SMITH; DANA
27    SMITH; DONNA SMITH; DORI SMITH;
      DOUGLAS SMITH; DU'PRAISEJA SMITH;
28    EISHA SMITH; EMILEE SMITH; EULA
                                        34
                    PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 38 of 159



 1    SMITH; FLOZELL SMITH; HUNTER
      SMITH; JABARI SMITH; JALENA SMITH;
 2    JAMILA SMITH; JAYLAN SMITH;
      JEREMY SMITH; JONATHAN SMITH;
 3    JONATHAN SMITH; LACY SMITH;
      LAURENCE SMITH; JAHWAN RANEY;
 4    LISA SMITH; NATASHA SMITH;
      OCTAVIA SMITH; PAMELA SMITH;
 5    PATRICE SMITH; PORTIA SMITH;
      RAHAMON SMITH; ROXIANN SMITH;
 6    SABRINA SMITH; SHUANTA SMITH;
      TRINIECE SMITH; VANESSA SMITH;
 7    WYVON SMITH; JESSICA SMOLAK;
      DEREK SNARR; BENNIE SNEEDE;
 8    DEMISHA SNEEDE; DEAN SNELSON;
      EDUARD SNITSAR; DOMINIQUE
 9    SNOWDEN; FERNANDO SOARES;
      JENNIFER SOBREPENA; MELVIN
10    SOBREPENA; ZULEMA SOLIS; KELLY
      SOLOMON; MOSES SOLOMON;
11    LAMARR SONNY; JOEY SORCE;
      SHONIECE SORIANO; VIVIAN SORROW;
12    RICHARD SOSA; ALICIA SOTELO;
      CESAR SOTO; OLIVIA SOTO; RICARDO
13    SOTOVANDO; WALBENS SOUZA;
      HELENA SPARKES; CARLOS SPARKS;
14    RITA SPARKS; MICHAEL SPARR;
      SHERRI SPEARS; BRYAN SPELKER;
15    KAYLA SPENCER; MEOSHA SPENCER;
      OCTAVIA SPENCER; THOMAS
16    SPONBERG; MADHAV SRIVASTAVA;
      ZACKERIAH STACEY; CHANTAL
17    STAHL; ASHLEY STANFORD; CLYDE
      STANLEY; DAJAHNA STANLEY;
18    STEVEN STEADMAN; FORREST
      STEELE; KELLY STEELE; VYVON
19    STEELE; LAURIE STEELMAN; JANET
      STEGMAN; JEFFREY STEINBERG;
20    RUSSELL STEPHEN; NICTAYE
      STEPHENS; TONY STEPHENS; KIVA
21    STERIN-BRESCHI; SARA STERNER;
      CALEB STEVENS; TAMMY STEVENS;
22    ADARRIUS STEVENSON; KARLA
      STEVENSON; PATRICIA STEWART;
23    SHONNEL STEWART; LEANNA
      STICKEL; DEAN STIRRAT; DETRONA
24    STITH; MICHAEL STIVER; JESSICA
      STOBART; NATHAN STOCK; LEWIS
25    STOKES; TINA STOKES; EDWARD
      STOUT; MARION STOUTT; TAMARA
26    STOVALL; LISA STOVER; JOHN
      STRASZAK; AMIE STRATTON; ERICA
27    STRAUB; BRITTANY STRECKER;
      HANAH STUART; MELANIE STUBBS;
28    ELIZABETH STUVA; LORI STYX;
                                        35
                    PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 39 of 159



 1    OSCAR SUAREZ; SANDRA SUAREZ;
      SHERELLE SUAREZ; DAVID SUDDUTH;
 2    MARY SUGUITAN; BRITTANY
      SULLIVAN; ELISHA SULLIVAN;
 3    LEANNE SULLIVAN; SARA SULLIVAN;
      KIMBERLY SUMMERS; DONNA
 4    SUMPMAN; MICHAEL SUPNET; JULIAN
      SUTER; DEBORAH SUTHERLAND;
 5    NYSIA SUTTA-MGENI; SAUNDRA
      SUTTON; CLIFFORD SUVA; LEANNA
 6    SWAIN; RYAN SWAMI; LISA SWANSON;
      BRANDON SWARTZ; MATTHEW
 7    SWEARINGEN; PHONEXAY
      SYCHAREUN; PATRICIA SYDNOR;
 8    YOUSUF SYED; MARIYA SHAH SYEDA;
      CHRIS SYKES; CHRISTOPHER
 9    SZCZECH; ALANO T.ADRIANO; MARIA
      TAAMU; AHMAD TABBARAH;
10    ABENEZER TADESSE; SONIA
      TADEWOSYAN; AUDRA TAFOYA;
11    MASSINISSA TAIEB; ADOREE TAN; JUN
      TAN; ANDREW TAPIA; JUAN TAPIA;
12    RENATO TAPIA; AMY TARPLEY;
      DAYNA TARTT; DOROTHY TATE;
13    STEVEN TATE; KATHY TATICK;
      STEPHANIE TAVAREZ; SOLIMON
14    TAWFIQ; ASHIA TAYLOR; DERRICK
      TAYLOR; ERIC TAYLOR; ESTELLA
15    TAYLOR; IAN TAYLOR; LARRY
      TAYLOR; LATRISHA TAYLOR; LAURIE
16    TAYLOR; MALARIE TAYLOR; MICHAEL
      TAYLOR; SOVANY TEAM; KAYLA
17    TEIXEIRA; DAN TEJADA; PAUL PHILIP
      TEJEDOR; DULCE TELLEZ; ELIZABETH
18    TENNIAL; GUADALUPE TENORIO;
      PEDROS TEROGANESYAN; TAMMI
19    TERRELL MORRIS; MILAKAA TERRY;
      NARENA TERRY; TANGELA TERRY;
20    ROSHAN THANK; MASON THATCHER;
      JAMES THAYER; RYAN THIBERT;
21    MANJINGER THIND; ROBERT THOMAN;
      EVERY THOMAS CAMPBELL; ANDRE
22    THOMAS; ANDRE THOMAS; ANDREW
      THOMAS; BENJAMIN THOMAS;
23    BRENITA THOMAS; DAJANAE
      THOMAS; DAVID THOMAS; DIAMOND
24    THOMAS; JODI THOMAS; KYLONDRIA
      THOMAS; MALCOLM THOMAS;
25    MICHAEL THOMAS; MICHELINE
      THOMAS; PATRICIA THOMAS;
26    SHERINA THOMAS; STEPHANIE
      THOMAS; STEVEN THOMAS; BRANDON
27    THOMPSON; CHARISSA THOMPSON;
      CORNELL THOMPSON; COURTNEY
28    THOMPSON; KYOKO THOMPSON;
                                        36
                    PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 40 of 159



 1    MICHAELLE THOMPSON; NANCY
      THOMPSON; RICHARD THOMPSON;
 2    SARAH THOMPSON; TAMIKA
      THOMPSON; HEATHER THORNTON;
 3    GREGORY TIFFITH; JON TIGER; GARY
      TILBURY; MIKAYLA TIMMONS;
 4    BRYANT TINAJERO; CANDICE
      TINSLEY; LORI TIRRI; DEANNA TIRY;
 5    BERNADETTE TITMAN; NATASHA
      TITSWORTH; ASHLEY TODD; THERESA
 6    TOGAFAU; KEONA TOGIA; INEZ
      TOLBERT; TOMMIE TOLER; ERIC
 7    TOLLE; ABE TOLLIVER III; LAUREN
      TOLLIVER-KING; DAVID TOLOSSA;
 8    NOUEL TOMA; JULIAN TONGOL;
      VANITA TOOMBS; CHRISTIAN
 9    TOROSSIAN; AILEEN TORRES; DAVID
      TORRES; ISIS TORRES; LINDA TORRES;
10    MIGUEL TORRES; SENORINA TORRES;
      STEVEN TORREZ; CHANEL
11    TOURGEMAN; FARAJI TOUSSANT;
      BENJAMIN TOVAR; BLAKE TOVEY;
12    KIM TOWERS; LYNN TOWNSEL;
      JARRETT TOWNSEND; GLENN
13    TRABANINO; CAMERON TRAMEL;
      JOYCE TRAMMEL; MYDUYEN TRAN;
14    SANG TRAN; TENNY TRAN; TOMMY
      TRANG; YSSA TRAORE; QUINN
15    TRAVERS; HARRISON TRAWNIK;
      ELLIOT TREGONING; SARAH
16    TRESVILLE; TIANA TRESVILLE;
      HEATHER TRIPP; LORI TROESTER;
17    BRIAN TROUSDALE; BRIAN TRUJEQUE;
      CRISTINA TRUJILLO; MARIO TRUJILLO;
18    QUAN TSANG; JAMAL TSOUKALAS;
      MICHAEL TSUCALAS; JULIAN TUBERA;
19    JOSEPH TUCKER; ADAM TUFONO;
      MIKE TUFU; BADRI TULSIRAM;
20    CHRISTINA TURCIOS; RONNY
      TURMAN; ARTHUR TURNER; AZIZA
21    TURNER; DALENE TURNER; DONYTHIA
      TURNER; EDDIE TURNER; ISSAC
22    TURNER; JACOB TURNER; JBARRIE
      TURNER; MONA TURNER; RICKY
23    TURNER; SHADEED TURNER; TAVARES
      TURNER; NELSON TUUFULI; CELIA
24    TYDINGCO; ANGELA UJAUGHELE; MD
      ULLAH; TAYLOR UNDERWOOD;
25    NATHAN UNG; BIPOP UPRETI; RYAN
      URBANO; JORDAN URBINA; ALAN
26    URIBE; STEPHEN URQUIDEZ; ISSACK
      VAID; RENATA VAINER; TONY VAIS;
27    WHITNEY VALCIN; DELINA VALDEZ;
      JAMIE VALDEZ; JOSEPH VALDEZ;
28    JOVAN VALDEZ; REYNALDO VALDEZ;
                                        37
                    PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 41 of 159



 1    GUILLERMO VALDIVIA; ALBERTO
      VALENCIA; LYNETTE VALENCIA;
 2    TONY VALENCIA; STEVEN
      VALENCIANA; MARILYN VALENCIA-
 3    TAPIA; KENNETH VALERA; ABIGAIL
      VALERIO; EMMANUEL VALLEJO-
 4    ALVAREZ; LORRAINA VALSONIS;
      RUDY VAN ACKER; JOSHUA VAN
 5    DEVENTER; KRISTEN VAN DINE;
      SIRENA VAN HOOK; LONNIE VAN
 6    HORN; MARISSA VAN HOUTE;
      SEBASTIEN VAN PELT; STEVE
 7    VANCANTFORT; AMY VANCE; RYAN
      VANDENBURG; NALY VANG; YAW
 8    VANSCOY; JORGE VARELA; ADRIANA
      VARGAS; ALEXANDER VARGAS;
 9    ESTEBAN VARGAS; MARCELINO
      VARGAS; BREANNA VARGO; ANGEL
10    VASQUEZ; ANGELICA VASQUEZ;
      JACKLYN VASQUEZ; JUDITH
11    VASQUEZ; WILFREDO VASQUEZ;
      JEREMY VAZQUEZ; SELENE VAZQUEZ;
12    AURELIO VECCHIOLA; DAISY VEGA;
      ANTHONY VELASQUEZ; YOLANDA
13    VELASQUEZ; AURELIO VELAZQUEZ;
      RAUL VELAZQUEZ; DAVID VELEZ;
14    THERESA VELLONE; DARLENE VELOZ;
      PATRICE VENTRESCA; MARGARITA
15    VENTURA; EDWARD VERA; JOHNNY
      VERA; STEVE VERCHER; JUAN VIDAL;
16    ADRIAN VIDAURRE; CHRISTOPHER
      VILLA; LAURA VILLA; VICTOR VILLA;
17    DANECA VILLACORTA; WILSON
      VILLACORTE; MARTIN VILLAFUERTE;
18    MICHAEL VILLAR; GRACE VILLARDE;
      IRENE VILLASANO; CLAUDIA
19    VILLEGAS; RICKY VILLEGAS; TANYA
      VILLINES; WINONA VINCENT; JON
20    VINSON; EMILYN VIRAY; ADRIAN
      VIRGILIO; CHRISTAN VISPERAS; SARA
21    VIVO; ADAM VOLK; NICK VOLZ; PETER
      VON WIEGANDT; JUSTIN VOO;
22    STEPHANIE VOONG; YEVGEN
      VOSKOLEY; PETER VU; KARI
23    WADDELL; KAYLEE WADEMAN;
      DANIEL WAGENSELLER; DOSHA
24    WAGNER; GLORIA WAGNER; SARA
      WAGNER; KARTTIE WAHOFF; TIFFANY
25    WAITERS-MCCLINTON; ADMIRAL
      WALKER; ALLISSIA WALKER;
26    DARRELL WALKER; DEONTE WALKER;
      JOEL WALKER; JONIESHA WALKER;
27    KWANIUS WALKER; LISA WALKER;
      TENISHA WALKER; DEANNA
28    WALLACE; EDWARD WALLACE;
                                        38
                    PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 42 of 159



 1    TERRA WALLACE; JORDAN WALLICK;
      SASHA WALLS SMITH; BERTRAN
 2    WALLS; LAUREN WALMAN; RYAN
      WALTERS; DARREN WALTON;
 3    KEIOSHA WALTON; NICOLL WALTON;
      SHENGWEI WANG; KENDA
 4    WANNEMAKER; JOSHUA WARD;
      LEANNA WARD; TIANA WARD;
 5    DANIELLE WARE; MARTIN WARE;
      SHAWN WARE; FELICIA WARNER;
 6    TODD WARNER; BRITTANY WARREN;
      SARAH WARREN; ANGELA
 7    WASHINGTON; CAMERON
      WASHINGTON; CHERESA
 8    WASHINGTON; JAZMINE
      WASHINGTON; RAYLYNN WASSON;
 9    ASHLEY WATCHER; IAN
      WATERHOUSE; CRYSTAL WATERS;
10    JILL WATERS; PATRICK WATERS;
      GLENN WATKINS; MICHAEL WATKINS;
11    JAMES WATSON III; ELIJAH WATSON;
      JORIM WATSON; EBONY WATTS;
12    SASHA WATTS; BERTHA WAULS;
      KRISTIN WEATHERBY; JAIME
13    WEAVER; BARRY WEBB; ERIC WEBB;
      NATALIE WEBB; MICHELLE WEEKS;
14    WANDA WEEKS; MELISSA WEGNER;
      PETER WEHRMEYER; ERICH
15    WEIDTMANN; CHRISTOPHER WEIL;
      KAYLA WEINREICH; NATHAN WEISS;
16    CURTIS WELCH; TONY WELCH; CURTIS
      WELLING; IVY WELLS; KAYLA WELLS;
17    UNIQUE WELLS; RYAN WELSHONSE;
      SHONDESS WESSON SR; ANDREW
18    WEST; ARON WEST; DANIEL WEST;
      ELIJAH WEST; JOEL WEST;
19    KAWAQUANA WEST; RICHARD WEST;
      ZACHARY WESTMORE; BRIAN
20    WESTMORELAND; CORAL WESTON;
      JACOB WETHERBEE; NICOLE
21    WEYBURN; KENDRICK WHEATON;
      RAESHELL WHISMAN; CHRIS
22    WHITCOMB; APONDO WHITE; BRIAN
      WHITE; CALLIE WHITE; CASSIDY
23    WHITE; DEVANTE WHITE; EDWIN
      WHITE; EMILIE WHITE; GREGORY
24    WHITE; JULIAN WHITE; KAYLA WHITE;
      NETTIE WHITE; SEDRIC WHITE; TASHA
25    WHITE; TERIAN WHITE; COURTNEY
      WHITFIELD; MICHAEL WHITFIELD;
26    TERRY WHITFIELD; MARISSA
      WHITING; ANTHONY WHITSEY; KEVIN
27    WICAL; MARCALETT WIDEMAN;
      INDIKA WIJESEKERA; DESIREE
28    WILBON; ADAM WILBORN; LASHAWN
                                        39
                    PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 43 of 159



 1    WILBURN; DIAMOND WILDER; AARION
      WILEY; JAMES WILEY; TAHJ WILIAMS;
 2    TIFFINY WILKINS; WILLIAM WILKINS;
      HENRY WILLAUER; ROSA WILLIAMS
 3    JETER; DEREK WILLIAMS JR;
      AARONEKIA WILLIAMS; ALICIA
 4    WILLIAMS; ANFERNEE WILLIAMS;
      BRANDON WILLIAMS; CHANEL
 5    WILLIAMS; CHASTITY WILLIAMS;
      CHELSEY WILLIAMS; CYNTHIA
 6    WILLIAMS; DANYAEL WILLIAMS;
      DAVID WILLIAMS; DEANNDRA
 7    WILLIAMS; DENISE WILLIAMS;
      DENZELL WILLIAMS; DERRICK
 8    WILLIAMS; EMILY WILLIAMS; ERIC
      WILLIAMS; GARY WILLIAMS; GERALD
 9    WILLIAMS; JACOB WILLIAMS;
      JACQUELINE WILLIAMS; JAMILA
10    WILLIAMS; JAMILIA WILLIAMS;
      JORDIN WILLIAMS; JOSHCENIA
11    WILLIAMS; JULIUS WILLIAMS;
      KENDRA WILLIAMS; KENOV
12    WILLIAMS; KEVIN WILLIAMS; LA
      SHAWN WILLIAMS; LADONNA
13    WILLIAMS; LIGAYA WILLIAMS;
      MICHELLE WILLIAMS; NATASHA
14    WILLIAMS; PORTIA WILLIAMS; RANDY
      WILLIAMS; RONALD WILLIAMS;
15    SHARWANNA WILLIAMS; TAMICKA
      WILLIAMS; TATIANA WILLIAMS;
16    VERONICA WILLIAMS; VICTORIA
      WILLIAMS; MACKENZIE WILLIAMSON;
17    MARKUS WILLIAMSON; SEAN
      WILLIAMSON; BONNIE WILLIAMS-
18    TAYLOR; BLAKE WILLIFORD; MATT
      WILLIS; ANASTASIA WILLOUGHBY;
19    ALEXIS WILSON; CHERISE WILSON;
      CHRISTINA WILSON; CRISSY WILSON;
20    DAVID WILSON; ERIC WILSON;
      HEATHER WILSON; IRENE WILSON;
21    KHALI WILSON; MAIYA WILSON;
      MICHAEL WILSON; NICHOLAS
22    WILSON; REGINALD WILSON; TOKA
      WILSON; VASHAYLA WILSON;
23    WHITNEY WILSON; YMUNIQUE
      WILSON; KIRA WINDMUELLER;
24    SHANELLE WINDOM; JODIE
      WINKLEBLECH; HALEY WINN;
25    TAMIKA WINSLOW; LORI WISE; JAMES
      WISEMAN; DAVID WITCHER; TALIYAH
26    WITT; COREY WOJAHN; MAHLET
      WOLDEMICHAEL; JAY WONG; PAUL
27    WONG; STEVEN WONG; ANGELA
      WOOD; ERICA WOOD; JESSICA WOOD;
28    JOHNATHAN WOOD; MICHAEL WOOD;
                                        40
                    PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 44 of 159



 1    SAMMANTHA WOOD; AUGUSTA
      WOODARD; ASHLEY WOODBRIDGE;
 2    SPENCER WOODCOCK; CHYRAH
      WOODS; NICOLE WOODS; CASSANDRA
 3    WOODWARD; HEATHER WOOLEN;
      BINH WORLEY; SHANNA WORLEY;
 4    ASHLEY WRIGHT; BRIAN WRIGHT;
      D'AJANE WRIGHT; DEAN WRIGHT;
 5    MICHELLE WRIGHT; VINCENT
      WRIGHT; ZONOBIA WRIGHT; TIGER
 6    WU; LORENZO WUYSANG; MELANIE
      WYATT; DOMINIQUE WYNNE COOLEY;
 7    CHRISTOPHER WYRICK; SONDRA
      WYRICK; MICHELLE XIONG; CRANE
 8    XU; YIN KUM XUE; STEVEN
      YAMAGUCHI; JESSICA YANEZ; HEIJIN
 9    YANG; BATTSENGEL YANJMAA; CHRIS
      YANKE; ETIENNE YANSUNNU; JACOB
10    YARLETZ; DEVEN YASAY; AHMED
      YASEEN; VINCENT YATES;
11    CHRISTOPHER YBARRA YBARRA;
      CHRIS YODER; JOSEPH YOO; BRYAN
12    YOUNG; CHRISTOPHER YOUNG;
      GRENITA YOUNG; JIMMY YOUNG;
13    OLIVIA YOUNG; SAMANTHA YOUNG;
      SHONNTAE YOUNG; ROSALINA YSAIS;
14    RUTH ZAGARS; ANASTASIIA
      ZAGORUIKO; LAURIE ZALESKI;
15    TOMMIE ZAM; RUDOLPH ZAMARRIPA;
      MICHAEL ZAMBELLI; SAN JUANITA
16    ZAMORA-MEZA; BENNJI ZANABRIA;
      ANTHONY ZAPATA; ELIZABETH
17    ZAPATA; MARTIN ZARAGOZA; ROYCE
      ZARO; ANDREA ZAVALA; ANGELA
18    ZAVALA; ERIC ZAVALA; LUPE
      ZAVALA; ZAHIR ZEGGANE;
19    JACQUELINE ZENN; BRISA ZEPEDA;
      ANDREW ZERTUCHE; WEI ZHAO;
20    JOSHUA ZIELINSKI; JESSICA ZINZUN;
      DAVID ZIRKELBACH; KAMEEL ZREIK;
21    and REYNA ZUNIGA.

22

23                      Petitioners,
24          vs.
25
      DOORDASH, INC.,
26
                      Respondent.
27

28
                                        41
                    PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 45 of 159



 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                        42
                    PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 46 of 159



 1          Petitioners file this Petition for an Order compelling Respondent DoorDash, Inc. to

 2   arbitration as follows:

 3                                     NATURE OF THE PETITION

 4          1.      Petitioners are 3,997 DoorDash couriers (“Dashers”) who are attempting to arbitrate

 5   individual claims against DoorDash for misclassifying them as independent contractors instead of

 6   employees. Petitioners contend that in misclassifying them, DoorDash has violated the California

 7   Labor Code, Wage Order No. 9, California Labor Code § 226 (Wage Statement and Records

 8   Access), and Cal. Bus. & Prof. Code. § 17200 (Unfair and Unlawful Business Practices).

 9          2.      In order to begin making deliveries for DoorDash, each Petitioner was required to

10   sign a contract that contained a sweeping “Mutual Arbitration Provision.” No Petitioner recalls

11   opting out of that arbitration provision.

12          3.      The Mutual Arbitration Provision requires that the parties arbitrate any dispute

13   regarding a Dasher’s classification as an independent contractor. The provision also requires that

14   arbitration be administered by the American Arbitration Association (“AAA”) under AAA’s

15   Commercial Rules. Those Rules, in turn, authorize AAA to require that each party pay filing fees

16   before AAA will empanel an arbitrator and proceed with the parties’ arbitration. DoorDash’s

17   arbitration provision expressly requires that DoorDash pay a portion of the fees and costs necessary

18   to commence arbitration.

19          4.      On September 27, 2019, in accordance with the parties’ agreement, counsel for

20   Petitioners served an individual demand for arbitration on DoorDash and AAA on behalf of each

21   Petitioner. Each Petitioner promptly satisfied his or her filing-fee obligation.

22          5.      AAA determined that each Petitioner’s demand for arbitration met the requirements

23   under AAA’s rules to proceed with arbitration. Thus, pursuant to its rules, AAA imposed succesive

24   deadlines of October 24, 2019 and November 7, 2019 for DoorDash to pay its share of the filing

25   fees necessary to commence each Petitioner’s arbitration and empanel an arbitrator.

26          6.      DoorDash refused to comply with AAA’s deadlines. It did not pay the filing fees

27   necessary for a single Petitioner to proceed with arbitration.

28          7.      On November 8, 2019, AAA terminated Petitioners’ arbitrations due to DoorDash’s

                         PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 47 of 159



 1   refusal to satisfy its filing fee obligations.

 2           8.      Petitioners have filed this Petition to require DoorDash to abide by the arbitration

 3   agreement it drafted.

 4                                                    PARTIES

 5           9.      Petitioners are Dashers who have made deliveries for DoorDash in California.

 6   Details for each Petitioner are listed in Exhibit A.

 7           10.     Respondent DoorDash, Inc. is a Delaware corporation headquartered at 901 Market

 8   Street, Sixth Floor, San Francisco, California 94103.

 9                                      JURISDICTION AND VENUE

10           11.     This Court has jurisdiction over this action pursuant to California Code of Civil

11   Procedure section 1281.2.

12           12.     This Court has personal jurisdiction over DoorDash because DoorDash has its

13   headquarters and principal place of business in California.

14           13.     Venue is proper in this Court pursuant to California Code of Civil Procedure

15   sections 393, 395, 395.5, 1292, and 1292.2 because DoorDash is headquartered and conducts

16   business in San Francisco County, and many of the acts and omissions complained of occurred in

17   San Francisco County.

18                                               BACKGROUND

19           14.     DoorDash is an on-demand delivery service through which customers may order

20   food and other items from participating merchants for delivery. DoorDash pays Dashers to make

21   those deliveries.

22           15.     Petitioners are Dashers whom DoorDash has misclassified as independent

23   contractors rather than employees, in violation of state and local law.

24           16.     DoorDash executed an agreement with each Petioner requiring that DoorDash and

25   the Petitioner individually arbitrate any claim arising from the agreement, including a claim that

26   the Petitioner has been misclassified. See, e.g., Ex. B (DoorDash’s 2019 Independent Contractor

27   Agreement). The agreement further requires that the arbitration be administered by AAA under its

28   Commercial Arbitration Rules. See id.
                                               2
                          PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 48 of 159



 1            17.    Under the Commercial Rules, “[t]he arbitrator shall interpret and apply the[] rules

 2   insofar as they relate to the arbitrator’s powers and duties.” Commercial Rule 8. Where no

 3   arbitrator is yet available, or where a rule does not involve the “arbitrator’s powers and duties,” the

 4   rules “shall be interpreted and applied by the AAA.” Id.1

 5            18.    Commercial Rule 56 further authorizes AAA to “require the parties to deposit in

 6   advance of any hearings such sums of money as it deems necessary to cover the expense of the

 7   arbitration, including the arbitrator’s fee.” Commercial Rule 56.

 8            19.    The Commercial Rules also state that AAA’s Employment Fee Schedule applies

 9   where, as here, workers bring claims asserting that they were misclassified as independent

10   contractors. Id. at 2 n.*. And the Employment Fee Schedule states that “[t]he employer or

11   company’s share of filing fees is due as soon as the employee or individual meets his or her filing

12   requirements.” Employment Fee Schedule at 2.2

13            20.    DoorDash has enforced its broad arbitration agreement to preclude couriers from

14   filing misclassification claims against it in court. See, e.g., Magana v. DoorDash, Inc., 343 F. Supp.

15   3d 891 (N.D. Cal. 2018) (compelling a Dasher to arbitrate misclassification claims); Mckay v.

16   DoorDash, Inc., No. 19-cv-04289-MMC, 2019 WL 5536199 (N.D. Cal. Oct. 25, 2019) (same).

17            21.    On September 27, 2019, in accordance with the parties’ agreement, counsel for

18   Petitioners served an individual demand for arbitration on DoorDash and AAA on behalf of each

19   Petitioner. Each Petitioner promptly satisfied his or her filing-fee obligation.

20            22.    AAA then determined that each Petitioner’s arbitration demand satisfied AAA’s

21   filing requirements.

22            23.    Applying its Commercial Rules and Employment Fee Schedule, AAA imposed a

23   deadline of October 24, 2019 for DoorDash to pay the filing fees it owed for AAA to empanel

24   arbitrators and proceed with Petitioners’ arbitrations. On DoorDash’s request, AAA extended

25   DoorDash’s deadline to pay filing fees until November 7, 2019.

26            24.    On October 28, 2019, DoorDash indicated that it would not pay the filing fees it

27   1
         Available at https://www.adr.org/sites/default/files/CommercialRules_Web_FINAL_1.pdf.
28   2
         Available at https://www.adr.org/sites/default/files/Employment_Fee_Schedule1Nov19.pdf.
                                              3
                         PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 49 of 159



 1   owed because, it argued, each Petitioner’s demand was “insufficient to launch arbitration under the

 2   DoorDash Independent Contractor Agreement, as well as AAA’s own rules.”

 3          25.     AAA rejected that argument and made “an administrative determination that the

 4   minimum filing requirements have been met by [Petitioners].” AAA thus set a final deadline of

 5   November 7, 2019 for DoorDash to pay the filing fees it owed.

 6          26.     DoorDash refused to comply with that deadline. It did not pay the fees for an

 7   arbitrator to be empaneled for a single Petitioner’s arbitration.

 8          27.     On November 8, 2019, AAA “administratively closed” Petitioners’ files because

 9   DoorDash “failed to submit the previously requested filing fees for [Petitioners’] individual

10   matters.”

11                                             CONCLUSION

12          28.     Each Petitioner and DoorDash entered into an agreement requiring them to arbitrate

13   the issue of whether that Petitioner is an independent contractor or an employee.

14          29.     DoorDash breached that agreement because it refused to comply with AAA’s

15   administrative determations regarding the filing fees it must pay under the agreement—fees AAA

16   requires before it will empanel arbitrators and begin Petitioners’ arbitrations.

17          30.     Until DoorDash complies with AAA’s administrative determinations, Petitioners’

18   arbitrations cannot commence. Petitioners are in limbo: Their arbitration agreements prevent them

19   from bringing their claims in court, but DoorDash refuses to arbitrate their claims under the terms

20   of the arbitration agreement.

21          31.     Accordingly, this Court should compel DoorDash to arbitrate under California Code

22   of Civil Procedure section 1281.2 and 9 U.S.C. § 4.

23          32.     Moreover, if the Court compels DoorDash to arbitrate on or after January 1, 2020,

24   the Court should order DoorDash to pay Petitioners’ attorney’s fees and costs related to the

25   arbitration and further pay Petitioners’ expenses, including attorney’s fees and costs, incurred by

26   Petitioners due to DoorDash’s failure to abide by its arbitration agreement. See S.B. 707, 2019–

27   2020 Reg. Sess., § 4 (Cal. 2019) (reciting the language Sections 1281.97(b)(2) and 1281.99 of the

28   California Code of Civil Procedure (effective January 1, 2020));
                                              4
                         PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 50 of 159



 1                                        PRAYER FOR RELIEF

 2   WHEREFORE, Petitioners respectfully request that this Court:

 3          33.     Enter an Order requiring that DoorDash arbitrate each Petitioner’s claims under the

 4   Mutual Arbitration Provision, including by paying the arbitration fees and costs AAA determines

 5   are necessary to empanel arbitrators and proceed with arbitrations.

 6          34.     Enter an Order requiring that DoorDash pay Petitioners’ attorney’s fees and costs

 7   related to the arbitration and further pay Petitioners’ expenses, including attorney’s fees and costs,

 8   incurred by Petitioners due to DoorDash’s failure to abide by its arbitration agreement, to the extent

 9   the Court compels DoorDash to arbitrate on or after January 1, 2020.

10
            Dated: November 19, 2019                       Respectfully submitted,
11

12

13                                                         Justin Griffin (#234675)
                                                             justingriffin@quinnemanuel.com
14                                                         QUINN EMANUEL URQUHART & SULLIVAN,
                                                           LLP
15                                                         865 S. Figueroa St., 10th Floor
                                                           Los Angeles, California 90017
16                                                         (213) 443-3100
17
                                                           Andrew Schapiro (pro hac vice forthcoming)
18                                                           andrewschapiro@quinnemanuel.com
                                                           QUINN EMANUEL URQUHART & SULLIVAN,
19                                                         LLP
                                                           191 N. Upper Wacker Dr., Suite 2700
20                                                         Chicago, IL 60606
21                                                         (312) 705-7472

22                                                         Travis Lenkner (pro hac vice forthcoming)
                                                             tdl@kellerlenkner.com
23                                                         KELLER LENKNER LLC
                                                           150 N. Riverside Plaza, Suite 4270
24
                                                           Chicago, Illinois 60606
25                                                         (312) 741-5220

26                                                         Warren Postman (pro hac vice forthcoming)
                                                            wdp@kellerlenkner.com
27                                                         KELLER LENKNER LLC
                                                           1300 I Street, N.W., Suite 400E
28
                                             5
                        PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 51 of 159



 1                                            Washington, D.C. 20005
                                              (202) 749-8334
 2

 3                                            Attorneys for Petitioners

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                         6
                    PETITION FOR ORDER COMPELLING ARBITRATION
Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 52 of 159




         EXHIBIT B
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 53 of 159




 1    Justin Griffin (Bar No. 234675)
        justingriffin@quinnemanuel.com
 2    QUINN EMANUEL URQUHART & SULLIVAN, LLP
      865 S. Figueroa St., 10th Floor
 3    Los Angeles, California 90017
      213-443-3100
 4
      Travis Lenkner (pro hac vice forthcoming)
 5      tdl@kellerlenkner.com
      KELLER LENKNER LLC
 6    150 N. Riverside Plaza, Suite 4270
      Chicago, Illinois 60606
 7    (312) 741-5220
 8
      Warren Postman (pro hac vice forthcoming)
 9      wdp@kellerlenkner.com
      KELLER LENKNER LLC
10    1300 I Street, N.W., Suite 400E
      Washington, D.C. 20005
11    (202) 749-8334

12    Attorneys for Petitioners

13
                       SUPERIOR COURT OF THE STATE OF CALIFORNIA
14
                                  FOR THE COUNTY OF SAN FRANCISCO
15
                                                  )
16    CHRISTINE BOYD, et al.,                     ) Case No. CPF-19-516930
                                                  )
17
                                                  )
                                                     MOTION FOR A TEMPORARY
18                   Petitioners,                 ) RESTRAINING ORDER AND ORDER
                                                  ) TO SHOW CAUSE
19           vs.                                  )
                                                  )
20    DOORDASH, INC.,                             )
21                                                )
                                                  )
22                   Respondent.                  )
                                                  )
23                                                )
24

25

26
27
28

                        MOTION FOR A TEMPORARY RESTRAINING ORDER
                                   CASE NO. CPF-19-516930
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 54 of 159




 1   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

 2           PLEASE TAKE NOTICE that on November 21, 2019, at 11:00 in Department 302 of the

 3   above-entitled Court located at 400 McAllister St, San Francisco, CA 94102. Petitioners will, and

 4   hereby do, apply ex parte to the Court, under California Code of Civil Procedure § 527 and

 5   California Rules of Court 3.1200 et seq., for a temporary restraining order enjoining Respondent

 6   DoorDash, Inc. (“DoorDash”) and its counsel from sending revised arbitration agreements directly

 7   to Petitioners in an attempt to alter or eliminate the rights Petitioners are pursuing in this action and

 8   in circumvention of Petitioners’ counsel, and an order to show cause why the Court should not enter

 9   a preliminary injunction ordering the same.

10           Petitioners have been pursuing misclassification claims against DoorDash for months. Each

11   Petitioner and DoorDash entered into an arbitration agreement requiring that such claims be

12   brought in individual arbitration administered by the American Arbitration Association (“AAA”).

13   Pursuant to that agreement, Petitioners filed demands for individual arbitration before AAA. After

14   AAA issued administrative determinations that DoorDash disliked, DoorDash refused to proceed

15   with those arbitrations, thereby breaching its agreement with Petitioners. Knowing that Petitioners

16   would petition to compel arbitration and seek specific performance under the AAA agreement,

17   DoorDash’s counsel developed a plan to send revised arbitration agreements directly to

18   Petitioners—intentionally circumventing Petitioners’ counsel—that purport to release Petitioners’

19   breach-of-contract claims and impose an inferior procedure for pursuing arbitration. In so doing,

20   DoorDash’s inside and outside counsel have violated California Rule of Professional Conduct 4.2,

21   and DoorDash has violated the covenant of good faith and fair dealing that accompanies its

22   agreement to arbitrate with Petitioners. Because DoorDash and its counsel are using the DoorDash

23   app to force Petitioners to accept the new agreement, on pain of no longer being able to work for

24   DoorDash, more Petitioners are being coerced each day into singing a legal agreement that purports

25   to prejudice their rights in this action. To prevent further harm, this Court should enjoin DoorDash

26   from continuing to force Petitioners and other Dashers represented by Petitioners’ counsel to sign

27   the new agreements.

28

                         MOTION FOR A TEMPORARY RESTRAINING ORDER
                                    CASE NO. CPF-19-516930
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 55 of 159



 1          Petitioners gave notice of this ex parte application to DoorDash’s counsel before 10:00 a.m.

 2 on November 20, 2019. DoorDash is represented by Joshua Lipshutz and Michael Holecek of

 3 Gibson, Dunn, & Crutcher.          Mr. Lipshutz’s address is 1050 Connecticut Avenue, N.W.,

 4 Washington, DC 20036-5306, his phone number is 202.955.8217, and his email address is

 5 jlipshutz@gibsondunn.com. Mr. Holecek’s address is 333 South Grand Avenue, Los Angeles, CA

 6 90071-3197,       his    phone   number      is    213.229.7018,    and     his   email   address    is

 7 mholecek@gibsondunn.com. DoorDash’s counsel responded to Petitioners’ notice and indicated

 8 that they represented DoorDash in this matter, but did not indicate whether they opposed this

 9 application. This motion is based on this notice of motion, the attached memorandum of points and

10 authorities, the declarations of Ashley Keller, Christine Boyd, and Justin Griffin, all records on file

11 with this Court, and such other and further oral and written arguments as may be presented at, or

12 prior to, the hearing on this matter.

13
            Dated: November 19, 2019                 Respectfully submitted,
14

15
                                                     Justin Griffin (#234675)
16                                                     justingriffin@quinnemanuel.com
                                                     QUINN EMANUEL URQUHART & SULLIVAN, LLP
17                                                   865 S. Figueroa St., 10th Floor
                                                     Los Angeles, California 90017
18                                                   213-443-3100

19                                                   Andrew Schapiro (pro hac vice forthcoming)
                                                       andrewschapiro@quinnemanuel.com
20                                                   QUINN EMANUEL URQUHART & SULLIVAN, LLP
                                                     191 N. Upper Wacker Dr., Suite 2700
21                                                   Chicago, IL 60606
                                                     (312) 705-7472
22
                                                     Travis Lenkner (pro hac vice pending)
23                                                     tdl@kellerlenkner.com
                                                     KELLER LENKNER LLC
24                                                   150 N. Riverside Plaza, Suite 4270
                                                     Chicago, Illinois 60606
25                                                   (312) 741-5220
26
                                                     Warren Postman (pro hac vice pending)
27                                                    wdp@kellerlenkner.com
                                                     KELLER LENKNER LLC
28

                           MOTION FOR A TEMPORARY RESTRAINING ORDER
                                      CASE NO. CPF-19-516930
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 56 of 159



 1                                      1300 I Street, N.W., Suite 400E
                                        Washington, D.C. 20005
 2                                      (202) 749-8334
 3                                      Attorneys for Petitioners
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                    MOTION FOR A TEMPORARY RESTRAINING ORDER
                               CASE NO. CPF-19-516930
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 57 of 159



 1                                                TABLE OF CONTENTS
                                                                                                                                       Page
 2

 3 I.      INTRODUCTION ...............................................................................................................1
 4 II.     BACKGROUND .................................................................................................................2
 5         A.        Each Petitioner and DoorDash Agreed to Arbitrate Petitioners’
                     Misclassification Claims Individually Before AAA. ...............................................2
 6
           B.        DoorDash Delays, and Then Derails Petitioners’ AAA Arbitrations. .....................3
 7
           C.        DoorDash Sends a New Arbitration Agreement Directly to Petitioners
 8                   That Purports to Change the Terms of Arbitration. .................................................4
 9 III.    ARGUMENT .......................................................................................................................7
10         A.        Petitioners Are Likely to Prevail on the Merits. ......................................................7
11                   1.         Requiring Petitioners to Sign a New Agreement Prejudicing Their
                                Claims in This Action Is a Grave Violation of the Rules of
12                              Professional Conduct. ..................................................................................7
13                   2.         Petitioners Are Likely to Demonstrate in Arbitration That
                                DoorDash’s Attempt to Change the Arbitration Agreement is
14                              Unlawful. ...................................................................................................11
15                              (a)        DoorDash’s Attempt to Force Petitioners to Give Up Their
                                           Dispute-Resolution Rights After They Invoked Them
16                                         Violates the Covenant of Good Faith and Fair Dealing. ................11
17                              (b)        DoorDash’s Attempt to Deprive Petitioners of Their Right
                                           to AAA Arbitration Because They Filed Claims Under the
18                                         Labor Code Constitutes Unlawful Retaliation. ..............................13
19         B.        Petitioners Will Be Irreparably Injured Absent a TRO. ........................................14
20         C.        DoorDash Will Suffer No Injury from a Short Delay. ...........................................15
21 IV.     CONCLUSION ..................................................................................................................15
22

23

24

25

26
27

28
                                               i
                          MOTION FOR A TEMPORARY RESTRAINING ORDER
                                     CASE NO. CPF-19-516930
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 58 of 159



 1                                                   TABLE OF AUTHORITIES
 2                                                                                                                                     Page
 3
                                                                      Cases
 4
      Abernathy v. DoorDash, Inc.,
 5        19-cv-07545 (N.D. Cal) .......................................................................................................... 1
      Camp v. Alexander,
 6        300 F.R.D. 617 (N.D. Cal. 2014) .......................................................................................... 10
 7    Church of Christ in Hollywood v. Superior Court,
          99 Cal. App. 4th 1244 (2002) ................................................................................................. 7
 8    Cobell v. Norton,
          212 F.R.D. 14 (D.D.C. 2002) ............................................................................................ 9, 10
 9
      In re Yahoo! Inc. Customer Data Sec. Breach Litig.,
10        No. 16-MD-02752-LHK, 2017 WL 3727318 (N.D. Cal. 2017) ........................................... 11
      Magana v. DoorDash, Inc.,
11        343 F. Supp. 891 (N.D. Cal. 2018) ..................................................................................... 2, 6
12    Mohamed v. Uber Technologies, Inc., et al.,
          9th Cir., Case No. 15-16178, Mot. Stay, ECF No. 14 ............................................................ 9
13    Moua v. Optum Servs., Inc.,
          320 F. Supp. 3d 1109 (C.D. Cal. 2018) ................................................................................ 13
14
      O'Connor v. Uber Technologies, Inc.,
15        2013 WL 6407583 (N.D. Cal. Dec. 6, 2013) .......................................................................... 9
      O'Connor v. Uber Technologies, Inc.,
16       N.D. Cal., Case No. 14-16078, Reply, ECF No. 38 ............................................................... 9
17    Peleg v. Neiman Marcus Group, Inc.,
         140 Cal. Rptr. 3d 38 (Cal. App. 2012) ............................................................................ 12, 13
18    Peng v. First Republic Bank,
         219 Cal. App. 4th 1462 (Cal. App. 2013), as modified (Oct. 2, 2013) ................................. 13
19
      Rowsell v. American Express Bank, FSB,
20       2018 WL 4710092 (Cal. App. 2018) .................................................................................... 13
      Salgado v. Carrows Restaurants, Inc.,
21       33 Cal. App. 5th 356 (2019) ................................................................................................. 13
22    San Francisco Unified Sch. Dist. ex rel. Contreras v. First Student, Inc.,
         213 Cal. App. 4th 1212 (2013) ............................................................................................... 8
23 Serpa v. California Sur. Investigations, Inc.,
      215 Cal. App. 4th 695 (2013) ......................................................................................... 11, 13
24
   Wright v. Adventures Rolling Cross Country, Inc.,
25    No. 12-0982-EMC, 2012 WL 2239797 (N.D. Cal. June 15, 2012) ...................................... 10

26                                                                  Statutes

27 Labor Code § 98.6(a) .................................................................................................................. 13
   Labor Code § 98.6(b)(1) ............................................................................................................. 13
28
                                                     ii
                                MOTION FOR A TEMPORARY RESTRAINING ORDER
                                           CASE NO. CPF-19-516930
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 59 of 159



 1                                                         Other Authorities
 2 ABA Formal Op. 11-461 .............................................................................................................. 8

 3 CPR Launches New Mass Claims Protocol and Procedure (Nov. 6, 2019) ................................. 5

 4                                                            Federal Cases

 5 California Rule of Professional Conduct 4.2(a) ............................................................................ 7
   California Rule of Professional Conduct 8.4 ................................................................................ 7
 6
   California Code of Civil Procedure § 527 .................................................................................. 11
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                    iii
                               MOTION FOR A TEMPORARY RESTRAINING ORDER
                                          CASE NO. CPF-19-516930
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 60 of 159



 1
                           MEMORANDUM OF POINTS AND AUTHORITIES
 2
      I.       INTRODUCTION
 3
               For years, DoorDash, Inc. has required its couriers to sign an agreement providing that
 4
      disputes be brought in individual arbitration administered by the American Arbitration
 5
      Association. The contract expressly incorporates AAA rules, which in turn authorize AAA to
 6
      make administrative rulings. Petitioners are DoorDash couriers (“Dashers”) who have been
 7
      pursuing misclassification claims against DoorDash since at least August 2019.1 Each Petitioner
 8
      signed the arbitration agreement, and each Petitioner filed a demand for individual arbitration
 9
      before AAA. But when DoorDash disliked AAA’s administrative determinations, its counsel
10
      drafted and DoorDash sent a legal agreement directly to Petitioners, without the involvement of
11
      Petitioners’ counsel, that purports to eliminate Petitioners’ rights to arbitrate before AAA.
12
               Petitioners’ counsel learned of this conduct last week, but it is now clear that the new
13
      agreement was part of a strategy masterminded by DoorDash’s in-house and outside counsel.
14
      While DoorDash stonewalled AAA, its lawyers collaborated with an alternative forum to write
15
      new rules that make it far harder for Petitioners to pursue their claims. Under those rules,
16
      defendants can force almost all claimants to wait while a tiny fraction of claims are arbitrated.
17
      Even after this so-called “bellwether” process, claimants have no assurance that they will ever
18
      receive arbitration of their disputes.
19
               DoorDash’s attorneys moved quickly to force their new rules on Petitioners. On November
20
      8, 2019, AAA administratively closed Petitioners’ files so Petitioners could seek judicial relief
21
      through a motion to compel arbitration. The very next day—a Saturday—DoorDash attorneys
22
      directed their client to start requiring Petitioners to sign a new agreement as a condition of
23
      continuing to work for DoorDash. The new agreement purports to eliminate Petitioners’ right to
24
      proceed with claims before AAA—the very right Petitioners have been pursuing for months and
25
           1
26        Petitioners do not bring any federal claims. Different DoorDash drivers represented by
   Petitioners’ counsel who did bring federal claims in arbitration are pursuing remedies against
27 DoorDash in federal court. See Abernathy v. DoorDash, Inc., 19-cv-07545 (N.D. Cal). The
   Abernathy court set a hearing on the drivers’ TRO motion for Monday, November 25.
28

                         MOTION FOR A TEMPORARY RESTRAINING ORDER
                                    CASE NO. CPF-19-516930
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 61 of 159



 1 seek to vindicate in this action—and replace that right with the inferior, tailor-made-for-DoorDash

 2 arbitration process. Although DoorDash’s lawyers knew that Petitioners were represented by

 3 counsel, they circumvented Petitioners’ counsel when issuing the agreement; DoorDash sent it to

 4 Petitioners directly and required them to sign it or lose their ability to work for DoorDash.

 5           Because some Petitioners have not worked for DoorDash since November 9, they have not
 6 yet been forced to sign the new agreement. But with every day that goes by, additional Petitioners

 7 will log on to the DoorDash app, and DoorDash will tell them that to continue earning a living,

 8 they must sign an agreement that purports to release their rights in this action.

 9           The actions of DoorDash and its attorneys violate California Rule of Professional Conduct
10 4.2. They are a breach of the covenant of good faith and fair dealing that accompanies all contracts.

11 And they constitute unlawful retaliation. This Court should enjoin DoorDash’s counsel’s unlawful

12 communications with represented parties. The Court should freeze the status quo and order

13 DoorDash and its counsel to stop forcing Petitioners to sign new agreements pending a decision

14 on the permissibility of DoorDash’s conduct by an arbitrator. At a bare minimum, the Court should

15 issue a temporary injunction prohibiting DoorDash and its counsel from forcing Petitioners to sign

16 new agreements until this Court decides Petitioners’ pending Motion to Compel Arbitration.

17 II.       BACKGROUND2
18           A.      Each Petitioner and DoorDash Agreed to                     Arbitrate    Petitioners’
                     Misclassification Claims Individually Before AAA.
19
             Since at least 2014, DoorDash has required Dashers to sign a contract containing a “Mutual
20
      Arbitration Provision” before making any delivery for the company. See Magana v. DoorDash,
21
      Inc., 343 F. Supp. 891, 895 (N.D. Cal. 2018). Although DoorDash has revised its contract over
22
      the years, it has left the arbitration clause almost entirely untouched. Compare Keller Decl., Ex. B
23
      (DoorDash’s 2019 AAA Agreement) with id., Ex. C (DoorDash’s 2016 AAA Agreement). The
24
      arbitration clause expressly covers claims arising out of a Dasher’s “classification as an
25

26
27
         2
            Petitioners’ Motion to Compel Arbitration contains additional details of Petitioners’ attempts
      to arbitrate their claims and DoorDash’s refusal to do so.
28
                                              2
                         MOTION FOR A TEMPORARY RESTRAINING ORDER
                                    CASE NO. CPF-19-516930
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 62 of 159



 1 independent contractor,” id., Ex. B § XI.1, and it requires individual arbitration, see id. § XI.3

 2 (providing that the parties “waive their right to have any dispute or claim brought, heard or

 3 arbitrated as, or to participate in, a class action, collective action and/or representative action”). It

 4 also provides that a Dasher may “apply to a court of competent jurisdiction for temporary or

 5 preliminary injunctive relief on the ground that without such relief the arbitration provided in this

 6 paragraph may be rendered ineffectual.” Id. § XI.5.i. Each Petitioner signed the DoorDash

 7 contract, agreeing to the Mutual Arbitration Provision. Keller Decl. ¶ 4.

 8            The arbitration clause provides that each Petitioner’s arbitration “shall be governed by the
 9 [AAA’s] Commercial Arbitration Rules.” Id., Ex. B § XI.5. Those rules state that “[w]hen parties

10 agree to arbitrate under [the Commercial Rules] . . . they thereby authorize the AAA to administer

11 the arbitration.” Commercial Rule 2.3 The rules allow AAA to “require the parties to deposit in

12 advance of any hearings such sums of money as it deems necessary to cover the expense of the

13 arbitration, including the arbitrator’s fee.” Commercial Rule 56.

14            B.     DoorDash Delays, and Then Derails Petitioners’ AAA Arbitrations.
15            On September 27, 2019, Petitioners’ counsel filed individual demands for arbitration
16 before AAA on behalf of each Petitioner. AAA determined that each demand met AAA’s filing

17 requirements, and it imposed a deadline of October 24, 2019 for DoorDash to pay the filing fees

18 necessary for AAA to empanel an arbitrator for each Petitioner’s action. See Keller Decl. ¶ 6;
19 Commercial Rule 56; AAA Employment Fee Schedule at 2. AAA had recently determined, in

20 conjunction with prior demands filed by counsel for Petitioners, that because each claimant filed

21 an individual demand—as required by DoorDash’s arbitration agreement—DoorDash was

22 obligated to pay a filing fee for each claimant. Keller Decl., Ex. J. DoorDash had objected, arguing

23 that it was unreasonable for AAA to require a separate fee for each individual arbitration; that

24 AAA should have forced the claimants to stage their arbitrations; and that AAA should have

25 collected a filing fee only for those arbitrations that would proceed immediately. Id., Ex. I.       But
26 AAA overruled those objections, recognizing that once a claimant meets his or her filing
27
        3
            Available at https://www.adr.org/sites/default/files/CommercialRules_Web_FINAL_1.pdf.
28
                                              3
                         MOTION FOR A TEMPORARY RESTRAINING ORDER
                                    CASE NO. CPF-19-516930
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 63 of 159



 1 requirements for individual arbitration, the Commercial Rules do not permit the respondent to

 2 delay commencement of arbitration. Keller Decl., Ex. J. Further, the applicable fee schedule

 3 requires DoorDash to submit a separate fee for each arbitration. Id., Ex. I.

 4           After stalling AAA’s administrative process as long as possible, DoorDash refused to
 5 proceed with arbitration. DoorDash told AAA that it would not pay the fees it owed because it

 6 had identified “significant deficiencies with claimants’ filings.” Id., Ex. G. DoorDash did not

 7 describe any of the purported “deficiencies.” See id. Nor did it identify a single Petitioner whom

 8 it could not locate in its records. See id. With DoorDash unwilling to proceed with Petitioners’

 9 arbitrations, AAA emailed DoorDash and Petitioners’ counsel on November 8, 2019, confirmed

10 that DoorDash had not paid the fees necessary to empanel arbitrators, and stated that it had

11 “administratively closed [Petitioners’] files.” Id., Ex. H. Only later did it become clear that

12 DoorDash never intended to abide by the agreement it forced Petitioners to sign.

13           C.     DoorDash Sends a New Arbitration Agreement Directly to Petitioners That
                    Purports to Change the Terms of Arbitration.
14
             While DoorDash’s attorneys were stalling AAA’s payment deadlines, it appears they also
15
      were executing a plan for DoorDash to avoid complying with the terms of its own arbitration
16
      agreement. Counsel and DoorDash implemented that plan on Saturday, November 9—the day
17
      after AAA administratively closed Petitioners’ files.    As DoorDash’s outside counsel later
18
      admitted, Id., Ex. L, DoorDash began imposing a new arbitration agreement on its couriers who
19
      reported for work by logging into the DoorDash app. The new agreement purports to “supersede[]
20
      any prior contract between the parties.” Id., Ex. M § XIV. Based on the admission of DoorDash’s
21
      counsel, it appears that every DoorDash courier, including Petitioners, must sign the new
22
      agreement in order to make deliveries for DoorDash. See Id., Ex. L. Some Petitioners already
23
      received the new agreement, while Petitioners who have not attempted to make a DoorDash
24
      delivery since November 9th have not. Id. ¶ 19.
25
             The new agreement grants DoorDash the administrative relief that AAA has already
26
      denied. Like the AAA agreement Petitioners invoked to arbitrate their claims, the new agreement
27
      requires both Petitioners and DoorDash to waive their right to resolve disputes through “a class
28
                                             4
                        MOTION FOR A TEMPORARY RESTRAINING ORDER
                                   CASE NO. CPF-19-516930
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 64 of 159



 1 action, collective action and/or representative action.” Keller Decl., Ex. M XI.3. But the

 2 arbitration procedures imposed by the new agreement are anything but individual.

 3          The agreement provides for arbitration governed by the “Administered Arbitration Rules”
 4 of the International Institute for Conflict Prevention & Resolution (“CPR”). Id. § XI.5. The

 5 agreement further provides that “when applicable,” arbitrations shall be governed by the CPR’s

 6 “Employment-Related Mass-Claims Protocol,” which was announced three days before DoorDash

 7 incorporated it into the new agreement.4 That Protocol, in turn, would force most Petitioners

 8 covered by the agreement to delay their arbitration demands for years. The protocol purportedly

 9 applies when, as happened here, “greater than 30 individual employment-related arbitration claims

10 of a nearly identical nature are . . . filed . . . against the same Respondent(s) in close proximity one

11 to another.” Id., Ex. N at 2. In such a case, the CPR will randomly select ten “test” arbitrations to

12 proceed, while the remaining claimants’ arbitrations are indefinitely stayed. Id. at 2-4. After

13 those ten test arbitrations are completed, purportedly within 120 days, the parties—including

14 claimants who have not yet begun arbitration—must mediate their claims for an additional 90 days.

15 See id. at 4. Only then, nearly a year after filing their demands for individual arbitration, may

16 claimants potentially proceed with their individual arbitrations if the mediation is unsuccessful.

17 See id. at 4. Those arbitrations “shall proceed in a sequence determined by CPR, which sequence

18 shall in part turn on the timing of these notifications and on any other factors necessary for the
19 efficient and orderly arbitration of the remaining claims.” Id. at 4. CPR lists only 60 arbitrators

20 as part of its employment panel. Id., Ex. O. Thus, if every arbitrator was able to decide 10 of

21 Petitioners’ arbitrations per year in addition to their normal case load, hundreds of claimants would

22 not have a right to begin arbitration until four years from now.

23          Put simply, the new arbitration agreement purports to eliminate the legal right to proceed
24 with arbitration before AAA, which Petitioners invoked months ago and seek to enforce in this

25 action, and to replace it with an inferior process.         Under DoorDash’s long-standing AAA
26
       4
         See CPR Launches New Mass Claims Protocol and Procedure (Nov. 6, 2019),
27 https://www.cpradr.org/news-publications/press-releases/2019-11-06-cpr-launches-new-mass-
   claims-protocol-and-procedure.
28
                                             5
                        MOTION FOR A TEMPORARY RESTRAINING ORDER
                                   CASE NO. CPF-19-516930
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 65 of 159



 1 arbitration agreement, which DoorDash has repeatedly used to force Dashers to arbitrate

 2 misclassification claims, see Magana, 343 F. Supp. 3d at 891, each Petitioner has the right to

 3 pursue individual arbitration promptly. The new agreement purports to force Petitioners into a

 4 collective proceeding. Of the 3,997 Petitioners, only ten could even begin arbitration in the next

 5 220 days. Moreover, the new agreement purports to release DoorDash from the consequences of

 6 breaching its AAA arbitration agreement—i.e., to release the very claims being litigated in the

 7 motion to compel—by “superseding” that agreement.

 8          DoorDash’s counsel did not notify Petitioners’ counsel that it was sending Petitioners the
 9 new agreement, despite exchanging several emails and participating in a phone call with

10 Petitioners’ counsel in the week before DoorDash issued the new agreement. Keller Decl. ¶ 18.

11 DoorDash did not provide Petitioners’ counsel the opportunity to discuss the new agreement with

12 Petitioners, despite knowing that Petitioners were planning to compel arbitration under the very

13 agreement DoorDash’s new agreement purports to supersede. Id. And when Petitioners’ counsel

14 raised the issue with one of DoorDash’s outside counsel, Joshua S. Lipshutz, he claimed that the

15 new agreement was issued to Petitioners “in the ordinary course of business” and that “none of the

16 changes to the IC Agreement are about the subject of [Petitioners’ counsel’s] representation” of

17 Petitioners. Id., Ex. L.

18          Unsurprisingly, Petitioners and other Dashers represented by Petitioners’ counsel are
19 confused and concerned about the new agreement. As illustrated by the declaration of Petitioner

20 Christine Boyd, DoorDash is forcing the new agreement on Dashers in a way that leaves them no

21 actual choice, let alone an informed choice, regarding whether to agree to it. DoorDash confronted

22 Ms. Boyd with the new agreement when she signed into work on or around November 11, 2019:

23          [B]efore I could begin making deliveries, DoorDash presented me with its new
            terms and agreement. It would not let me proceed until I accepted its terms. I
24          thought that the new agreement was merely an update to the app. I did not realize
            that this agreement contained new provisions that could affect my ongoing case
25          against DoorDash. The App does not give drivers a lot of time to sign on. That
            day, I had put myself on pause. When I went back to the App, I only had about five
26          to ten minutes to sign in. If I did not do it within that time period, I would be kicked
            off the App for the day, and I would not have been able to make any deliveries.
27
            Because of the timing pressure, I did not have a lot of time to look at the agreement.
28          The update caught me at a time where, if I did not sign quickly, I would lose the

                                            6
                       MOTION FOR A TEMPORARY RESTRAINING ORDER
                                  CASE NO. CPF-19-516930
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 66 of 159



 1          hours that I signed up to work. I do not recall receiving any other information about
            this new agreement ahead of the time that I was scheduled to work, which would
 2          have allowed me to read the agreement more thoroughly.
 3 Boyd. Decl. ¶¶ 8-10.

 4 III.     ARGUMENT
 5          California courts consider “two interrelated factors” in deciding whether or not to issue a
 6 temporary restraining order: (1) the likelihood that the plaintiff or petitioner will prevail on the

 7 merits and (2) the interim harm that the petitioners are likely to sustain if the restraining order were

 8 denied as compared to the harm the defendant is likely to suffer if the order were issues. Church

 9 of Christ in Hollywood v. Superior Court, 99 Cal. App. 4th 1244, 1257 (2002). These two

10 showings operate on a sliding scale: a greater likelihood of success on the merits requires a lesser

11 showing of harm to petitioners. Id.

12          A.      Petitioners Are Likely to Prevail on the Merits.
13                  1.      Requiring Petitioners to Sign a New Agreement Prejudicing Their
                            Claims in This Action Is a Grave Violation of the Rules of Professional
14                          Conduct.
15          By orchestrating a new agreement that purports to materially alter Petitioners’ arbitration
16 rights, counsel for DoorDash violated ethical rules that prohibit them from communicating with

17 represented parties. That counsel used their client as a conduit is irrelevant; the ethical rules do

18 not permit violations of professional conduct by proxy.
19          California Rule of Professional Conduct 4.2(a) forbids any attorney to “communicate
20 directly or indirectly about the subject of the representation with a person the lawyer knows to be

21 represented by another lawyer in the matter.” Moreover, under Rule 8.4, “[i]t is professional

22 misconduct for a lawyer to . . . violate these rules or the State Bar Act, knowingly assist, solicit, or

23 induce another to do so, or do so through the acts of another” (emphasis added). Because these

24 rules prohibit an attorney from “indirectly” communicating with a represented party—including

25 by using their client as a conduit—an attorney is prohibited from “drafting documents,

26 correspondence, or other written materials” that will be delivered to a represented party. San
27 Francisco Unified Sch. Dist. ex rel. Contreras v. First Student, Inc., 213 Cal. App. 4th 1212, 1235

28
                                              7
                         MOTION FOR A TEMPORARY RESTRAINING ORDER
                                    CASE NO. CPF-19-516930
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 67 of 159



 1 (2013). A classic example of “overreaching” under this rule is the attorney “assisting the client in

 2 securing from the represented person an enforceable obligation . . . without the opportunity to seek

 3 the advice of counsel.” ABA Formal Op. 11-461. That is exactly the case here.

 4          The material provisions of the arbitration agreement have not changed for years, including
 5 designating AAA as the arbitral forum. Compare Keller Decl., Ex. C § XI (2016 agreement), with

 6 id., Ex. B § XI (2019 agreement). After Petitioners and other similarly situated Dashers filed

 7 arbitration demands under these provisions, DoorDash’s counsel raised an array of objections,

 8 including that the AAA’s filing fees were unreasonable, that DoorDash wanted most of the

 9 arbitrations to be delayed indefinitely while only a few proceeded, and that the arbitration demands

10 were deficient. See id., Ex. I. AAA overruled those objections. See id., Ex. J. But DoorDash was

11 determined to get what it wanted, notwithstanding its contractual obligation to abide by AAA

12 administrative determinations. So it wrote its objectives into a new arbitration clause and the day

13 after AAA closed Petitioners’ demands due to DoorDash’s failure to pay the fees, see id., Ex. H,

14 DoorDash issued the materially altered arbitration provisions directly to Petitioners, see id., Ex. L.

15          The new agreement shifts arbitration administration from AAA to the CPR and further
16 incorporates by reference the CPR’s “Employment-Related Mass Claims Protocol.” See Id., Ex. M

17 § XI., Ex. N. That protocol, in turn, would require that all but ten Petitioners’ arbitrations be stayed

18 indefinitely. See id. CPR publicly announced the protocol on November 6, 2019. DoorDash
19 began sending its new agreement to Dashers just three days later. That timing, combined with the

20 protocol’s content, suggest that DoorDash’s counsel was at least aware of the protocol before it

21 was public, if not an active participant in its drafting.

22          Similarly concerning, DoorDash’s counsel arranged to roll out the new agreement on a
23 Saturday, the day after AAA administratively closed Petitioners’ files. In this context—when

24 DoorDash changed its arbitral forum for the first time in years, to rules that it prefers given that it

25 faces thousands of demands for individual arbitration, on the day after AAA administratively

26 closed thousands of individual demand files because DoorDash refused to pay the required filing
27 fees—it is implausible in the extreme to suggest that the legal strategy regarding how to alter

28
                                             8
                        MOTION FOR A TEMPORARY RESTRAINING ORDER
                                   CASE NO. CPF-19-516930
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 68 of 159



 1 DoorDash’s arbitration process was conceived and executed by a non-lawyer. Given those facts,

 2 Petitioners easily carry their burden to demonstrate a likely violation of Rule 4.2(a). Petitioners

 3 are confident that discovery will show that the strategy behind altering DoorDash’s arbitration

 4 agreement—including sending the new agreement directly to represented parties—originated with,

 5 and was masterminded by, DoorDash’s in-house and outside lawyers.

 6          Indeed, when Petitioners’ counsel reminded DoorDash’s counsel of their ethical duties
 7 under Rule 4.2(a), see id., Ex. K, DoorDash’s outside counsel did not deny that he or his colleagues

 8 orchestrated the legal strategy embodied in the new agreements. Rather, he claimed that such

 9 involvement was permitted because it was “in the ordinary course” and supposedly did not relate

10 to a matter in which Petitioners were represented by counsel. Id., Ex. L. That argument blinks

11 reality and was rejected in a case where the very same outside counsel represented a defendant

12 who was sanctioned for the very same misconduct. In O'Connor v. Uber Technologies, Inc., Uber

13 initiated a similar rollout to all its drivers of an updated contractor agreement that purported to

14 change the arbitration forum and impose an onerous opt-out provision. 2013 WL 6407583, at *4

15 (N.D. Cal. Dec. 6, 2013). The court denied Uber’s “business communication” argument, noting

16 that there was “a distinct possibility that the arbitration provision and class waiver imposed by

17 Uber was motivated at least in part by the pendency of class action lawsuits which preceded the

18 new Licensing Agreement.” Id.5 Such cause for suspicion is self-evident here as well.
19          O’Connor fits in a long line of cases chastising, enjoining, and even sanctioning defendants
20 for doing precisely what DoorDash has done here: Directly communicating with individuals it

21 knows are participating in an ongoing action against it, to impair their ability to pursue that action.

22 That line is exemplified by Cobell v. Norton, 212 F.R.D. 14, 17 (D.D.C. 2002). In Cobell, class

23 plaintiffs moved for a preliminary injunction barring the defendant from sending “statements of

24

25
        5
         One of DoorDash’s outside counsel, Joshua S. Lipshutz of Gibson, Dunn & Crutcher LLP,
   also represented Uber in O’Connor. Although Mr. Lipshutz appears to have joined the matter after
26 Uber was sanctioned for its improper communications, he signed multiple briefs that litigated the
   sanctions issue on appeal. O’Connor, N.D. Cal., Case No. 14-16078, Reply, pp. 12-15, ECF No.
27 38; id., Supplemental Brief, pp. 33-34, ECF No. 96; Mohamed v. Uber Technologies, Inc., et al.,
   9th Cir., Case No. 15-16178, Mot. Stay, p. 5, n.6, ECF No. 14.
28
                                             9
                        MOTION FOR A TEMPORARY RESTRAINING ORDER
                                   CASE NO. CPF-19-516930
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 69 of 159



 1 account” to class members that would effectively extinguish those class members’ right to relief

 2 if they did not object to the statement within sixty days. Id. at 17. Given the statement’s effect on

 3 the class members’ right to relief, the court noted that it was “difficult . . . to imagine a form of

 4 communication that would relate more directly to the claims involved in this litigation.” Id. The

 5 court thus granted the preliminary injunction, holding that it was “improper” to “send[] notices to

 6 individual class members that have the effect of extinguishing the rights of those class members

 7 without first seeking the approval of this Court.” Id. at 19.

 8          The Cobell court further referred the defendant’s counsel to the district court’s disciplinary
 9 panel to determine whether counsel violated that court’s version of Rule 4.2. Id. at 20. The

10 defendant argued, that counsel did not violate the rule because the communications were made “in

11 the ordinary course of business.” Id. at 22. The court held, however, that the communications at

12 issue were not ordinary because they “fundamentally alter[ed] the class members’ ability to enjoy

13 the benefits of any relief that the Court might order,” and that they were “improper . . .

14 communications ‘about the subject matter of the representation.’” Id. The court barred the

15 defendant from contacting class members about the litigation without court approval. Id. at 24.

16          Numerous cases are in accord. See, e.g., Camp v. Alexander, 300 F.R.D. 617, 625–27
17 (N.D. Cal. 2014) (invalidating declarations obtained by the defendant from putative class members

18 via a letter “discourag[ing] participation in the collective action”); Wright v. Adventures Rolling
19 Cross Country, Inc., No. 12-0982-EMC, 2012 WL 2239797, at *5 (N.D. Cal. June 15, 2012)

20 (enjoining defendants from communicating with potential class members after the defendants

21 emailed members threatening consequences if they participated in the suit). These cases reflect

22 the premise that courts have the authority to treat absent class members as represented parties who

23 are participating, at least in some sense, in the ongoing action. That in turn renders communication

24 with absent class members subject to the ethical requirements of Rule 4.2 and its equivalents.

25 Here, each Petitioner has signed an individual engagement agreement retaining counsel, it follows

26 a fortiori that this Court has inherent authority to prohibit counsel and DoorDash’s improper
27 communications to Petitioners.

28
                                            10
                       MOTION FOR A TEMPORARY RESTRAINING ORDER
                                  CASE NO. CPF-19-516930
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 70 of 159



 1                   2.      Petitioners Are Likely to Demonstrate in Arbitration That DoorDash’s
                             Attempt to Change the Arbitration Agreement is Unlawful.
 2
             DoorDash’s conduct in frustrating and delaying arbitration under the AAA agreement and
 3
      then forcing Petitioners to agree to eliminate their right to arbitrate before AAA (1) violates the
 4
      implied covenant of good faith and fair dealing and (2) constitutes unlawful retaliation against
 5
      Petitioners for filing claims under the California Labor Code. While these issues present disputes
 6
      between the parties that are committed to an arbitrator, see Keller Decl., Ex. B § XI.3, the parties’
 7
      arbitration agreement and California Code of Civil Procedure § 527 empower this Court to grant
 8
      injunctive relief to preserve the status quo pending a resolution of these disputes by an arbitrator.
 9
      See id. § XI.5.i. When these legal issues ultimately are decided, Petitioners are likely to prevail.
10
                             (a)     DoorDash’s Attempt to Force Petitioners to Give Up Their
11                                   Dispute-Resolution Rights After They Invoked Them Violates the
                                     Covenant of Good Faith and Fair Dealing.
12
             The implied covenant of good faith and fair dealing underlies agreements to arbitrate just
13
      as it is part of all other contracts. Serpa v. California Sur. Investigations, Inc., 215 Cal. App. 4th
14
      695, 706 (2013). Establishing a breach of the covenant of good faith and fair dealing requires
15
      showing: (1) a contract; (2) the plaintiff fulfilled their obligations; (3) any conditions precedent to
16
      the defendant's performance occurred; (4) the defendant unfairly interfered with the plaintiff's
17
      rights to receive the benefits of the contract; and (5) the plaintiff was harmed by the defendant's
18
      conduct. In re Yahoo! Inc. Customer Data Sec. Breach Litig., No. 16-MD-02752-LHK, 2017 WL
19
      3727318, at *48 (N.D. Cal. 2017). Each of those elements is satisfied here.
20
              DoorDash and each Petitioner each entered into a contract that mutually obligated them to
21
      resolve any disputes through arbitration at AAA.          See Keller Decl., Ex. B § XI (“Mutual
22
      Arbitration Provision”).     The Mutual Arbitration Provision laid out the procedures for the
23
      resolution of disputes—did so before those disputes arose—and required the parties to submit
24
      disputes for administration by AAA, which would collect fees and appoint an arbitrator to provide
25
      “a speedy and efficient method for resolving disputes.” Id. § XI.5.d.
26
             As AAA determined in an administrative ruling that must be accepted as controlling here,
27
      Petitioners complied with their obligations under the agreement by filing individual arbitration
28
                                               11
                          MOTION FOR A TEMPORARY RESTRAINING ORDER
                                     CASE NO. CPF-19-516930
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 71 of 159



 1 demands with the AAA and satisfying their filing-fee obligations. See id. ¶ 6. DoorDash unfairly

 2 interfered with Petitioners’ rights to receive the benefits of the contract by DoorDash refusing to

 3 pay the required fees. See id., Ex. I. Instead, DoorDash negotiated an extension of its filing-fee

 4 deadline at AAA, id. Ex. E, while working in the background to undermine Petitioners’ right to

 5 have their claims heard before AAA. DoorDash’s request for an extension “to provide DoorDash

 6 sufficient time to identify any claimants and obtain the necessary approvals for large payments,”

 7 id., was nothing more than a stall tactic while it worked with another arbitration company—CPR—

 8 to implement rules that DoorDash liked more. That became clear when, on a Saturday, one day

 9 after AAA “administratively closed” Petitioners’ files due to DoorDash’s failure to pay the filing

10 fees necessary to commence their arbitrations, id., Ex. H, DoorDash released a new arbitration

11 agreement to Petitioners and thousands of other drivers it knows are represented by Petitioners’

12 counsel that swapped out the AAA for CPR. Id., Ex. L.

13          This attempted bait-and-switch is contrary to the very premise of the Mutual Arbitration
14 Provision, which binds DoorDash to comply with its procedures once they are invoked just as it

15 binds Petitioners. Indeed, a California court has specifically held that the covenant of good faith

16 and fair dealing prohibits a defendant from unilaterally modifying an arbitration agreement after a

17 party brings claims under that agreement. See Peleg v. Neiman Marcus Group, Inc., 140 Cal. Rptr.

18 3d 38 (2012). In Peleg, plaintiffs challenged the enforceability of an arbitration agreement on the
19 ground that it allowed an employer to make unilateral modifications to an arbitration agreement

20 that would apply retroactively to claims that had already accrued. Id. at 43–44. The court held

21 that a defendants’ ability to unilaterally modify an arbitration agreement is “impliedly restricted

22 by the covenant [of good faith and fair dealing] so that changes do not apply” to “claims, [already]

23 accrued or known.” The Peleg court identified the exact issue that DoorDash’s conduct presents

24 here: Were employers able to manipulate their arbitration agreements at will, “the employer could

25 amend the contract in anticipation of a specific claim, altering the arbitration process to the

26 employee’s detriment and making it more likely the employer would prevail. The employer could
27 also terminate the arbitration contract altogether, opting for a judicial forum if that seemed

28
                                            12
                       MOTION FOR A TEMPORARY RESTRAINING ORDER
                                  CASE NO. CPF-19-516930
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 72 of 159



 1 beneficial to the company.”6 Id. at 42; see also Salgado v. Carrows Restaurants, Inc., 33 Cal.

 2 App. 5th 356, 362–63 (2019) (suggesting that an arbitration agreement sent to a represented party

 3 could be void and remanding to trial court for fact finding).

 4          Nor can DoorDash argue that, because it requires each driver to hit “I Accept” on the dasher
 5 app before the driver can begin making deliveries, its revised agreement is not the type of unilateral

 6 modification at issue in Peleg. The agreement is presented in a take-it-or-leave-it fashion, and

 7 drivers do not have the ability to continue working while they consult an attorney. Given that

 8 drivers need to work and make a living, many accept the terms out of necessity, not informed

 9 consent. Further, on DoorDash’s theory, DoorDash could repeat this same cycle the minute CPR

10 makes a ruling DoorDash dislikes—halting all proceedings and rolling out a new arbitration

11 agreement with a new arbitration forum. That is the opposite of good faith.

12                         (b)     DoorDash’s Attempt to Deprive Petitioners of Their Right to AAA
                                   Arbitration Because They Filed Claims Under the Labor Code
13                                 Constitutes Unlawful Retaliation.
14          DoorDash’s conduct also constitutes unlawful retaliation under the California Labor Code.
15 Labor Code § 98.6(a) provides that “[a] person shall not discharge an employee or in any manner

16 discriminate, retaliate, or take any adverse action against any employee or applicant for

17 employment because the employee or applicant engaged in any conduct delineated in this chapter.”

18 Labor Code § 98.6(b)(1) further provides that “[a]ny employee who is . . . subjected to an adverse
19 action . . . in the terms and conditions of his or her employment because the employee” filed claims

20 under the Labor Code “shall be entitled to reinstatement and reimbursement for lost wages and

21 work benefits caused by those acts of the employer.”

22          Counsel is not aware of another defendant that has been so audacious as to strip an
23 employee’s right to arbitrate in response to the employee’s having filed an arbitration. As a result,

24 there is no precedent that addresses the implications of such conduct under Labor Code § 98.6.

25
      6
26   Though the Peleg court’s holding ultimately was based on Texas law, courts have relied on Peleg
   to reach the same conclusion under California law. See Peng v. First Republic Bank, 219 Cal.
27 App. 4th 1462, 1473–74 (2013); Serpa, 215 Cal. App. 4th at 706; Moua v. Optum Servs., Inc., 320
   F. Supp. 3d 1109, 1114 (C.D. Cal. 2018).
28
                                            13
                       MOTION FOR A TEMPORARY RESTRAINING ORDER
                                  CASE NO. CPF-19-516930
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 73 of 159



 1 Nevertheless, DoorDash’s actions were self-evidently an “adverse action[s],” and a change to the

 2 “terms and conditions” of employment that was taken as a direct result of Petitioners’ filing claims

 3 under the Labor Code. The right to proceed with arbitration promptly before AAA rather than

 4 being required to wait years to proceed with arbitration before CPR clearly is one of the important

 5 “terms and conditions” of Petitioners’ employment with DoorDash. By purporting to strip

 6 Petitioners of that right because Petitioners filed claims against DoorDash, DoorDash engaged in

 7 precisely the sort of conduct that is regulated by the anti-retaliation provision.

 8          Moreover, DoorDash specifically intended its unlawful retaliation to ensure that “the
 9 arbitration provided in [the Mutual Arbitration Provision will] be rendered ineffectual.” Keller

10 Decl. Ex. B, § XI.5.i. Accordingly, under the plain terms of Labor Code § 98.6 and the Mutual

11 Arbitration Provision, Petitioners are entitled to a preliminary injunction to preserve their rights to

12 AAA arbitration while they pursue a permanent remedies, see § 98.6(b)(3), in arbitration.

13          B.      Petitioners Will Be Irreparably Injured Absent a TRO.
14          With each passing day, DoorDash presents its unlawfully revised agreement to more
15 Petitioners without the involvement of their counsel, and it requires them to sign the agreement if

16 they want to keep working for DoorDash. Petitioners’ counsel has reminded DoorDash’s counsel

17 that “Doordash attorneys may propose material changes to DoorDash’s agreement to our clients

18 only through us.” Keller Decl., Ex. K. But DoorDash’s counsel has insisted that Petitioners “will
19 receive the same communications from DoorDash as all other Dashers,” despite the fact that they

20 are represented by counsel.         Id. Without court intervention, DoorDash will continue to
21 communicate directly with parties the company’s counsel knows are represented.

22          Circumvention of the right to counsel is an irreparable injury per se—as illustrated by the
23 decisions described above, courts that identify improper communications sent to represented

24 parties enjoin the improper communications without further analysis. See supra at 7-10. It is no

25 answer for DoorDash to argue that its and its counsel’s unethical and unlawful conduct may

26 continue until Petitioners explain how their counsel would advise them and how that advice would
27 affect their conduct.       Requiring that showing would violate the right to attorney-client
28
                                             14
                        MOTION FOR A TEMPORARY RESTRAINING ORDER
                                   CASE NO. CPF-19-516930
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 74 of 159



 1 communication that Rule 4.2 is meant to protect, by forcing Petitioners’ counsel to disclose how

 2 they would advise their clients. Petitioners have a right to receive the advice of their counsel at

 3 the same time they receive a legal document drafted by DoorDash’s attorneys that purports to

 4 prejudice their claims in this action.

 5          C.      DoorDash Will Suffer No Injury from a Short Delay.
 6          DoorDash will not suffer any legitimate injury if this Court grants injunctive relief.
 7 DoorDash claims it updated its arbitration agreement in the ordinary course of business. Keller

 8 Decl., Ex. L. If that is true, and if the agreement is not meant to undermine Petitioners’ claims or

 9 this pending motion to compel, then DoorDash will face no real harm in waiting to present revised

10 arbitration terms to Petitioners and other drivers represented by counsel for the short period of time

11 needed for arbitrators to resolve on a permanent basis whether they are in fact permitted to do so—

12 or, at a minimum, the period of time needed for this Court to decide Petitioners’ motion to compel.

13          Any suggestion by DoorDash that it will suffer harm in the event of temporary injunctive
14 relief would show only that DoorDash believes its new arbitration agreement puts DoorDash in a

15 materially better position vis-à-vis Petitioners’ claims. Although DoorDash of course has a

16 pecuniary interest in circumventing Petitioners’ counsel in order to undermine Petitioners’ ability

17 to vindicate their rights, that interest is not a legitimate one. To the contrary, DoorDash’s apparent

18 urgency in sending a revised arbitration agreement to Petitioners—and forcing them to accept it as
19 a condition of continuing to work—only underscores DoorDash’s true motivations and the

20 impropriety of its and its counsel’s actions.

21 IV.      CONCLUSION
22          For the foregoing reasons, this Court should issue a temporary injunction ordering
23 DoorDash and its counsel to stop forcing Petitioners to sign new arbitration agreements pending a

24 decision on the permissibility of that conduct by an arbitrator, and an order to show cause why a

25 preliminary injunction ordering the same should not issue. At a bare minimum, the Court should

26 issue a temporary injunction prohibiting DoorDash and its counsel from forcing Petitioners to sign
27 new agreements until this Court decides Petitioners’ pending Motion to Compel Arbitration.

28
                                            15
                       MOTION FOR A TEMPORARY RESTRAINING ORDER
                                  CASE NO. CPF-19-516930
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 75 of 159



 1         Dated: November 19, 2019        Respectfully submitted,
 2

 3                                         Justin Griffin (#234675)
                                             justingriffin@quinnemanuel.com
 4                                         QUINN EMANUEL URQUHART & SULLIVAN, LLP
                                           865 S. Figueroa St., 10th Floor
 5                                         Los Angeles, California 90017
                                           213-443-3100
 6
                                           Andrew Schapiro (pro hac vice forthcoming)
 7
                                             andrewschapiro@quinnemanuel.com
 8                                         QUINN EMANUEL URQUHART & SULLIVAN, LLP
                                           191 N. Upper Wacker Dr., Suite 2700
 9                                         Chicago, IL 60606
                                           (312) 705-7472
10
                                           Travis Lenkner (pro hac vice forthcoming)
11                                           tdl@kellerlenkner.com
                                           KELLER LENKNER LLC
12                                         150 N. Riverside Plaza, Suite 4270
                                           Chicago, Illinois 60606
13                                         (312) 741-5220

14                                         Warren Postman (pro hac vice forthcoming)
                                             wdp@kellerlenkner.com
15                                         KELLER LENKNER LLC
                                           1300 I Street, N.W., Suite 400E
16                                         Washington, D.C. 20005
                                           (202) 749-8334
17
                                           Attorneys for Petitioners
18
19

20

21

22

23

24

25

26
27

28
                                         16
                    MOTION FOR A TEMPORARY RESTRAINING ORDER
                               CASE NO. CPF-19-516930
Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 76 of 159




         EXHIBIT C
Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 77 of 159
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 78 of 159



 1                              DECLARATION OF ASHLEY KELLER

 2          I, Ashley Keller, declare based on personal knowledge as follows:

 3          1.      I am a Partner at Keller Lenkner LLC, counsel for Petitioners in this matter.

 4          2.      I have personal knowledge of the facts stated herein, and if called upon as a witness,

 5   I could and would testify competently thereto.

 6          3.      This declaration is submitted in support of Petitioners’ Petition to Compel

 7   Arbitration.

 8          4.      On September 27, 2019, Keller Lenkner filed a demand for individual arbitration

 9   with AAA and DoorDash on behalf of each Petitioner, 3,997 demands in total. Attached as Exhibit

10   A is a true and correct list of Petitioners who filed a demand for individual arbitration with AAA

11   on September 27, 2019.

12          5.      DoorDash requires every courier (“Dasher”) to sign an agreement containing an

13   arbitration provision before that Dasher may begin making deliveries for DoorDash. Attached as

14   Exhibit B is a true and correct copy of that agreement printed on January 11, 2019.

15

16   I affirm that the foregoing is true under penalty of perjury under the laws of the United States.

17

18   Signed on November 19, 2019 in Chicago, Illinois

19
20
                                                           Ashley Keller
21

22

23

24

25

26
27

28

                                 DECLARATION OF ASHLEY KELLER
Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 79 of 159




              Exhibit
                A
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 80 of 159


First Name        Last Name           Client Address 1 City   Client Address 1 State
Ali               Abbas               Pomona                  CA
Trevon            Abbasi              Costa Mesa              CA
Feryal            Abboodi             Riverside               CA
Jenin             Abdeljabbar         Los Angeles             CA
Basem Jamal       Abdelkhaleq         San Diego               CA
Tevin             Abdessian           Glendale                CA
Stephen           Abdou               Corona                  CA
Bakir             Abduljabbar         Fair Oaks               CA
Medina            Abdullah            Bakersfield             CA
Samuel            Abels               Northridge              CA
Sharareh          Abhari              Sun City                CA
Yerzhan           Abildin             Irvine                  CA
Ashley            Abney               Antioch                 CA
Terrell           Abrams              San Leandro             CA
Sandra            Abundis             Upland                  CA
Simon             Achvan              Los Angeles             CA
Luis              Acosta              Rancho Cucamonga        CA
Angela            Adams               Pittsburg               CA
Christopher       Adams               Los Angeles             CA
Thomas            Adams               Turlock                 CA
Tony              Adams               Winnetka                CA
Trevon            Adams               Los Banos               CA
Adesola           Adeogun             Loma Linda              CA
Ericson           Adinig              San Diego               CA
Andrew            Afia                Diamond Bar             CA
Wilard            Agdeppa             Carson                  CA
Lanita            Agee                Fairfield               CA
Ehda              Agha Mohyaldin      San Diego               CA
Robert            Agozino             Mission Viejo           CA
Aaron             Aguilar             San Bernardino          CA
Amber             Aguilar             Moreno Valley           CA
Jose              Aguilar             San jose                CA
Julie             Aguilar             Sunnyvale               CA
Stephanie         Aguilar             Rancho Cucamonga        CA
Susana            Aguilar             San Jose                CA
Lizbeth           Agundez             Hemet                   CA
Patrick           Ahern               Daly City               CA
Shahab            Ahmadpanah          Irvine                  CA
Filsun            Ahmed               Long Beach              CA
Meredith          Aimone              San Diego               CA
Pauline           Ajayi               Santa Cruz              CA
Aujhana           Akins               Mountain House          CA
Donnetta          Akins               Pomona                  CA
Mahmood           Al Ghazawi          Sacramento              CA
Omer              Al Mashahedah       Citrus Heights          CA
Roman             Al                  Riverside               CA
Lana              Alaniz              Alhambra                CA
Maria             Alarcon             Rocklin                 CA
Omar              Alaya               Sacramento              CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 81 of 159


Magdi             Albarty             Oakland               CA
Muayad            Albazian            Antioch               CA
Vanica            Albert              Antioch               CA
Andrew            Albrecht            Corona                CA
Maia              Albro               Rancho Cordova        CA
Elissa            Alcala              Van Nuys              CA
Alexander         Alcaraz             Elk Grove             CA
Steve             Alcazar             Cerritos              CA
Christopher       Alejo               Ontario               CA
Nehemias          Aleman              Turlock               CA
Saul              Aleman              Monterey Park         CA
Jacob             Alesna              Daly City             CA
Calondra          Alexander           Moreno Valley         CA
Jennifer          Alexander           Long Beach            CA
Joel              Alexander           Antioch               CA
Kaylah            Alexander           San Jose              CA
MARLA             ALEXANDER           San Diego             CA
Rudolph           Alexander           Ontario               CA
Roy               Alfajora            Redwood City          CA
Alex              Alfaras             Daly. City            CA
Denny             Alfaro              Sunnyvale             CA
Elizabeth         Alfaro              Buena Park            CA
Ramon             Alfaro              Fresno                CA
Shannon           Alfaro              Daly City             CA
Amanda            Alfred              Redlands              CA
Joseph            Alfresco            Oakland               CA
Sam               Alhaddaden          Hawaiian Gardens      CA
Duaa              Alhajri             El Cajon              CA
Mohammed          Alia                El Cerrito            CA
Bermudez          Alicia              Long Beach            CA
Irwin             Allen               Santa Ana             CA
Michael           Allen               Sacramento            CA
Monique           Allen               Long Beach            CA
Renee             Allen               Carson                CA
Timeka            Allen               Fontana               CA
Alexandria        Allgood             San Jose              CA
Melissa           Almaraz             Canoga Park           CA
Yousef            Almasri             South San Francisco   CA
Haydar            Almayalee           Irvine                CA
Elizabeth         Almendarez          Upland                CA
Ammar             Alshawosh           Pasadena              CA
Diego             Altamirano          Moreno Valley         CA
Malcolm           Alugas              Oakland               CA
Francisco         Alvarado            Milpitas              CA
Victoria          Alvarado            Richmond              CA
Adrian            Alvarez             Montebello            CA
Jean              Alvarez             Granada Hills         CA
Lilia             Alvarez             Nuevo                 CA
Marisela          Alvarez             Sunnyvale             CA
Milly             Alvarez             Los Angeles           CA
      Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 82 of 159


Michael          Alvarizares         El Centro           CA
Justin           Amador              Concord             CA
Maryamaweet      Amare               Los Gatos           CA
Richard          Amaro               Dinuba              CA
Ingrid           Amaya               El Monte            CA
Nora             Americano           Santa Clara         CA
Rudy             Amesquita           Victorville         CA
Ahssanullah      Aminyar             San Leandro         CA
Josara           Ammann              Riverside           CA
Rachael          Amoah               Sacramento          CA
Francisco        Anaya               San Jose            CA
Isaac            Anaya               Newark              CA
Romualdo         Anaya               Reseda              CA
Ashley           Anderson            Lompoc              CA
Cashley          Anderson            Victorville         CA
Charles          Anderson            Rancho Cucamonga    CA
David            Anderson            Caruthers           CA
Desiree          Anderson            Stockton            CA
Francis          Anderson            San Jose            CA
John             Anderson            Merced              CA
Jonathan         Anderson            Inglewood           CA
Julia            Anderson            Moreno Valley       CA
Kai              Anderson            Modesto             CA
Michael          Anderson            Vallejo             CA
Shawn            Anderson            Arleta              CA
Victoria         Anderson            San jose            CA
Yamilb           Anderson            Alta Loma           CA
Shayna           Anderson-schmidt    San Jose            CA
Shawna           Andino              Folsom              CA
Jared            Andrade             Citrus Heights      CA
Kevin            Andrade             Port Hueneme        CA
Robert           Andrade             San Diego           CA
Raphelle         Andrews             Oakland             CA
Nadine           Anguiano            Visalia             CA
Ricardo          Antillon            Jurupa Valley       CA
Masoud           Anwary              Laguna Niguel       CA
Annette          Apodaca             Winton              CA
Antimony         Apodaca             Santa Rosa          CA
Arthur           Appling             Vallejo             CA
Justin           Aquino              Buena park          CA
Edgar            Arambula            Torrance            CA
Nicholas         Aranda              Castro Valley       CA
Jerrold          Arangorin           Hayward             CA
Juan             Araujo              Modesto             CA
Kaylee           Araujo              Chino               CA
Pablo            Araujo              West Covina         CA
Melissa          Araya               Santa Clarita       CA
Eva              Arce                Hayward             CA
James            Arce                Los Angeles         CA
Zakaria          Archane             Los Angeles         CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 83 of 159


Vincent           Archie              Long beach          CA
Jan Coleen        Arcinas             Antioch             CA
Kristi            Ard                 Sherman Oaks        CA
Melissa           Arellano            Azusa               CA
Luis              Arenas              Long Beach          CA
Alicia            Arguello            Ca                  CA
Eduardo           Arias               Santa Clara         CA
James             Arlow               Upland              CA
Manuel            Armenta             San Jose            CA
Isaac             Armstrong           Oakland             CA
Jeanette          Armstrong           Inglewood           CA
Linda             Armstrong           Corona              CA
Michael           Arnett              Downey              CA
Corey             Arnold              Folsom              CA
Calvin            Aromin              Fairfield           CA
Dominic           Arreola             Norwalk             CA
Daniela           Arrey               San Diego           CA
Alfred            Arrington           Antelope            CA
Steven            Artiga              Hawthorne           CA
George            Artope              North Hollywood     CA
Miguel            Arvizo              San Diego           CA
Gloria            Arzu                Los Angeles         CA
Aksel             Asadourian          Glendale            CA
Dean              Asamura             Vista               CA
Arlette           Ascenso             Sacramento          CA
Brian             Ashe                Santa Cruz          CA
Brianna           Ashley              Rancho Cordova      CA
roger             ashton              hayward             CA
Michael           Asis                Rodeo               CA
Muh Daryosh       Aslami              Baypoint            CA
Timothy           Aslan               San Jose            CA
Omar              Assaf               Mission Viejo       CA
Steven            Assef               San Deigo           CA
Timona            Asuega              Lomita              CA
Dion              Asuncion            Covina              CA
Yordan            Atanasov            Santa Monica        CA
Roza              Atikyan             Montebello          CA
Alfred            Atkins              Bellflower          CA
Leandre           Atkins              Los Angeles         CA
Alex              Attrill             San Dimas           CA
Natalie           Aubele              Rohnert Park        CA
Aidan             Austin              Agoura Hills        CA
Rasheeta          Austin              Moreno valley       CA
Christine         Avelar              San Bernardino      CA
Micah             Avery               Palmdale            CA
Jesus             Aveytia             Sacramento          CA
Marissa           Avila Metz          Santa Cruz          CA
Dawn              Avila               Bell Gardens        CA
Jaron             Avila               San Jose            CA
Monica            Avila               Manteca             CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 84 of 159


Emanoel           Avrahem             San Jose            CA
Nasser            Awawda              Elk Grove           CA
Theo              Awdng               Encino              CA
William           Aydlette            Wildomar            CA
Alessandro        Ayer                Van Nuys            CA
Jeriza            Ayson               San Jose            CA
Amir              Azari               Laguna Niguel       CA
Melissa           Azevedo             Sacramento          CA
Navid             Azizi               Gilroy              CA
Paul              Azzolina            Baldwin Park        CA
Mohamed           Baaghil             San Ramon           CA
Dominique         Baca                Stockton            CA
Brian             Bachar              Ontario             CA
Chad              Bachman             Santa Cruz          CA
Harmony           Bacon               San Jose            CA
Kathy             Bader               Oceanside           CA
Christian         Baez                San Jose            CA
Mamie             Bagby               San Francisco       CA
Lena              Bagwell             San Leandro         CA
Javier            Bahamonde           Pitysburg           CA
Edon              Bainvoll            Los Angeles         CA
Lawrence          Baisden Ii          Salinas             CA
Laquann           Baker               Pomona              CA
Marvin            Baker               Oakland             CA
Medina            Baker               Sacramento          CA
Scott             Baker               Lakeside            CA
Tommy             Baker               Ontario             CA
Tracy             Baker               Modesto             CA
Gagandeep         Bal                 Union City          CA
Kenneth           Balanon             Santa Clara         CA
Jesse             Baldain             Stockton            CA
Rosario           Balderas            Azusa               CA
Vicente           Balinton            Sacramento          CA
Jennifer          Ball                San Bernardino      CA
Jordan            Ball                Sacramento          CA
Chris             Ballard             Fresno              CA
Dameonn           Ballard             Rohnert Park        CA
Glen              Balza               Twenty Nine Palms   CA
Archana           Bandaru             Fremont             CA
Jelani            Bandele             Inglewood           CA
Julian            Banderas            Sacramento          CA
Gwendolyn         Banks               Antioch             CA
Kayla             Bankston            Burbank             CA
Katharine         Bantigue            Van Nuys            CA
Roberto           Baptista            Oceanside           CA
Chrystle          Barajas             Temecula            CA
Daniel            Barba Morales       San Jose            CA
Marcos            Barba               Los Angeles         CA
Alicia            Barbee              Moreno Valley       CA
Michael           Barber              Moreno valley       CA
        Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 85 of 159


Michaela           Barber              Vallejo                  CA
Tanner             Barber              Los Angeles              CA
Carlos             Barbosa             San Diego                CA
Peter              Bard                Riverside                CA
Jessica            Barfield            Rancho Cucamonga         CA
Sonia              Barillas            Costa Mesa               CA
Briana             Barnes              Oakland                  CA
Katelynn           Barnes              Stockton                 CA
Steve              Barnes              Corona                   CA
Cameron            Barnett             Sacramento               CA
James              Barnette            San Diego                CA
Trini              Baron               San Diego                CA
Jesus              Barragan            Fresno                   CA
Cassandra          Barranco            Sacramento               CA
Enrique            Barrera             Lake Elsinore            CA
Gabriel            Barrera             Sacramento               CA
Monica             Barrera             Vallejo                  CA
Monica             Barrera             Riverside                CA
Ja'monteyanna      Barrett             Vallejo                  CA
Ariana             Barrios             Santa Clara              CA
Rebecca            Barron              Stockton                 CA
Vanessa Kay        Barron              Mojave                   CA
Donald             Barry               Sherman Oaks             CA
Jeffrey            Bartnek             Vacaville                CA
Isiah              Bartolome           Fresno                   CA
Treveon            Baskin              Los Angeles              CA
Mohan              Basnet              Burbank                  CA
Everett            Bass                Oakland                  CA
Otis               Bassett             Los Angeles              CA
Brooke             Bastiaans           Santa Clarita            CA
Jared              Bastian             Victorville              CA
Thalia             Batista             Antioch                  CA
Ariunsaikhan       Batkhuyag           Los Angeles              CA
Ryan               Batorick            Vista                    CA
Lauren             Battaglia           Campbell                 CA
Thomas             Battaglia           San Jose                 CA
Amrit              Batth               Ceres                    CA
Ajanai             Battle              San Diego                CA
Cristina           Bautisa             San Jose                 CA
Cristian Merry     Bautista            Antioch                  CA
Steven             Bavin               Thousand oaks            CA
Derrick            Baxter              Oakley                   CA
Kimberly           Bayardo             Corona                   CA
Vertis             Bayne               Los Angeles              CA
Jason              Beadle              Rancho Santa margarita   CA
Johnny             Beard               San Jose                 CA
Christopher        Bearden             Modesto                  CA
Patricia           Beardsley           Martinez                 CA
Gariner            Beasley             Los Angeles              CA
Jonathan           Beasley             Livermore                CA
        Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 86 of 159


Regina             Beasley             Chula Vista         CA
Jenna              Beaton              Carmichael          CA
Rodrick            Beavers             Stockton            CA
Luana              Beavers-deloach     Suisun              CA
Karen              Beccar              Glendale            CA
Jeremiah           Beck                Fontana             CA
Zackary            Becker              Los Angeles         CA
Danny              Bedford             Riverside           CA
Tony               Bedi                Newark              CA
Benjamin           Beers               Oceanside           CA
Laurie             Behrend             Salinas             CA
Daoud              Beituni             Westminster         CA
Mike               Belardes            San Jose            CA
Anna               Beliel              San Pablo           CA
Brianne            Bell                Torrance            CA
Hunter             Bell                Jurupa Valley       CA
Jared              Bell                Roseville           CA
Tanisha            Bell                Stockton            CA
Vineshia           Bell                Hayward             CA
Yvonne             Bell                Elk Grove           CA
Mouaadh            Bellal              Union City          CA
Connie             Bellmer             Fremont             CA
Emmanuel           Bello               Victorville         CA
Wendy              Belmont             Montclair           CA
Sabrina            Belmontez           Fresno              CA
Miguel             Beltran             Rialto              CA
Hatem              Ben Miled           Valley Village      CA
Sarajane           Benassi             San Jose            CA
Olivia             Benavides           Lakewood            CA
Vahan              Bendian             Encino              CA
Simone             Benech              San Jose            CA
Tashalla-lynn      Benford             Pleasant Hill       CA
Andrea             Bennett             Sacramento          CA
Dominique          Bennett             Mill Valley         CA
Endira             Bennett             San Diego           CA
Jacob              Bennett             Santa Barbara       CA
Marissa            Bennett             Rio Linda           CA
Michael            Bennett             El Cajon            CA
Sara               Benson              Arcata              CA
Andrei             Berg                San Diego           CA
James              Berg                Antelope            CA
Matthew            Berg                Fairfield           CA
Alayna             Bergman             Fresno              CA
Flor               Bermudez            Anaheim             CA
Dessa              Bernabe             Orange              CA
Christian          Bernard             San Diego           CA
Oscar De Jesus     Bernardino Flores   Santa Clara         CA
Scott              Bernave             Oceanside           CA
Isha               Berry               Oakland             CA
Michael            Berry               Palo Alto           CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 87 of 159


Richard           Berry               Hemet                 CA
Samantha          Berry               San Leandro           CA
Vincent           Berry               San Francisco         CA
Richard           Berthil             Rialto                CA
Jack              Bessiere            Pleasanton            CA
Seneca            Beverly             Santa Barbara         CA
Ozone             Bhaguan             Escondido             CA
Muhammad          Bhutta              Torrance              CA
Jamee             Biadora             Los Angeles           CA
Angela            Bibbs               Fairfield             CA
Michael           Bickham             Rosamond              CA
Tania             Bielecki            Sacramento            CA
Lauren            Bigornia            Sacramento            CA
Jonathan          Bird                San Francisco         CA
Bobby             Birdi               Tracy                 CA
Robin             Birdsong Vincent    Yuba City             CA
Joseph            Birdsong            Rocklin               CA
Jesse             Biringer            San Jose              CA
Brett             Birmingham          Big pine              CA
Arrick            Bischofberger       Newark                CA
Cody              Bishop              Carlsbad              CA
Nichele           Bissett             Sacramento            CA
Mirhad            Bjelevac            San Jose              CA
Samantha          Black               Anderson              CA
Theresa           Black               Chico                 CA
Christanya        Blackman            Hemet                 CA
Sandra            Blackmon            Oakley                CA
Kerry             Blackmore           Richmond              CA
Nichole           Blackwell           Oakland               CA
Stephen           Blake               Carlsbad              CA
Shauwn            Bland               Santa Paula           CA
Troy              Blanton             Westminster           CA
Janette           Blevins             Seaside               CA
Tanya             Blue                Sonoma                CA
Tatiana           Bluford             San Francisco         CA
Emmett            Blunt               Martinez              CA
Jason             Blyston             Aptos                 CA
Nicholas          Bober               San Juan Capistrano   CA
Jakeh             Bode                Vacaville             CA
Alicia            Bodway              Winton                CA
Randy             Boeglin             Rancho Cucamonga      CA
Nicholas          Boesch              Escondido             CA
Richard           Bogolub             Alamo                 CA
Genevieve         Bohan               North Highlands       CA
Rone              Boles               94565                 CA
Roszonne          Bolton              Ontario               CA
Alexia            Bond                Sacramento            CA
Barbara           Bonds               San Jose              CA
Audrey            Bongato             Carson                CA
Cintia            Bonifacio           Oakland               CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 88 of 159


Carmena           Boone               Mountain House      CA
Marcus            Boone               Oxnard              CA
Eric              Boothe              Palm Springs        CA
Lashay            Boozer              Hemet               CA
Alejandro         Boquiren            Newark              CA
Jasmyn            Borders             Lincoln             CA
Samantha          Borg                Chino               CA
Robert            Borjas              Long Beach          CA
Alicia            Borrego             Riverside           CA
Camille           Borromeo            San Jose            CA
Paul              Bosley-pittman      Stockton            CA
Danielle          Bostic              Fairfield           CA
April             Bosworth            Redding             CA
Josh              Botello             Fontana             CA
Cameron           Bothwell            Danville            CA
Monet             Bounthon            Antioch             CA
Nadra             Bourdi              San Francisco       CA
Monika            Bowers              Riverbank           CA
Shaquisha         Bowers              Granada Hills       CA
Theodore          Bowers              Rancho Cordova      CA
Catherine         Boyd                North Hollywood     CA
Christine         Boyd                Pasadena            CA
Jonathan          Boyd                Colton              CA
Erin              Boyer               Costa Mesa          CA
Amanda            Boyett              Huntington Beach    CA
John              Boyle               Fallbrook           CA
Robert            Boyle               Valencia            CA
Benjamin          Bradford            Roseville           CA
Carlos            Bradford            Vacaville           CA
Samantha          Bradford            Sacramento          CA
Angela            Bradley             San Jose            CA
Garrett           Bradley             Long Beach          CA
Stevie            Bradley             Ceres               CA
Thomas            Brager              Vacaville           CA
Ja’sawn           Bragg               Lancaster           CA
William           Brajnikoff          San Francisco       CA
Rebekah           Branch              Salinas             CA
Yaquii            Branch              Lynwood             CA
Jonathan          Brannon             Los Angeles         CA
Corey             Brantley            Irvine              CA
Tamekia           Brantley            Antioch             CA
Jodi              Braund              Antelope            CA
Georgina          Bravo               Concord             CA
Jaylen            Brent               Whittier            CA
Destiny           Brewer              San Jacinto         CA
Brian             Brewster            Alta Lomax          CA
Naja              Bridgeforth         Pittsburg           CA
Greg              Bridgewater         Elk Grove           CA
Tawana            Bridgewater         Elk Grove           CA
Victor            Briffa              Tracy               CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 89 of 159


Justin            Briggs              West Sacramento     CA
Anthony           Bright              North Hollywood     CA
Detrick           Bright              Pasadena            CA
Monique           Brim                Oakland             CA
Tanisha           Brinkley            Los Angeles         CA
Rosa A            Briones             Bakersfield         CA
Miyako            Brisker             Stockton            CA
Gerardo           Brito               Anaheim             CA
Ricardo           Brito-gonzalez      Van Nuys            CA
Travis            Britton             Modesto             CA
Gayla             Brookins            Stockton            CA
Latasha           Brooks              Berkeley            CA
Olivia            Brooks              La Mesa             CA
Paradice          Brooks              Tracy               CA
Sheria            Brooks              Fairfield           CA
Tess              Browder             San Pablo           CA
Henry             Brown Iii           Barstow             CA
Barbara           Brown               Los Angeles         CA
Britany           Brown               Stockton            CA
Bryson            Brown               Encino              CA
Charlotte         Brown               Pomona              CA
Cherele           Brown               Sacramento          CA
Colleen           Brown               Vallejo             CA
Dominique         Brown               Sacramento          CA
Donnasia          Brown               Hawthorne           CA
Earl              Brown               Vallejo             CA
Elijah            Brown               San Bernardino      CA
Harold            Brown               Los Angeles         CA
Heather           Brown               Fresno              CA
Jarrett           Brown               Sacramento          CA
Kenon             Brown               Victorville         CA
Kimberly          Brown               Suisun City         CA
Kristina          Brown               Chico               CA
Latoya            Brown               Sacramento          CA
Lauren            Brown               Moreno Valley       CA
Lora              Brown               Vacaville           CA
Marcelles         Brown               Oakland             CA
Margaret          Brown               San Diego           CA
Martez            Brown               Costa Mesa          CA
Michael           Brown               Orangevale          CA
Monique           Brown               Inglewood           CA
Natalie           Brown               Oakland             CA
Niesha            Brown               San Bernardino      CA
Robyn             Brown               El Cajon            CA
Rodney            Brown               Redding             CA
Sabrina           Brown               Ontario             CA
Steven            Brown               Stockton            CA
Tonisha           Brown               Walnut Creek        CA
Aziza             Brumfield           Castro Valley       CA
Katie             Brunius             Folsom              CA
        Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 90 of 159


Carlton            Brunner             Inglewood           CA
Duncan             Brunst              Pacifica            CA
Julia              Bryan               Campbell            CA
Teran              Bryan-howell        Redding             CA
Jannet             Bryant              Riverside           CA
Kevin              Bryant              Barstow             CA
Kimbrielle         Bryant              Vallejo             CA
Laquisha           Bryant              Hayward             CA
Linda              Bryant              Sacramento          CA
Odeirre            Bryant              Los Angeles         CA
Shante             Bryant              Murrieta            CA
Gilberto           Buenrostro          Oakland             CA
Ebone              Buggs               Antioch             CA
Michael            Bui                 Torrance            CA
Vu                 Bui                 Ontario             CA
Elmer              Bungay              San Jose            CA
Gurgen             Buniatyan           Van Nuys            CA
Marissa            Burgess             Sacramento          CA
Allison            Burke               Signal Hill         CA
Lauren             Burke               Temecula            CA
Anthony            Burks               Oakland             CA
Anitra             Burmen              Vallejo             CA
Bernadette         Burnias             Ceres               CA
Candice            Burns               Pomona              CA
Matthew            Burns               Citrus Heights      CA
Terria             Bursey              Los Angeles         CA
Coddie             Burton              Los Angeles         CA
Jalisa             Burton              Lancaster           CA
Annie              Bushnell            Loomis              CA
Steven             Bustamante          Anaheim             CA
Aretta             Butler              Los Angeles         CA
Marlow             Butler              Stockton            CA
Davion Byrd        Byrd                Sacramento          CA
Robert             Byrd                Elk Grove           CA
Shawna             Byrd                San Pablo           CA
Christian          Cabanayan           Milpitas            CA
Azeenith           Cabanero            Patterson           CA
Jewel              Cabigas             Pasadena            CA
Bre                Cabin               Torrance            CA
Saul               Cabral              Riverside           CA
Tomas              Cabral              San Jose            CA
Abigali            Cabrera             Sacramento          CA
Jorge              Caceres             Loma Linda          CA
Chloe              Caldasso-smith      Bakersfield         CA
Jose               Caldera             Salinas             CA
Anthony            Calderon            los Angeles         CA
Earle              Calderon            Costa Mesa          CA
Michael            Calderon            North hollywood     CA
Jasmine            Caldwell            San Francisco       CA
Mia                Caldwell            Stockton            CA
        Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 91 of 159


Ricky              Caldwell            Riverside             CA
Rocio              Calenda             San Diego             CA
Kenneth            Calicdan            Corning               CA
Tyler              Callahan            Vista                 CA
Karina             Callahand           Elk Grove             CA
Cardell            Calloway            Lancaster             CA
Jennifer           Calton              Elk Grove             CA
John               Calucin             Union City            CA
Danica             Camagong            Ventura               CA
Samantha           Camaioni            Santa Clarita         CA
Don                Camanag             Lakewood              CA
Gabriel            Cambron             Campbell              CA
Regina             Cameron             Napa                  CA
Ashley             Camillucci          Pleasanton            CA
Keyli              Campbell            Pinole                CA
Kiemara            Campbell            Victorville           CA
Carol              Campo               Glendora              CA
Athiane            Campos              Los Angeles           CA
Carolina           Campos              Oakland               CA
Melina             Campos              Turlock               CA
Arthur             Canales             Hacienda Heights      CA
Casey              Canales             South San Francisco   CA
Laura              Canas               San Rafael            CA
Oliver             Canbazoglu          Moraga                CA
Jc                 Cannegieter         San Diego             CA
Kierra             Cannon              Pomona                CA
Sean               Cannon              Rowland Heights       CA
Carlos             Canton              Stockton              CA
Frank              Cantoran            Santa Ana             CA
Amanda             Cantrell            Los Angeles           CA
Kristy             Cantrell            Redding               CA
Mark               Capaccio            San Francisco         CA
Chris              Capron              Citrus Heights        CA
Lashay             Caradine            Santa Clarita         CA
Greg               Caramella           Concord               CA
John               Carandang           Hayward               CA
Patrick            Cardea              Los Angeles           CA
Ryan               Cardenas            Castro Valley         CA
Christopher        Cardinelli          Martinez              CA
Aaron              Cardoza             North Highlands       CA
Veronica           Cargill             Bakersfield           CA
Joseph             Carini              Long Beach            CA
Jessica            Carmona             Vacaville             CA
Michelle           Carolan             Suisun                CA
Jimmie             Carpenter           Palmdale              CA
Ron                Carpenter           Antioch               CA
Ryan               Carpenter           El Dorado Hills       CA
Samantha           Carpintero          Lake Forest           CA
Victoria           Carpio              San Jose              CA
Cameron            Carr                Sun valley            CA
        Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 92 of 159


Carradine          Carr                Chino Hills         CA
Jerry              Carr                Tulare              CA
La Quesha          Carr                Vallejo             CA
Roxanne            Carr                Moreno Valley       CA
Vondetrick         Carr                Los Angeles         CA
Cynthia            Carranza            Salinas             CA
Jonathan           Carrasco            Milpitas            CA
Matthew            Carrell             Moreno Valley       CA
Ryan               Carrethers          Pomona              CA
Brandon            Carrier             Vallejo             CA
Michael            Carrieri            Lawndale            CA
Sandra             Carrieri            Lawndale            CA
Lisa               Carrillo            Sacramento          CA
Jasmine            Carrion             Sacramento          CA
Nancy              Carrion             San Francisco       CA
Timothy            Carrizales          Bakersfield         CA
Steven             Carroll             Oakland             CA
Rene               Carson              concord             CA
Brandon            Carter              Stockton            CA
Craig              Carter              Gardena             CA
Nathanael          Carter              Ontario             CA
Paul               Carter              Folsom              CA
Ronnie             Carter              Sacramento          CA
Shawnice           Carter              Los Angeles         CA
Anthony            Carver              El Segundo          CA
Isabel             Casales             Discovery Bay       CA
Janell             Cascia              Stabton             CA
Judy               Case                Anaheim             CA
Marshal            Case                Chatsworth          CA
Kyle               Casey               Carlsbad            CA
Andrew             Cash                Lakeside            CA
Arielle            Casillas            Long Beach          CA
Adriana            Cassell             San Jose            CA
Emily              Castanon            Rancho Cucamonga    CA
Alexis             Castellanos         Hayward             CA
Juancarlo          Castellanos         Richmond            CA
Pete               Castellanos         El Monte            CA
Terrence           Castille            Hemet               CA
Carlos             Castillo            Moreno Valley       CA
Caroline           Castillo            Porter Ranch        CA
Leon               Castillo            San Bernardino      CA
Samuel             Castillo            Turlock             CA
Monte              Caston              Santa Clara         CA
Daniel             Castro              Santa Maria         CA
Elyse              Castro              Gilroy              CA
Evelyn             Castro              Farmersville        CA
Fernando           Castro              Chula Vista         CA
Jorge              Castro              Pittsburg           CA
Linda              Castro              Elkgrove            CA
Maritza            Castro              Huntington Park     CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 93 of 159


Monice            Castro              Lomita              CA
Lalita            Castro-kinh         N.hollywood         CA
Kellie            Catena              Huntington Beach    CA
April             CAUDILLO            Rancho Cucamonga    CA
Angela            Caviness            North Highlands     CA
Jean              Cayabyab            Sacramento          CA
Reagan            Ceccarelli          Fresno              CA
Miajoy            Cedeno              Fairfield           CA
Jason             Celestial           Roseville           CA
Tamika            Centers             Oakland             CA
Adrian            Cerda               San Jose            CA
Lucas             Cespedes            Manhattan Beach     CA
Luis              Chablé              Palmdale            CA
Kimberly          Chadwick            Lower Lake          CA
Brenda            Chairez             Fontana             CA
Ebonee            Chambers            Vallejo             CA
Kalia             Chambers            San Dimas           CA
Pesach            Chananiah           Los Angeles         CA
Zachariah         Chance              Modesto             CA
Gary              Chandler            Sacramento          CA
Jasmine           Chandra             Elk grove           CA
Ronald            Chandra             Modesto             CA
Lynn              Chaney              Pittsburg           CA
Darwin            Chang               Torrance            CA
Sheng-yang        Chang               San Diego           CA
Allen             Channel             Fullerton           CA
Susie             Chanpheng           Redding             CA
Serena            Chapman             Chino Hills         CA
Elizabeth         Chapman-arata       San Jose            CA
Crystal           Chappel             Hayward             CA
Drake             Chaput              Yorba Linda         CA
Danielle          Charette            Baldwin Park        CA
Kaajal            Charitra            Fairfield           CA
Naomi             Charles             Santa Monica        CA
Jalen             Charleson           San Jose            CA
Sergio            Chavez              Merced              CA
Tammi             Chavez              Gardena             CA
Andy              Chea                San Diego           CA
Alisha            Cheeseboro          Lake Balboa         CA
Jin Guang         Chen                Fremont             CA
Sheila            Chenault            Burlingame          CA
Alexander         Cherenkov           Sacramento          CA
Judith            Chesser             El Dorado Hills     CA
Alvin             Chetty              Sacramento          CA
Aaron             Cheung              San Francisco       CA
Moeun             Chheang             Long Beach          CA
Jason             Chiang              Temecula            CA
Arinze            Chidom              Riverside           CA
Rajay             Childs              Manteca             CA
Sheila            Childs              San Diego           CA
        Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 94 of 159


Sriteja            Chillarige          San Jose                 CA
Chikezie           Chima               Huntington Beach         CA
Alexander          Chirishyan          Burbank                  CA
Jermaine           Chism               APPLE VALLEY             CA
Krystal            Chitty              Citrus heights           CA
Raymond            Cho                 Northridge               CA
John               Choe                Los Angeles              CA
Lachia             Christian           Sacramento               CA
Samuel             Christian           Los Angeles              CA
Samantha           Christiansen        San Jose                 CA
Saiman             Chu                 temple city              CA
Aminmorn           Chuengmankong       van nuys                 CA
Ikem               Chukwudifu          South Pasadena           CA
Cameron            Chumbley            Los Angeles              CA
Richard            Chung               Walnut                   CA
Linda              Cisco               San Francisco            CA
Arturo             Cisneros            Palmdale                 CA
Ricardo            Cisneros            Chula Vista              CA
Bacongo            Cisse               Oakland                  CA
Trisha             Claborn             Santa Maria              CA
Kimberly           Clark Burrell       Oakland                  CA
Conrad             Clark               Orange                   CA
Joshua             Clark               Campbell                 CA
Michael            Clark               Rancho Santa Margarita   CA
Taneika            Clark               Hawthorne                CA
Tera               Clark               Hayward                  CA
Virginia           Clark               Stockton                 CA
Lester             Claros              merced                   CA
Gian               Claudio             Carson                   CA
Rick               Clayton             Brentwood                CA
Jessica            Clements            Victorville              CA
Karen              Clements            Sacramento               CA
Jovita             Clemons             Bakersfield              CA
Jeanrobert         Clervoix            San Francisco            CA
Christopher        Cleveland           San Francisco            CA
Elliot             Cleveland           Long Beach               CA
Jennifer           Clifton             Turlock                  CA
Mikaela            Cobb                Davis                    CA
Christopher        Codilla             Tracy                    CA
Marcie             Coe                 Morgan Hill              CA
Danny              Coello              Los Angeles              CA
Martin             Cohen               Camarillo                CA
Tanae              Colbert             Vallejo                  CA
Breanna            Coleman             Dixon                    CA
Destiny            Coleman             Long Beach               CA
Kristine           Coleman             Apple valley             CA
Lakesha            Coleman             Torrance                 CA
Zachary            Coleman             Placentia                CA
Ashley             Colglazier          San Luis Obispo          CA
Angelo             Collier             Lancaster                CA
        Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 95 of 159


Amber              Collins             Simi Valley         CA
Simon              Collins             Sacramento          CA
Steve              Collins             Los Angeles         CA
Tanya              Collins             Santa Clara         CA
Tina               Collins             Oakley              CA
Celia              Colon               San Francisco       CA
Sandra             Combee              Vallejo             CA
Christopher        Comly               Turlock             CA
Marvin             Conant              Hawthorne           CA
Alexis             Concannon           Rancho Cucamonga    CA
Clifford           Condello            El Cajon            CA
Karriann           Conley              Stockton            CA
Taylor             Conley              Los Angeles         CA
Ryan               Conn                Tracy               CA
Kodiak             Conrad              Menlo Park          CA
Miles              Conrad              Menlo Park          CA
Krishna            Constancio          Meridian            CA
Alejandro          Contreras           Riverside           CA
Eddie              Contreras           North Hollywood     CA
Jennifer           Contreras           San Jose            CA
Jorge              Contreras           San Jose            CA
Rolando            Contreras           Hayward             CA
Sharon             Contreras           Los Angeles         CA
Alex               Converse Sr         Oakland             CA
Chase              Converse            Pleasanton          CA
Demesha            Conway              North Hollywood     CA
Jonathan           Conway              San Diego           CA
Malik              Conway              Los Angeles         CA
Taylor             Conyers             San Jose            CA
Nicolas            Cook Leon           Oceanside           CA
Jacquez            Cook                Modesto             CA
Sandy              Cook                San Diego           CA
Fernando           Cook-morales        Vista               CA
Jon                Cooley              Chula Vista         CA
Apple              Cooper              San Diego           CA
Kelli              Cooper              Sacramento          CA
Michael            Cooper              North Highlands     CA
Tracy              Cooper              Citrus Heights      CA
Martin             Coppa Sr.           Pittsburg           CA
Anjelica           Corbett             Highland            CA
Ronisha            Corbin              Moreno Valley       CA
Cassidy            Corboline           Folsom              CA
Chris              Cordingley          Merced              CA
Dana               Cordova             Santa Rosa          CA
John               Cordova             Covina              CA
Lorena             Cordova             Belmont             CA
Vanessa            Cordova             Milpitas            CA
Cheryl             Corll               Lodi                CA
Mayra              Corona              Los Angeles         CA
Tina               Corona              Merced              CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 96 of 159


Sally             Coronado            Bell Gardens        CA
Daniel            Corpuz              San Luis Obispo     CA
Nicolas           Corral              Altadena            CA
Edmundo           Correa              Los Angeles         CA
Tessa             Correa              Novato              CA
Keith             Corsi               Citrus Heights      CA
Mayra             Cortes              Oceanside           CA
Ramiro            Cortez Roman        Northridge          CA
Ellie             Cortez              Concord             CA
Feisal            Cortez              Anaheim             CA
Michael           Cortez              Lancaster           CA
Bianca            Cortinas            Adelanto            CA
Sheliya           Cosby               Antioch             CA
Stephanie         Cosio               Palmdale            CA
Mark              Costello            Riverbank           CA
Shari             Coston              Antioch             CA
Andrea            Cota                Canyon Country      CA
Raymond           Cota                Los Angeles         CA
Larry             Cotton jr           San Francisco       CA
Angela            Cotton              Victorville         CA
Sandra            Courtney-sims       Pittsburg           CA
Lashae            Cousin              Manteca             CA
Dorothy           Cousins             Las Vegas           NV
Emma              Couvillion          Vacaville           CA
Mario             Cox                 Richmond            CA
Tasha             Cox                 Bakersfield         CA
Alexis            Cozzi               Merced              CA
DiiyMilea         Crafton             Los Angeles         CA
Iboete            Craig               Los Angeles         CA
Lisa              Crain               Long Beach          CA
Felicia           Crapia              Moreno Valley       CA
Owen              Craver              Redwood City        CA
Cabonia           Crawford            Moreno Valley       CA
Lekeitra          Crawford            Riverside           CA
Jawara            Crichton            Pittsburg           CA
Angela            Criswell            Fremont             CA
Danielle          Crocker             Antelope            CA
Chelsea           Croil               Temecula            CA
James             Cropper             Hemet               CA
Ericka            Crosby              San Bernardino      CA
Vanessa           Croteau             San Jose            CA
Jasmine           Crouch              Carlsbad            CA
Desamona          Crowder             Fresno              CA
Grayce            Crowder             Menifee             CA
Brynn             Crowley             Martinez            CA
Jason             Crowley             Los Angeles         CA
Wesley            Crum                Burbank             CA
Mercedes          Crumby              Fairfield           CA
Ana               Cruz                Fresno              CA
Dixie             Cruz                Lancaster           CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 97 of 159


Jorge             Cruz                Sacramento          CA
Maria             Cruz                San Mateo           CA
Jennifer          Csiszar             Long Beach          CA
Manuel            Cuenca              San Mateo           CA
Melanie           Cui                 Victorville         CA
Shayne            Cui                 Los Angeles         CA
Ashlee            Cummings            Sacramento          CA
Aaron             Cumpton             Fresno              CA
Maria             Cunanan             Hanford             CA
Kareem            Cunningham          Vallejo             CA
Terra             Cupp                Yuciapa             CA
Brandon           Cuppoletti          Rohnert Park        CA
Tinisha           Curley              Los Angeles         CA
Dejana            Curry               Berkeley            CA
William           Curry               Clovis              CA
Latanya           Curtis              East Palo alto      CA
Stephanie         Curtis              Los Angeles         CA
Jamie             Czelusniak          Oakley              CA
Joshua            Czupowski           Willits             CA
Karen             Dadalt              Escalon             CA
Diljot            Daisy               Rodeo               CA
Alexander         Dale                San Rafael          CA
Caitlin           Dalton              Pittsburg           CA
Joia              Danai               Pacoima             CA
Victor            Dandrade            Rancho Cordova      CA
Joseph            Dangler             Bakersfield         CA
Ebony             Daniels             Oakland             CA
Emmitt            Daniels             Delano              CA
Erika             Daniels             La                  CA
Kyesha            Daniels             San Jose            CA
Michalay          Daniels             Los Angeles         CA
Lori              Danielson           Fresno              CA
Daniel            Davidson            San Mateo           CA
Felipe            Rosas               Bakersfield         CA
Carolyn           Davio               Orange              CA
Johnathan         Davis II            Los Angeles         CA
Jason             Davis Jr            Pittsburg           CA
Adam              Davis               Tarzana             CA
Brielle           Davis               Culver City         CA
Cameron           Davis               Sacramento          CA
Chardaney         Davis               Sacramento          CA
Charrice          Davis               Los Angeles         CA
Christine         Davis               Rancho Cordova      CA
Christine         Davis               Tustin              CA
Dana              Davis               Lake Elsinore       CA
Darren            Davis               Sacramento          CA
Dasia             Davis               Sacramento          CA
Donyea            Davis               San Diego           CA
Gabriella         Davis               Citrus Heights      CA
Jesse             Davis               Sacramento          CA
        Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 98 of 159


Jonathan           Davis               Hayward              CA
Karri              Davis               San Bernardino       CA
Lakiesha           Davis               Fresno               CA
Nathaniel          Davis               Fontana              CA
Ronnie             Davis               Victorville          CA
Ryan               Davis               Camarillo            CA
Shaunda            Davis               North Highlands      CA
Valerie            Davis               Petaluma             CA
Victoria           Davis               Fairfield            CA
Tadeh              Davtian             Glendale             CA
Guadalupe          De Alba             Rialto               CA
Cilia              De Araújo           Pacífica             CA
Melissa            De Castro           Modesto              CA
Robert L           De France Jr        Los Angeles          CA
Manuel             De Gonzalo          desert hot springs   CA
Lavved Daryll      De Guzman           Rowland Heights      CA
Robert             De La Cruz          San Diego            CA
Marco              De La Luz           Palm Desert          CA
Marlon             De La Torre         West Covina          CA
Maybeth            De La Torre         La Habra             CA
Freddie            De Leon             Los Angeles          CA
Richard            De los reyes        san diego            CA
Christina          De Paz              Vacaville            CA
Gregory            Dean                Vallejo              CA
Matthew            Dean                Galt                 CA
Tangie             Deberry             San Siego            CA
Farid              Debit               El Cerrito           CA
Nicholas           Debrito             Soquel               CA
Greta              Dedmon              San Rafael           CA
Sharon             Deese               Hawthorne            CA
Joseph             Degirolamo          Oceanside            CA
Ivan               Dejesus Je          Santa Clara          CA
Karen              Dekruif             Ukiah                CA
James carter       Del rosario         Modesto              CA
Cynthia            Dela Cruz           Pittsburg            CA
Rhyan              Dela Cruz           Milpitas             CA
Michael            Delaney             Sacramento           CA
Peter              Delatorre           Desert Hot Springs   CA
My                 Delbridge           Perris               CA
Jennifer           Deleon              Riverside            CA
Nicholas           Deleon              San Bernardino       CA
Mario              Delgado Jr          Palmdale             CA
Christopher        Delgado             Stockton             CA
Pam                Delgado             San Carlos           CA
Pedro              Delgado             San Jose             CA
Edeliza            Delos Santos        Oakley               CA
Eric               Delrio              San Jose             CA
Kristine           Delrosario          Daly City            CA
Elizabeth          Delucia Rogers      Thousand Oaks        CA
Benjamin           DeMers              Concord              CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 99 of 159


Manuel            Dempsey             North Highlands     CA
Livingston        Denegre-vaught      Anaheim             CA
Jiahao            Deng                San Leandro         CA
Kymberli          Dennett             Napa                CA
Jacqueline        Denton              San Jose            CA
Cynthia           Derita              American Falls      ID
Ryan              Deschaine           Foster City         CA
Daniel            Desmond             Martinez            CA
Jayanth           Dev                 Cupertino           CA
Anthony James     Deview              Beaumont            CA
Cameron           Devore              San Clemente        CA
Christine         DeVore              Antioch             CA
Lisa              Dewitt              Los Angeles         CA
Ara               Deylan              Morgan Hill         CA
Aris              Deylan              Morgan Hill         CA
Gurjot Singh      Dhaliwal            Los Gatos           CA
Angi              Diamond             Indio               CA
Alvera            Dias                Newsrk              CA
Alejandro         Diaz                Yuba City           CA
Alfredo           Diaz                Alhambra            CA
Alyssa            Diaz                Gilroy              CA
Eliana            Diaz                Lancaster           CA
Joanne            Diaz                Santa Barbara       CA
Luis              Diaz                East palo alto      CA
Olivia            Diaz                Fullerton           CA
Cassidy           Dick                Sacramento          CA
Dylan             Dickerson           Yuba City           CA
James             Dickerson           Santa Ana           CA
Breanna           Dickinson           Gilroy              CA
Brittany          Dickinson           Thousand Oaks       CA
Christopher       Diego               Bakersfield         CA
Katie             Dieterly            Moreno Valley       CA
Jabulani          Dill                Vallejo             CA
Darbi             Dillon              Vacaville           CA
Taylor            Dillon              Morongo Valley      CA
Cherika           Dilworth            Lancaster           CA
Devontay          Dimery              Pittsburg           CA
Irvin             Dina                Fremont             CA
Son               Dinh                San Jose            CA
Haley             Dipalma             Rocklin             CA
Kascima           Dirienzo            Long Beach          CA
William           Diskin              Chico               CA
Alex              Distefano           Redondo Beach       CA
Nicole            Dixon               Modesto             CA
Timothy           Dixon               Sacramento          CA
Sam               Dluzak              Riverside           CA
Jason             Doan                Westminster         CA
Lesley            Doan                Adelanto            CA
Derek             Dodge               North Hollywood     CA
Jennifer          Dokey               Palm Desert         CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 100 of 159


Michelle           Dominguez          Stockton            CA
Veronica           Dominguez          Chino               CA
William            Donaldson          Sacramento          CA
Constantino        Dondiego           Oxnard              CA
Giao               Dong               Anaheim             CA
John               Doran              Orinda              CA
James              Dorantes           Victorville         CA
Don                Doria              Carson              CA
Julie              Dormire            Santa Rosa          CA
Shawn              Dormishian         Mountain View       CA
Yvonne             Dorsey             Van Nuys            CA
Aubrey             Douglas            Sacramento          CA
Chris              Douglas            Auburn              CA
Kenneth            Douglas            South Pasadena      CA
Taejane            Downs              El Sobrante         CA
Paul               Doxie              San Jose            CA
Shaylynn           Doxie              Sacramento          CA
Jodi               Draeger            San Diego           CA
Tammy              Draper             Yuccavalley         CA
Natasha            Drew               Sacramento          CA
Yuriy              Drobenyuk          Sacramento          CA
Johnathan          Duarte             Moreno Valley       CA
Ryan               Ducusin            Vallejo             CA
Dominic            Dufour             Venice              CA
Brandon            Duncan             Stockton            CA
Mason              Duncan             Murrieta            CA
Kelly              Dunn               Bakersfield         CA
Michael            Dunn               Corona              CA
Katarine           Dunning            San Bernardino      CA
Nghia Nhan         Duong              Newport Beach       CA
Demetrius          Dupree             Hayward             CA
Megan              Duran              Fresno              CA
Stephanie          Duran              San Jose            CA
Hunter             Durand             San Francisco       CA
Ryan               Durell             San Diego           CA
Shay               Durisseau          Richmond            CA
Kyle               Durnford           Fair Oaks           CA
Stephann           Durr               Oceanside           CA
Shobni             Dutt               Fremont             CA
Lauren             Each               Anaheim             CA
Shanall            Eaddy              Sacramento          CA
Jajuan             Earl               Elk Grove           CA
Christopher        Earl-rockefeller   Hayward             CA
Lesly              Earnest            Modesto             CA
Janice             Eason              Sacramento          CA
Shantelle          Easter             Compton             CA
Ryan               Eaton              Hollister           CA
Destiny            Echols             Ventura             CA
Alex               Eck                Los Angeles         CA
Cassandra          Edilloran          San Diego           CA
      Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 101 of 159


Sherry            Edlund             Bellflower            CA
Violet            Edmunds            Bay Point             CA
Brandan           Edwards            San Jose              CA
Cedric            Edwards            Santa Clara           CA
Matthew           Edwards            Lancaster             CA
Taja              Edwards            Los Angeles           CA
Vanessa           Edwards            El Cajon              CA
Igor              Efimov             Los Angeles           CA
Tatiana           Efimova            Sunnyvale             CA
Ethan             Eich               San Francisco         CA
David             Eisenbart          Anaheim               CA
Robin             Eisman             San Juan Capistrano   CA
Akram             Eissa              San Bernardino        CA
La’rhonda         Elam               Chatsworth            CA
Misty             Elder              Orangevale            CA
Bianca            Eleazar            Martinez              CA
Emmanuel          Elendu             Stockton              CA
Raafat            Elhenawy           Orange                CA
Demetrius         Elkins             Los Angeles           CA
Destiny           Ellingberg         Sacramento            CA
Lakita            Elliott            Long Beach            CA
Christian         Ellis              Fontana               CA
Derrick           Ellis              Palm Desert           CA
Jacob             Ellis              Oceanside             CA
Kimberly          Ellis              Azusa                 CA
Ahmed             Elmehey            Claremont             CA
Ahmed             Elsharkawy         Anaheim               CA
Heather           Elvin              San Diego             CA
Paul              Elzie              Los Angelesis         CA
Jerell            Encalade           Marina                CA
Casaundra         Endres             Sacramento            CA
Michelle          Engebretson        Yucca Valley          CA
Samantha          England            Lebec                 CA
Victoria          England            Roseville             CA
Randy             Englekirk          Encinitas             CA
Veronica          Erazo              Carmichael            CA
David             Erickson           El Cajon              CA
Lawrence          Erispe             Cupertino             CA
Angelica          Escamilla          Tracy                 CA
Amanda            Escobar            Buttonwillow          CA
Giovanni          Escobar            Reseda                CA
Lorena            Escobar            Palmdale              CA
Nancy             Escobar            Panorama City         CA
Robert            Escobar            Covina                CA
Jessica           Escobedo           Tracy                 CA
Bianca            Escorcio           Hayward               CA
Masoomeh          Eshraghinomandan   Laguna Hills          CA
Beshoy            Eskarous           Pleasanton            CA
Micaela           Esparza            Garden Grove          CA
Ralph             Esparza            Fresno                CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 102 of 159


Erika              Espericueta        San Jose            CA
Julio              Espino             Glendale            CA
Alina              Espinosa           Riverside           CA
Frank              Espinoza           Moreno Valley       CA
Josephina          Espinoza           Ontario             CA
Neptaly            Espinoza           Compton             CA
Rodrigo            Espinoza           Downey              CA
Lauren             Esquer             Dixon               CA
Mayra              Esquivel           Sacramento          CA
Bob                Estefani           Santa Ana           CA
Javier             Estrada            Gardena             CA
Julisa             Estrada            San Jose            CA
Linda              Estrada            Danville            CA
Selena             Estrada            San Bernardino      CA
Mele               Eteaki             Patterson           CA
Sasha              Ethridge           Lemon grove         CA
Brandi             Eubank             Moreno Valley       CA
Michael            Eubank             Los Angeles         CA
Irma               Eubanks            Vallejo             CA
Hyomi              Eum                Los Angeles         CA
Kairo              Evans              Oakland             CA
Kimberly           Evans              Yucaipa             CA
Michelle           Evans              Los Angeles         CA
Nicole             Evans              Citrus Heights      CA
Tim                Evans              Los Angeles         CA
Thomas             Evanssaine         Los Angeles         CA
James              Ewing              Los Angeles         CA
Sarah              Ewing              Union City          CA
Michelle           Faciones           Vista               CA
Emily              Fahey              Napa                CA
Kariem             Fahmy              Laguna Niguel       CA
Anthony            Fairbanks          San Jose            CA
Vanessa            Falcao             Hawthorne           CA
Richard            Falcon             San Bernardino      CA
Coleton            Falke              Lake Forest         CA
Leticia            Falla              Bakersfield         CA
James              Farag              Rancho Cucamonga    CA
Zakiya             Fard               Mcclellan           CA
Magdy              Farid              Manteca             CA
Stephanie          Farin              Marin City          CA
Dustan             Farr               San Diego           CA
Fiona              Farrell            Chico               CA
Khamille           Farris             Palmdale            CA
Arvin              Farzanegan         Concord             CA
Kaveh              Fata               Aptos               CA
Farzad             Fazel              Tracy               CA
Rachel             Fedden             Anaheim             CA
Evelle             Fejeran            Temecula            CA
Rhonda             Felix              Sacramento          CA
Edson              Fernandes          San Diego           CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 103 of 159


Joseph             Fernandes          Escalon             CA
Cameron            Fernandez          Huntington Beach    CA
Dario              Fernandez          San Francisco       CA
Dexter             Fernandez          Pittsburg           CA
Faro               Fernandez          San Bruno           CA
Gabriel            Fernandez          San Jose            CA
Jennifer           Fernandez          Redwood City        CA
Mike               Fernandez          Victorville         CA
Taisa              Fernandez          Buena Park          CA
Maria              Ferrer             Bakersfield         CA
Jassica            Fetuu              Antioch             CA
Amber              Fields             Inglewood           CA
Donyae             Fields             Compton             CA
Leatricia          Fields             Compton             CA
Tomica             Fields             Los Angeles         CA
Torrin             Fields             Long Beach          CA
Christopher        Figueroa           Fremont             CA
Maximo             Filippini          Chula Vista         CA
Audra              Fillion-albert     Lodi                CA
Silas              Finch              Galt                CA
Joseph             Fincher            Roseville           CA
Shawna             Fink               Winton              CA
Tiffany            Finney             Sacramento          CA
Jessica            Fisher             Fresno              CA
Wakeeia            Fitzgerald         Fresno              CA
Brianna            Fleming            Los Angeles         CA
Atley              Flenner            Concord             CA
Cheryl             Fletcher Zarich    La Mesa             CA
Nalani             Flint              Huntington Beach    CA
Russell            Flisk              Rancho Cucamonga    CA
Alexis             Flores             San Jose            CA
Amanda             Flores             Claremont           CA
Ben                Flores             Visalia             CA
Edgar              Flores             Chatsworth          CA
Edgar              Flores             Ontario             CA
Gloria             Flores             Palmdale            CA
Jacob              Flores             Stockton            CA
Liuis              Flores             Fontana             CA
Marissa            Flores             San Jose            CA
Matthew            Flores             Nutrients           CA
Paola              Flores             Sacramento          CA
Randy              Flores             Costa Mesa          CA
Roger              Flores             El Monte            CA
Sonya              Flores             Santa Maria         CA
Stephan            Flores             Lodi                CA
Shea               Floresespindola    Stockton            CA
Maximum            Flournoy           Sacramento          CA
Ludlow             Flower Iv          Burbank             CA
Alissa             Floyd              Oakland             CA
Jenise             Floyd              Sacramento          CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 104 of 159


Ruddie             Floyd              Los Angeles         CA
Jeremy             Fodor              San Bernardino      CA
Maia               Foelsch            Palo Alto           CA
Jaclyn             Fogle              La Mesa             CA
Tuesday            Foman              Union City          CA
Adrian             Fonda              Milpitas            CA
Brittney           Fonseca            San Jose            CA
Sheila             Fonseca            Sacramento          CA
Andrea             Foppiano           Patterson           CA
Connor             Forbes             Temecula            CA
Onteiro            Ford               Los Angeles         CA
Steven             Ford               Torrance            CA
Star               Foreman            Long Beach          CA
Tina               Forte              Victorville         CA
Antoine            Foster             Imperial Beach      CA
Mike               Foster             Hesperia            CA
Yousef             Fotovat            Canoga Park         CA
August             Foucault           Folsom              CA
Amber              Fowler             Clovis              CA
Devyn              Fowler             Los Angeles         CA
Ashley             Frame              Sacramento          CA
Surinity           Francis            Ontario             CA
Yvonna             Francis            Fresno              CA
Ramon              Franco Jr          Watsonville         CA
Geddy              Franco             Pacifica            CA
Joseph             Franco             Aromas              CA
Chris              Franklin           Victorville         CA
Shetara            Franklin           Los Angeles         CA
Janae              Frazier            Hercules            CA
Tierra             Frazier            Long Beach          CA
Renee              Fredericksen       Sacramento          CA
Alicia             Freeman            Pinole              CA
Samuel             Freeman            Toluca Lake         CA
Rickelle           Freeny             Sacramento          CA
Calvin             Freer              Chico               CA
Rashad             French             San Jose            CA
Alexis             Frias              Petaluma            CA
Kaitlyn            Frith              Concord             CA
Alec               Frost              Santa Barbara       CA
Amir               Frozano            San Diego           CA
Sheryl             Fry                Santa Cruz          CA
Robert             Frye               San Franci          CA
Christina          Fuchs              Los Angeles         CA
Jed                Fuchs              North Hollywood     CA
Bernardo           Fuentes            Pacifica            CA
Mark               Fuentes            Daly city           CA
Clarissa           Fuller             Modesto             CA
Michael            Fuller             Agoura Hills        CA
Allyssia           Funicellio         Rancho Cordova      CA
Lashanta           Furnace            Whittier            CA
      Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 105 of 159


Tyler             Furusho            Sunnyvale           CA
Wade              Fussner            Indio               CA
Mariana           G Leal             San Rafael          CA
Sonia             G Mccormack        Santa Maria         CA
Walid             Gad                Daly City           CA
Arjun             Gadkari            San Jose            CA
Brianna           Gaeta              Fresno              CA
Hector            Gagliardi          El Monte            CA
Lisa              Gailey             Sacramento          CA
Briana            Gaines             Rodeo               CA
Michael           Gaither            Gilroy              CA
Troy              Gala               Aliso Viejo         CA
Jessica           Galdamez           Antioch             CA
Kaitlin           Gale               Temecula            CA
Stephanie         Galicia            Carson              CA
Eliana            Galindo            Sanger              CA
Melody            Galizadeh          Los Angeles         CA
Hayley            Gallagher          Bakersfield         CA
Sean Michael      Gallagher          Calabasa            CA
Richard           Gallardo           Hawthorne           CA
Sonia             Gallegos           Hayward             CA
Irma              Gallo              Torrance            CA
Bryan             Galvan             San Jose            CA
Heather           Galvan             Antelope            CA
Munkhbold         Ganbold            Los Angeles         CA
Rena              Gant               Fresno              CA
Antonique         Gantt              Elk Grove           CA
Alisa             Garber             Modesto             CA
alexander         garcia             hayward             CA
Alondra           Garcia             Longbeach           CA
Amado             Garcia             Richmond            CA
Cristina          Garcia             San Jose            CA
Daniel            Garcia             Hayward             CA
Efrain            Garcia             San ysidro          CA
George            Garcia             Pasadena            CA
Issac             Garcia             Adelanto            CA
Jimmy-eugene      Garcia             Sunnyvale           CA
John              Garcia             San Jose            CA
Jonathan          Garcia             Irvine              CA
Luis              Garcia             Anaheim             CA
Makaela           Garcia             Oxnard              CA
Marc              Garcia             Victorville         CA
Marcus            Garcia             Gilroy              CA
Melanie           Garcia             Auburn              CA
Melody            Garcia             Lake Elsinore       CA
Natalia           Garcia             Redwood City        CA
Rocio             Garcia             San Jose            CA
Samuel            Garcia             El Monte            CA
Saul              Garcia             Los Angeles         CA
Vasti             Garcia             Fresno              CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 106 of 159


Victoria           Garcia              Merced             CA
Yvonne             Garcia              Highland           CA
Zeida              Garcia              Hemet              CA
Alex               Garcia-robles       Ripon              CA
Christopher        Gardner             Canyon Country     CA
David              Gardner             monrovia           CA
Kimberly           Garner Jones        Sacramento         CA
Kashina            Garner              San Francisco      CA
Jennifer           Garnica             Gilroy             CA
Erick              Garrett             Sacramento         CA
Savannah           Gary                Los Angeles        CA
Brittney           Garza               Bakersfield        CA
Mitchell           Gaskey              El Cajon           CA
Nickolas           Gates               Citrus Heights     CA
Robin              Gates               Elverta            CA
Nailah             Gatewood            Suisun             CA
Ronald             Gatewood            Emeryville         CA
Ginny              Gaucher             Rancho Cordova     CA
Chiranjibi         Gautam              Winnetka           CA
Gilbert            Gaw                 Playa Del Rey      CA
Marcus             Gay                 Milpitas           CA
Tanya              Gaylor              Torrance           CA
Kari               Gaylord             Lomita             CA
Nathan             Gaytan              San Jose           CA
Marissa            Gazcon              Modesto            CA
Asgedom            Gebre               West Hollywood     CA
Caleb              Gebrewold           Los Angeles        CA
Alex               George              Los Angeles        CA
Cherelle           Gerrald             Los Angeles        CA
Cole               Gerson              Newport Beach      CA
Alexander          Gettlin             Los Angeles        CA
Ghiass             Ghauss              Dublin             CA
Shahin             Ghaziaskar          Laguna Beach       CA
Hossein            Ghazipour           San Jose           CA
Samila             Ghomeshi            Oceanside          CA
Ashley             Gibbs               Los Angeles        CA
Donald             Giddings            Valley Valley      CA
Julian             Gigolasanvansan     San Jose           CA
Ryan               Giguere             Hemet              CA
Alicia             Gilbert             Richmond           CA
Kailani            Gilbuena            Seaside            CA
Owen               Gilchrist           Oceanside          CA
Brenda             Giles               Bakersfield        CA
Daniel             Gil-fernandez       San Jose           CA
Ashlyn             Gilkey              Stockton           CA
Kristy             Gill                Reseda             CA
Michelle           Gill                Tracy              CA
Megan              Gillette-mccarthy   Walnut Creek       CA
Gary               Gilroy              San Jose           CA
Patricia           Gimlen              Carmichael         CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 107 of 159


Lisa               Giordanelli        Benicia               CA
Tayron             Giovani            Los Angeles           CA
Jasmin             Gipolan            Carlsbad              CA
Miani              Giron              Los Angeles           CA
Nicholas           Gizdich            Watsonville           CA
Samantha           Gjerde             Redondo Beach         CA
Viviana            Glapa              San Marcos            CA
Charlotte          Glass              Fairfield             CA
Jorge              Godinez            Ventura               CA
Allan              Godoy              Sacramento            CA
Jessica            Godoy              San Diego             CA
Bennett            Goertz             Cupertino             CA
Martin             Goes               Reseda                CA
Gregory            Goff               Altadena              CA
Kevin              Golchin            Santa Clarita         CA
Andrew             Goldenberg         Rsm                   CA
Sheyla             Gomez Lessiur      Gilroy                CA
Alma               Gomez Marquez      Suisun City           CA
Cornelio           Gomez              National City         CA
Daniel             Gomez              San Jose              CA
Daniel             Gomez              Ojai                  CA
Deidra             Gomez              Brentwood             CA
Federico           Gomez              Murrieta              CA
Gilberto           Gomez              San ysidro            CA
Mercedes           Gomez              Laughlin              NV
Nicole             Gomez              Chula Vista           CA
Raul               Gomez              South San Francisco   CA
Victor             Gomez              Hayward               CA
Sonya              Goncharenko        Pico Rivera           CA
Shawn              Gonez              Fresno                CA
Aaron              Gonzales           Moreno Valley         CA
Gregorio           Gonzales           Colton                CA
Jessica            Gonzales           Modesto               CA
Joe                Gonzales           Fresno                CA
Robert             Gonzales           Norwalk               CA
Andres             Gonzalez           Pasadena              CA
Bryan              Gonzalez           Millbrae              CA
Cesar              Gonzalez           Bell Gardens          CA
Christian          Gonzalez           Monterey Park         CA
Cynthia            Gonzalez           Fairfield             CA
David              Gonzalez           Indio                 CA
Delanna            Gonzalez           Riverbank             CA
Diana              Gonzalez           Palmdale              CA
Enrique            Gonzalez           Los Angeles           CA
Francisco          Gonzalez           San Jose              CA
Gerald             Gonzalez           Moreno Valley         CA
Hector             Gonzalez           Cathedral City        CA
Isabel             Gonzalez           San Diego             CA
Israel             Gonzalez           Pomona                CA
Jacob              Gonzalez           Santa Ana             CA
      Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 108 of 159


Marcelo           Gonzalez           Sacramento          CA
Mariacruz         Gonzalez           Riverside           CA
Mauro             Gonzalez           Cudahy              CA
Megan             Gonzalez           Livermore           CA
Monserrat         Gonzalez           Carson              CA
Paul              Gonzalez           Santa Rosa          CA
Caitlyn           Gonzalez-sainz     San Diego           CA
Nicole            Goodan             Downey              CA
Shahin            Goodarzi           Los Angeles         CA
casey             goodman            Rio Linda           CA
Denise            Gordon             Culver City         CA
Sabrina           Gordon             Lincoln             CA
Timothy           Gordon             Vallejo             CA
Daniel            Gorman             Kelseyville         CA
Marianne          Gorsich            San Diego           CA
Elizabeth         Gosa               Sacramento          CA
Guy               Gottlieb           Los Angeles         CA
Conor             Goulart            San Jose            CA
Jordan            Govorko            Newport Beach       CA
Seena             Gowa               Woodland Hills      CA
Nick              Graff              San Francisco       CA
Haylee            Graham             Spring Valley       CA
Lyle              Graham             Los Angeles         CA
Erik              Granados           Fairfield           CA
Billy             Grandy             Los Angeles         CA
Andrew            Granillo           San Marcos          CA
Devin             Grant              Sacramento          CA
Lanesha           Grant              Oakland             CA
Anthony           Gray               West Covina         CA
Bobby             Gray               Bakersfield         CA
Tyrone            Gray               La                  CA
Vanessa           Gray               Modesto             CA
Xaudia            Gray               Oakland             CA
Justin            Graze              East Palo Alto      CA
Kimberly          Greaney            Manteca             CA
Brandon           Greco              Danville            CA
Tina              Greco              San Francisco       CA
Adam              Green              Glendale            CA
Dante             Green              Lancaster           CA
James             Green              Los Angeles         CA
Aja               Greene             Fremont             CA
Andre             Greene             Corona              CA
Danielle          Greene             Hawthorne           CA
Layla             Greene             Calexico            CA
Yavaunne          Greenwood          Suisun City         CA
Melina            Gregorio           La                  CA
Amandeep          Grewal             Oakdale             CA
Gulal             Grewal             San Jose            CA
Latasha           Grider             Alameda             CA
Lanora            Griffin            Turlock             CA
      Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 109 of 159


Kaneisha          Grim               Los Angeles         CA
Jasmine           Grisby             Suisun City         CA
William           Griswold           Pomona              CA
Wesley            Grizzelle          Salida              CA
Benjamin          Grove              Santa Cruz          CA
Stephanie         Grover             Ca                  CA
Adam              Gruber             Redwood city        CA
Jeannie           Grummitt           Summerland          CA
Aryn              Grusin             Oceanside           CA
Aaron             Guardado           Upland              CA
Ellen             Gudino             Anaheim             CA
Shane             Guenther           Auburn              CA
Irene             Guerra             Oxnard              CA
Isaac             Guerrero           Montclair           CA
Jason             Guerrero           Fontana             CA
Kevin             Guild              Lancaster           CA
Daniela           Guillen            West Covina         CA
Gilberto          Guillen            El Centro           CA
Rick              Guillen            Oxnard              CA
Jake              Guinn              Union City          CA
Rebecca           Gullett            Oakland             CA
Dushawn           Gulley             Pinole              CA
David             Gulliford          El Cajon            CA
Andrew            Gulmatico          Corona              CA
Shameeka          Gultry             Inglewood           CA
YiQuan            Guo                San Francisco       CA
Rajesh            Gupta              Brentwood           CA
Kumar             Gurung             Sonoma              CA
Anais             Gutierrez          San Marcos          CA
Antonio           Gutierrez          Santa Rosa          CA
Christian         Gutierrez          La Habra            CA
Elijah            Gutierrez          Yuba city           CA
Jorge             Gutierrez          San Jose            CA
Jose              Gutierrez          Hawiian Gardens     CA
Mateo             Gutierrez          Antioch             CA
Omar              Gutierrez          Chino Hills         CA
Ricky             Gutierrez          La Palma            CA
Rosario A         Gutiérrez          Amaheim             CA
Jesse             Gutterman          Tarzana             CA
Martha            Guttierrez         Fresno              CA
Emiliano          Guzman             San Jose            CA
Mark              Guzman             Fresno              CA
Rigoberto         Guzman             Downey              CA
Stephanie         Guzman-ferran      Hemet               CA
Austin            Ha                 Rowland heights     CA
Dat               Ha                 Sunnyvale           CA
Jashawnah         Ha                 Hesperia            CA
Thuhan            Ha                 Stockton            CA
Alexus            Hadnot             Rialto              CA
Irlanda           Hadnot             Milpitas            CA
      Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 110 of 159


Charles           Hafron             Poway               CA
Kim               Hagel              Petaluma            CA
Laura             Haggins            Menlo Park          CA
Dylan             Haight             Concord             CA
Robin             Haley              Richmond            CA
Dyllan            Hall               Lakewood            CA
Laura             Hall               Lake Forest         CA
Martin            Hall               Woodland Hills      CA
Ryan              Hall               Riverside           CA
Rossana           Hallum-johnson     Hayward             CA
Andrew            Ham                Carlsbad            CA
Katelynn          Hambley            Lake Elsinore       CA
Jennifer          Hamen              Oceanside           CA
Ahmad Samim       Hamid              Bakersfield         CA
dominic           Hamilton           compton             CA
Latarsha          Hamilton           La                  CA
Tiffanh           Hamilton           Vacaville           CA
Trevor            Hamilton           Fair Oaks           CA
Matthew           Hammar             Riverside           CA
Latoya            Hammonds           Hemet               CA
David             Hammonjr           Pittsburgh          CA
Jeremy            Hamon              Citrus Heights      CA
Joshua            Hampton            Stockton            CA
Catherine         Haney              Hesperia            CA
Desseri           Hansen             Apple Valley        CA
Michelle          Hansen             Mountain View       CA
Marie             Harbaugh           Chatsworth          CA
Bryce             Harder             Sacramento          CA
Donell            Hardin             Richmond            CA
Damont            Hardnett           San Jose            CA
Eric              Hardy              San Mateo           CA
Christian         Hargrove           Rancho Cordova      CA
Dominick          Hargrove           Fairfield           CA
Alajah            Harper             Victorville         CA
Alexis            Harper             Riverside           CA
Brigette          Harper             Santa Monica        CA
Kayle             Harper             Simi Valley         CA
Laquiche          Harrell            Fairfield           CA
Anthony           Harrer             Livermore           CA
Alexis            Harris             Antioch             CA
Antione           Harris             Hayward             CA
April             Harris             Los Angeles         CA
Jade              Harris             Elk Grove           CA
Jordan            Harris             West Sacramento     CA
Kimberly          Harris             Vallejo             CA
Logan             Harris             Sacramento          CA
Melita            Harris             Buena Park          CA
Patricia          Harris             Long Beach          CA
Sandra            Harris             Sacramento          CA
Sharlese          Harris             Vallejo             CA
        Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 111 of 159


Shauna              Harris             Hawthorne           CA
Therea              Harris             Pasadena            CA
Lisa                Harrison           San Dimas           CA
Robert              Harrison           Ventura             CA
Elisha              Harry              Long Beach          CA
Mike                Harsini            Torrance            CA
Gayle               Hart               San Francisco       CA
Kelly               Hart               San Diego           CA
Brian               Harvey             Irvine              CA
Christa             Harvey             Roseville           CA
Sara                Harvey             Citrus Heights      CA
Matthew             Hasemeier          Valley Village      CA
Mohammed            Hassan             Los Angeles         CA
Hannah              Hatch              Morenovalley        CA
Deborah             Hatler             Sacramento          CA
Alex                Hatten             Stockton            CA
Kayla               Haverkorn          Upland              CA
Lisa                Hawker             Vallejo             CA
Andrew              Hayden             La Crescenta        CA
Suzanne             Hayes              Fresno              CA
Sandra              Hayhurst           Norwalk             CA
Jeannie             Hazell             Hemet               CA
Myles               Hecht              Oakland             CA
Paul                Heemann            Newport Beach       CA
Zylo                Hefferan           Bakersfield         CA
Chris               Hefner             San Francisco       CA
Juanita             Heidelburg         Dublin              CA
Michael             Heintz             Redondo Beach       CA
Gretchen            Heinz              Stockton            CA
Randy               Helsel             Sacramento          CA
Elizabeth           Hemphill           Yuba city           CA
Anthony             Henderson          Los Angeles         CA
Heather             Henderson          Santa Clara         CA
Michelea            Henderson          Hayward             CA
Torrell             Henderson          Richmond            CA
Vanessa             Henderson          San Diego           CA
Noah                Hendrickson        Oceanside           CA
Chandra             Henke              Riverbank           CA
Yonel               Henri              Fresno              CA
Deysi               Henriquez          Los Angeles         CA
Hancy F             Henry Jr           Inglewood           CA
Breeaunna           Henry              Inglewood           CA
Michael             Henry              San Jose            CA
Sallie              Henry              San Jacinto         CA
Konnor              Heredia            Antioch             CA
Cody                Hermanson          Newport Beach       CA
Reyna               Hernadez           San Jose            CA
Nina                Hernandes          Hayward             CA
Sixta Leticia       Hernandez Blas     Oceanside           CA
Jocelyn             Hernandez Gomez    San Jose            CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 112 of 159


Alisa              Hernandez          Rialto                CA
Athena             Hernandez          Ontario               CA
Caterine           Hernandez          San Pedro             CA
Gabriel            Hernandez          Inglewood             CA
George             Hernandez          San Jose              CA
Guillermo          Hernandez          Santa Ana             CA
Hector             Hernandez          Ontario               CA
Jessics            Hernandez          Covina                CA
Josue              Hernández          Hayward               CA
Marlena            Hernandez          Victorville           CA
max                hernandez          Oakland               CA
Rochelle           Hernandez          Carlsbad              CA
David              Herr               Byron                 CA
Breanna            Herrera            Redding               CA
Darlene            Herrera            Whittier              CA
Ferdinand          Herrera            Vallejo               CA
Joel               Herrera            South San Francisco   CA
Matthew            Herrera            Brea                  CA
Moises             Herrera            San jacinto           CA
Paul               Herrera            North Hollywood       CA
Darrell            Herron             Citrus Heights        CA
Erfan              Hettini            Paso Robles           CA
Toni               Heuchan            Long Beach            CA
Auther             Hewitt             Richmond              CA
Shantiana          Hicks English      Ontario               CA
Gary               Hicks              Sacramento            CA
Matthew            Hicks              Oakland               CA
Jaunet             Hickson            Los Angeles           CA
David              Hidalgo            Los Angeles           CA
Adrian             Hilk               Santa Ana             CA
Alicia             Hill               Union City            CA
Amaenda            Hill               Antioch               CA
Anthony            Hill               Colton                CA
Gregory            Hill               Bellflower            CA
Ryan               Hill               Sacramento            CA
Shannen            Hill               Los Angeles           CA
Tasha              Hill               Sacramento            CA
Brittany           Hilliard           Los Angeles           CA
Corey              Hilsenbeck         Sacramento            CA
Justin             Hilton             Murrieta              CA
Sophia             Hirano             Alameda               CA
Nikki              Hoard              SHERMAN OAKS          CA
Eduardo            Hocher             Gardena               CA
Walter             Hochrein           San Diego             CA
Kory               Hocker             Pittsburg             CA
Andrew             Hoffman            N Hollywood           CA
Kevin              Hoffman            Orange                CA
Robert             Hoffman            North Highlands       CA
Shalinda           Hogains            Palmdale              CA
Kamilah            Hogan              Antelope              CA
     Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 113 of 159


Justin             Holan             Norwalk            CA
Darnelle           Holcomb           Ceres              CA
Danielle           Holland           Suisun City        CA
Elvin              Holland           Fresno             CA
Michael            Holland           San Diego          CA
Pierre             Holland           Sacramento         CA
Temia              Holliday Archie   Vallejo            CA
Lawrence           Holliday          Sacramento         CA
Holly              Hollingsworth     Fresno             CA
Brandon            Hollis            Atwater            CA
Teresa             Hollis            Santa Barbara      CA
Latisha            Holloway          Sacramento         CA
Breanna            Holmes            Oceanside          CA
Breanna            Holmes            Merced             CA
Keaton             Holter-hamilton   Oakland            CA
Mohammad Massoud   Homayoun          Yuba City          CA
Shauib             Homran            Oakland            CA
Kenneth            Hood              Carson             CA
Breshon            Hooker            Stockton           CA
Kendra             Hopkins           Sacramento         CA
Requel             Hopkins           Sacramento         CA
Tina               Hopkins           Carmichael         CA
David              Hoptman           Los Angeles        CA
June               Horcasitas        San Lorenzo        CA
Ian                Horst             Vista              CA
Erick              Horta             Fontana            CA
Grant              Horton            Folsom             CA
Isajah             Horton            Pomona             CA
Danielle           Houk              Bakersfield        CA
James              Hour              Stockton           CA
John               House             San Diego          CA
Amber              Houser            Live Oak           CA
Jamie              Howard            Sacramento         CA
Nicole             Howard            Elk Grove          CA
Nicole             Howard            Inglewood          CA
Paula              Howard            Los Angeles        CA
Porsha             Howard            Los Angeles        CA
Sharon             Howard            Orangevale         CA
Ted                Howard            Fullerton          CA
Van                Howard            Clovis             CA
James              Howell            San Jose           CA
Alyse              Hoy               Elk Grove          CA
Ryan               Hoy               Pauma Valley       CA
Henry              Huang             San Francisco      CA
Kaitlin            Hubbard           Valley Center      CA
Letice             Hubbard           Carmichael         CA
Taylor             Huber             San Jose           CA
Kenneth            Huerta            Carson             CA
Andrew             Huff              Lake Elsinore      CA
Brandon            Huggins           Huntington Beach   CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 114 of 159


Carrie             Huggins            Fresno              CA
Holly              Hughes             Pomona              CA
Martha             Hughes             Los Angeles         CA
Tiffany            Hughes             Vallejo             CA
Melissa            Huitron            Fair Oaks           CA
Alexandar          Hull-richter       Crestline           CA
Kayone             Humphrey           Sacramento          CA
Brent              Humphreys          Turlock             CA
Brigitte           Humphries          Los Angeles         CA
Jasmine            Hunt               Rancho Cordova      CA
Karol              Hunt               Sacramento          CA
Carita             Hunter             Pleasanton          CA
Cassandra          Hunter             Castro Valley       CA
Rashawnn           Hunter             San Bernardino      CA
Tina               Hursey             Olivehurst          CA
Ramon              Hurst              Bellflower          CA
Jasmine            Husak              El Dorado           CA
Michelle           Huser              Roseville           CA
Ahmad              Hussain            Elk Grove           CA
Saber              Hussain            Fremont             CA
Ethan              Hutchins           Castro Valley       CA
Grant              Hutchins           Redwood City        CA
Tony               Hutchinson         Sacramento          CA
Lorna              Huycke             Oxnard              CA
Hoang              Huynh              San Jose            CA
Michael            Huynh              Garden Grove        CA
Thinh              Huynh              San Jose            CA
Cheri              Hyatt              Beaumont            CA
Frances            Hyder              Orange              CA
Meeker             Hymes              Moreno Valley       CA
Gaylan             Hyson              Merced              CA
Carlos             Ibarra             Redondo beach       CA
Roxanne            Ibarra             San José            CA
Pauline            Ibarra/alvarado    Stockton            CA
Hector             Iboa               Morgan Hill         CA
Fowsi              Ibrahim            Lemon Grove         CA
Khongorzul         Iderkhangai        Walnut Creek        CA
Rennet             Igunbor            Los Angeles         CA
Obinna             Ikerionwu          Long Beach          CA
Stephanie          Inclan             Fontana             CA
Jamie              Inglet             Fresno              CA
Shannon            Ingram             Lancaster           CA
Emily              Ingrao             Garden Grove        CA
Sabrina            Inocencio          Tracy               CA
Ivania             Isassi             Palmdale            CA
David              Israel             Shasta Lake         CA
Tigran             Israelyan          Glendale            CA
Magdi              Istafanos          Bakersfield         CA
Jay                Ivan               Anaheim             CA
Joanne             Ivy                Pomona              CA
      Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 115 of 159


Johnnie             Iwabuchi         Temple City         CA
Racheal             Iyiola           Bellflower          CA
Raquel              Jachetta         Elk Grove           CA
Bonnie              Jackson          Rancho Cucamonga    CA
Brian               Jackson          Palmdale            CA
Desiray             Jackson          Compton             CA
Dominique           Jackson          Riverside           CA
Gregory             Jackson          Los Angeles         CA
Heather             Jackson          Chatsworth          CA
Joshua              Jackson          Riverside           CA
Kayla               Jackson          Stanton             CA
Shanine             Jackson          El Segundo          CA
Tiffany             Jackson          San Pablo           CA
Vonchelle           Jackson          Victorville         CA
Alyssa              Jacobs           Fullertion          CA
Krysta              Jacobson         Turlock             CA
Shayna              Jai              Oceanside           CA
Salazar             Jaime            Arcssdia            CA
Brandie             James            San Jose            CA
Brysha              James            Oakland             CA
Franc               James            Marysville          CA
Christopher         Jamison          Garden Grove        CA
Angelo              Jaramillo        Brentwood           CA
Gabriel             Jaramillo        Turlock             CA
Domecia             Jasper           Oakland             CA
Brandon             Jauregui         Saugus              CA
Jacob               Jauregui         Carmichael          CA
Jordan              Javaheri         Beverly Hills       CA
Egal                Javanfard        Los Angeles         CA
Arthur              Javier           Santa Clara         CA
Richard             Jeanjacques      Tarzana             CA
Ramon               Jefferson        Los Angeles         CA
Steven              Jefferson        Berkeley            CA
Cathy               Jenkins          Alameda             CA
Gilbert             Jenkins          Temecula            CA
Jaquieria           Jenkins          Hesperia            CA
Amber               Jennings         Anaheim             CA
Jesse               Jeronimo         West Covina         CA
Chevon              Jex              Ontario             CA
Thomas              Jia              San Jose            CA
Syed Muhammed Ali   Jilani           San Diego           CA
Brandon             Jimenez Flores   San Jose            CA
Gladys              Jimenez          Oceanside           CA
Jake                Jimenez          San francisco       CA
Juan                Jimenez          Greenfield          CA
Mariana             Jimenez          Panorama City       CA
Rafael              Jimenez          Pittsburg           CA
Alexander           Jo               Walnut              CA
Gordon              Joe              Lake Elsinore       CA
Louie               Joel             San Jose            CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 116 of 159


Shontal            Johnson            Walnut              CA
Alisha             Johnson            Sacramento          CA
Amanda             Johnson            Long Beach          CA
Angela             Johnson            Rancho Cucamonga    CA
Anthony            Johnson            Long Beach          CA
Ashley             Johnson            El Cerrito          CA
Christa            Johnson            Sacramento          CA
Damon              Johnson            San Pedro           CA
Denise             Johnson            Rocklin             CA
Duane              Johnson            Los Angeles         CA
Eric               Johnson            Antioch             CA
Erik               Johnson            Altadena            CA
Erika              Johnson            San Francisco       CA
Ilianna            Johnson            San Bernardino      CA
Janine             Johnson            Wheatland           CA
Jarrell            Johnson            Vallejo             CA
Jay                Johnson            Stockton            CA
Jessica            Johnson            Antioch             CA
Johnny             Johnson            Bakersfield         CA
Jorden             Johnson            Rancho Cucamonga    CA
Lashona            Johnson            Torrance            CA
Laura              Johnson            Pittsburg           CA
Lekeisha           Johnson            Long Beach          CA
Lisa               Johnson            Pittsburg           CA
Marcus             Johnson            Sacramento          CA
Maria              Johnson            Vallejo             CA
Mariah             Johnson            Santa Rosa          CA
Marvin             Johnson            Sacramento          CA
Nikoli             Johnson            Santa Clara         CA
Norman             Johnson            Valley Village      CA
Reginald           Johnson            Long Beach          CA
Roshawn            Johnson            Oakland             CA
Shayla             Johnson            Los Angeles         CA
Sondra             Johnson            Hayward             CA
Steven             Bais - Johnson     Chico               CA
Susiejean          Johnson            La Mesa             CA
Thomas             Johnson            Clayton             CA
Tori               Johnson            Lake Forest         CA
Tyler              Johnson            Grand Terrace       CA
Troy               Johnston           Hayward             CA
Addison            Jones              Campbell            CA
Alaina             Jones              Rancho Cordova      CA
Allison            Jones              Oakland             CA
Brenda             Jones              Hayward             CA
Chavonne           Jones              Fremont             CA
Daniel             Jones              Hidden Hills        CA
Donald             Jones              Hayward             CA
Ellis              Jones              Chula Vista         CA
Emerald            Jones              Vallejo             CA
Franklin           Jones              Lancaster           CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 117 of 159


Gerica             Jones              Stockton            CA
Giljanine          Jones              Sacramento          CA
Jaime              Jones              Inglewood           CA
Jennifer           Jones              Los Angeles         CA
Jessica            Jones              Rialto              CA
Joki               Jones              Sacramento          CA
kayla              jones              Stockton            CA
Ken                Jones              Los Angeles         CA
Laheaven           Jones              Los Angeles         CA
Melissa            Jones              Sacramento          CA
Noell              Jones              Fairfield           CA
Phaedra            Jones              Stockton            CA
Ricardo            Jones              Los Angeles         CA
Rochel             Jones              Vallejo             CA
Rochelle           Jones              Moreno Valley       CA
Tracy              Jones              Stanton             CA
Zayda              Jones              Hemet               CA
Angelia            Jones-jackson      North Highlands     CA
Dion               Jordan             Sacramento          CA
Jaylin             Jordan             Vacaville           CA
Mario              Jordan             Sylmar              CA
Myresha            Jordan             Corona              CA
Renee              Jordan             Long Beach          CA
Natalie            Jordon             Inglewood           CA
Harry              Jose               Canyon Country      CA
Chad               Josephwilliams     Mentone             CA
Alejandro          Juarez             San Jose            CA
Francisco          Juarez             Merced              CA
Norma              Juarez             Pomona              CA
Raheem             Judd               San Diego           CA
Mark               Juloya             Chino Hills         CA
Brenda             Juni               San Jose            CA
Caleb              Juvera             Modesto             CA
Subarna            KC                 Sunnyvale           CA
Debra              Kaestner           Redding             CA
Kristine           Kaestner           Antelope            CA
Danielle           Kahl               Los Angeles         CA
Stefani            Kairan             Cerritos            CA
Noelani            Kakatin            Anaheim             CA
Joshua             Kalin              Torrance            CA
Shayla             Kamena             Fontana             CA
Ellen              Kang               Rancho Cucamonga    CA
Balaji             Kangadharan        Sunnyvale           CA
Kyle               Kappes             San Diego           CA
Shanket            Karki              Richmond            CA
Anthony            Karriem            san jose            CA
Elizabeth          Kasparian          Hacienda Heights    CA
Joseph             Kassis             Vacaville           CA
Peter              Katalaris          Glendale            CA
Robert             Kathan             Livermore           CA
      Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 118 of 159


Shilyn            Kaufman               Huntington Beach   CA
Kevin             Kauker                Reseda             CA
Rupinder          Kaur                  Santa Clara        CA
Qaisse            Kawyani               Clovis             CA
Ghavam            Kazemi                San Jose           CA
Tiffany           Keahey                San Andreas        CA
Kyle              Keast                 Chico              CA
Zenobia           Keeton                Suisun City        CA
Mary              Keller                Victorville        CA
Angella           Kelly                 Antioch            CA
Laureen           Kelly                 San Diego          CA
Sarah             Kelly                 Concord            CA
Jordan            kemp                  Santa Ana          CA
Leroy             Kemp                  Sacramento         CA
Eric              Kenerly               Sacramento         CA
Alexa             Kennedy               Lafayette          CA
Danisha           Kenney                Sacramento         CA
James             Kenny                 Carlsbad           CA
La                Kensavath             Fresno             CA
Marcus            Kent                  San Pedro          CA
Porter            Kevin                 North Hollywood    CA
Alice             Keyes                 San Ramon          CA
Sanaz             Khademideljoo         San Diego          CA
Roshni            Khalasi               Sacramento         CA
Mukhammadismoil   Khamidov              San Francisco      CA
Ahmad             Khan                  Union City         CA
Alamzeb           Khan                  Santa Clara        CA
Haris             Khan                  Santa Clara        CA
Mir               Khan                  Richmond           CA
Mohammed          Khan                  Manteca            CA
Navaz             Khan                  Stockton           CA
Daryush           Khodadadi-Mobarakeh   Campbell           CA
Stacy             Khoeun                Stockton           CA
Haseeb            Khuwajazada           Fremont            CA
Saular            Kiani                 Westlake Village   CA
Dennis            Kieu                  Garden Grove       CA
Linda             Killingbeck           Sacramento         CA
Jiyoung           Kim                   Irvine             CA
Kisung            Kim                   Irvine             CA
Michael           Kim                   Los Angeles        CA
Si hyung          Kim                   Fullerton          CA
Jaylan            Kimbrough             Long Beach         CA
Craig             King                  Hayward            CA
Daniesha          King                  Fairfield          CA
Eric              King                  Antioch            CA
Terik             King                  Glendora           CA
Souriya           Kinnavongsa           Sacramento         CA
Justin            Kinnel                Santa Ana          CA
Sebastjan         Kinney                San Clemente       CA
Steven            Kinsey                Eureka             CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 119 of 159


Tyler              Kirk                Bakersfield        CA
Brendan            Kirkpatrick-McKee   Van Nuys           CA
Ethan              Kirsh               Newbury Park       CA
Sarah              Klapheck            Sacramento         CA
Kristin            Klaus               Escondido          CA
Erica              Klemaske            San Diego          CA
William            Klemme              Monte Rio          CA
Rebeckah           Klemp               Vacaville          CA
Nikole             Klinkhamer          San Diego          CA
Hana               Klisturic           San Jose           CA
Magen              Knight              Patterson          CA
Rachel             Knott               Manteca            CA
Rashida            Knox                East Palo Alto     CA
Jacqueline         Ko                  San Bruno          CA
Jeff               Kohlschmidt         Gileta             CA
Kimberly           Kohn                Westminster        CA
Amanda             Kolar               Sacramento         CA
Kimberly           Kole                Fresno             CA
Colleen            Konoval             San Jacinto        CA
Sarah              Koraly              Thousand Oaks      CA
Jules              Korman              Piedmont           CA
Christine          Kosmides            Oakland            CA
Calvin             Kosovich            Los Angeles        CA
Thomas             Kowalski            Sacramento         CA
Avo                Kozukarayan         Tujunga            CA
Maxim              Kraft               Rocklin            CA
Tamara             Krake               Elk Grove          CA
Elisha             Kranenburg          Sacramento         CA
Nataliia           Krinitsyna          Los Angeles        CA
Sumesh             Kuinkel             San Mateo          CA
Leslie             Kukuk               CONCORD            CA
Julia              Kung                Roseville          CA
Sada               Kurdi               Burlingame         CA
Fredianto          Kusnadi             San Gabriel        CA
Michael            Kwao                Canoga Park        CA
Larry              Kwong               Marina             CA
Maria              Kyle                Chowchilla         CA
George             Kyriakopoulos       Gilroy             CA
Jimmie             L Stovall           La                 CA
Bernardo           Labansat            Rosemead           CA
Adam               Lafferty            Modesto            CA
Jenna              Lafferty            Redlands           CA
Allan              Laguatan            La Jolla           CA
Justin             Laird               Riverside          CA
Nicole             Lamar               Vacaville          CA
Shannon            Lambert             Stockton           CA
Maribelle          Landavazo           Modesto            CA
Kristina           Landolfi            Sscrsmento         CA
John               Landtroop           Carlsbad           CA
Dawn               Lane                Apple Valley       CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 120 of 159


Kevin              Lane               Elk Grove           CA
Michael            Lang               Oakland             CA
Kara               Lapere             Dana Point          CA
Bruno              Lara               San Pablo           CA
Mary               Larragoitiy        Redlands            CA
Bryan              Larson             Santee              CA
Brendon            Lasalle            Huntington Beach    CA
travis             lash               Chico               CA
Ian                Lasky              Riverside           CA
Rudy               Lastra             Westminster         CA
Samira             Lavender           San Pablo           CA
Krystle            Law                Antioch             CA
Sarah              Lawes              Los Angeles         CA
Terrell            Lawrence           Los Angeles         CA
Melinda            Lawson             Bakersfield         CA
Dwight             Lay                Wilmington          CA
Gyula              Lazar              San Mateo           CA
Ebony              Lazaro             Vacaville           CA
Kristine           Le                 Milpitas            CA
Peter              Le                 Baldwin Park        CA
Phuc               Le                 Sacramento          CA
Thuy               Le                 Santa Ana           CA
Ilai               Lebel              Sherman Oaks        CA
Marissa            Lebel              Lodi                CA
Jonathon           LeBert             Fremont             CA
Carlos             Lechuga            La                  CA
Tiffany            Lederhos           Upland              CA
Cyndi              Ledet              Chico               CA
Lilly              Ledoux-madrigal    Palmdale            CA
Andy               Lee                Anaheim             CA
Ayesha             Lee                Richmond            CA
David              Lee                Moreno Valley       CA
Hana'aloha         Lee                Dublin              CA
Jamie              Lee                Buena Park          CA
Johnique           Lee                Vallejo             CA
Johnson            Lee                Newport Beach       CA
Katy               Lee                San Francisco       CA
Kim                Lee                Oakland             CA
Richard            Lee                Pittsburg           CA
Ryan               Lee                Ontario             CA
Sandra             Lee                Menifee             CA
Wanda              Lee                Elk Grove           CA
Heather            Leighton           Yuba City           CA
richard            leiva              pomona              CA
Jennifer           Lemmon             San Jose            CA
Mala               Lemnah             Santa Clarita       CA
Kevin              Lentz              Redlands            CA
Jessica            Lenz               Los Angeles         CA
Karen              Leon               Moreno Valley       CA
Angela             Leslie             Riverside           CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 121 of 159


charlemagne        lesperance         oceanside           CA
Kristina           Letbetter          Atascadero          CA
Alanna             Leukuma            Van nuys            CA
Dustin             Leventhal          Santa Ana           CA
Jamena             Levi               Stockton            CA
Valdane            Levias             Lakewood            CA
Amber              Lewis              Modesto             CA
Cameron            Lewis              Oakland             CA
Jashon             Lewis              Rocklin             CA
Jennifer           Lewis              Fullerton           CA
Satira             Lewis              Moreno Valley       CA
Alexis             Lewkowicz          Citrus Heights      CA
Alex               Leyva              Pasadena            CA
Gloria             Leyva              Sacramento          CA
Siyun              Li                 Walnut              CA
Jason              Lien               San Jose            CA
Gilmar Eduardo     Lima               Union City          CA
Charlene           Limen              Anaheim             CA
Christopher        Limon              El Sobrante         CA
Jesse              Limon              Ion                 CA
Angie              Lindahl            Atascadero          CA
Brian              Lindbergh          Los Angeles         CA
Rich               Lindley            Santee              CA
Christian          Lindo              San Jose            CA
Ebony              Lindsey            San Jose            CA
Jennifer           Lindsey            Fairfield           CA
Andrea             Linqui             Elk Grove           CA
Cameron            Lira               Los Gatos           CA
Brooke             Little             Elk Grove           CA
Casey              Littlejohn         Oceanside           CA
Lashanae           Littles            Riverside           CA
Taylor             Littleton          Woodland            CA
Yongxian           Liu                Daly City           CA
Abraham            Lizaola            Rohnert Park        CA
Christina          Lizarraga          North Hollywood     CA
Rhonda             Lobrillo           Sandiego            CA
Juan               Lockett            Campbell            CA
Lashandra          Lockett            Oakland             CA
Dominique          Lockhart           North Hollywood     CA
Earnest            Lockhart           Oakland             CA
Sheila             Locks-Lee          Lancaster           CA
William            loew               la Puente           CA
Adriana            Lofton             Pittsburg           CA
Lashawn            Logan              Antioch             CA
Michael            Logan              Modesto             CA
Michelle           Logan              San Jose            CA
Mary               Logsdon            Pescadero           CA
Darien             Lohof              Nipomo              CA
Gavin              Lombardi           Menlo Park          CA
Stephanie          Lomeli             San Diego           CA
        Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 122 of 159


Paula               Londow             Sacramento          CA
Christine           Long               Modesto             CA
Lasheinate          Long               Inglewood           CA
Perry               Long               Modesto             CA
Carolyn             Lope               Concord             CA
Andrew              Loper              Rancho Cordova      CA
John                Loper              Roseville           CA
tracielopes         lopes              fremont             CA
Eduardo             Lopez Jr           Whittier            CA
Adam                Lopez              Orange              CA
Adriana             Lopez              Los Angeles         CA
Andres              Lopez              East Palo Alto      CA
Bianca              Lopez              Moreno Valley       CA
Eric                Lopez              Fremont             CA
Ezequiel            Lopez              Fullerton           CA
Freddy              Lopez              Elk Grove           CA
Hayden              Lopez              Orange              CA
Joey                Lopez              Modesto             CA
Jonathan            Lopez              Oceanside           CA
Maribel             Lopez              Empire              CA
Myra                Lopez              San Bernardino      CA
Pedro               Lopez              Menifee             CA
Rosa                Lopez              San Jose            CA
Ryan                Lopez              San Jose            CA
Sandy               Lopez              Commerce            CA
Savannah            Lopez              Lancaster           CA
Sierra              Lopez              San Jose            CA
Tammi               Lopez              Modesto             CA
Desi                Lora               Grand Terrace       CA
Nick                Lott               Redding             CA
Tamysha             Lott               Vallejo             CA
Anthony             Lovato             Stockton            CA
Marcella            Lovelace           Santa Clara         CA
James               Lovett             Hemet               CA
Alex                Lowder-himmel      Burbank             CA
Brianah             Lowe               Sacramento          CA
Imani               Lowe               Sacramento          CA
Celeste             Lowell             Boulder Creek       CA
Shannon             Lowry              Pleasant Hill       CA
Jennie              Lozano             Fallbrook           CA
Mario               Lozano             Arcadia             CA
Carol               Lozon              San Carlos          CA
Sheila              Lucas              Sacramento          CA
Robert              Lucero             Bellflower          CA
Sim                 Lucien             San Diego           CA
Cynthia             Luck               Modesto             CA
Stiina              Luedtke            La mesa             CA
Brandon             Luera              Mountain View       CA
Corrales            Luis               Downey              CA
Ismael              Lujan Rojas        Corona              CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 123 of 159


Angela             Luna               Los Angeles              CA
Miguel             Luna               Dublin                   CA
Ricardo            Luna               Jurupa Valley            CA
Ruben              Luna               South Gate               CA
Steven             Lundin             Torrance                 CA
Sarah              Lundyboudreaux     Chula Vista              CA
Ana                Luque              Los Ángeles              CA
Nicholas           Lurye              San Bruno                CA
Bianca             Luster             San Pablo                CA
Gene               Luzala             Santa Monica             CA
David              Ly                 Riverbank                CA
Kristin            Lybarger           Spring Valley            CA
Alexander          Mabini             La Puente                CA
Christopher        Macdevitt          Los Angeles              CA
Jessica            Macedo             Modesto                  CA
Barbara            Macfarland         Berkeley                 CA
Wendy              Machen-wong        Dublin                   CA
Christina          Macias             Santa Rosa               CA
Edwin              Macias             Bakersfield              CA
Fidel              Macias             Mission Hills            CA
Sharon             Macias             Rancho Cordova           CA
Jacob              Maciel             Orange                   CA
Gregory            Mack               Elk grove                CA
Kendrick           Mack               San Francisco            CA
Brianna            Mackey             Vista                    CA
Natalie            Madrigal           Bloomington              CA
Tracy              Maffia             Santa Rosa               CA
Nathan             Magadia            Hercules                 CA
Diana              Magallon           Paso Robles              CA
Adrienne           Magana             Fontana                  CA
Brady              Magana             West Covina              CA
Carlos             Magana             Fontana                  CA
Javier             Magana             Goleta                   CA
Florentino         Magdaleno          Huntington Beach         CA
Joven              Magos              Rancho Santa Margarita   CA
Roshan             Mahabali           Tracy                    CA
Abdelwahid         Mahbouli           Daly City                CA
Robin              Maher              Buena Park               CA
David              Maier              Highland                 CA
Sonia              Maio               Van Nuys                 CA
Baseer             Majeed             Hayward                  CA
Elizabeth          Maldonado          San Dimas                CA
Nadeem             Malki              Rowland Heights          CA
James              Malone             Spring Valley            CA
Trevor             Malone             Citrus Heights           CA
Lawrence           Maloney            Los Angeles              CA
Charles            Manalang           Concord                  CA
Bar                Mandalevy          Encino                   CA
Scott              Mang               Diamond Bar              CA
Celisse            Manier             Oakland                  CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 124 of 159


Tyler              Manisay            Milpitas            CA
Susan              Mann               Lake Elsinore       CA
Amir               Manochehri         North Hollywood     CA
Raven              Manriquez          Covina              CA
Siune              Mansoorian         Tujunga             CA
James              Mantsch            Fair Oaks           CA
Maria              Manzano Segovia    Palm desert         CA
Suzanne            Mapes              Colton              CA
Ayanna             Mapp               Bakersfield         CA
Miguel             Marenco            Los Angeles         CA
Sandra             Mares              Castro Valley       CA
Veronica           Mares              Santa Rosa          CA
Hector             Mariano            West Covina         CA
Yesica             Marin Robles       Santa Ana           CA
Juliette           Marin              Freedom             CA
Radine             Marin              Anaheim             CA
Alexander          Markel             San Diego           CA
Michael            Markham            San Leandro         CA
Preness            Marks              Bellflower          CA
Seth               Marks              Woodland Hills      CA
Amber              Marley             manteca             CA
Aidan              Marmion            Aliso Viejo         CA
Michele            Marotta            Studio City         CA
Catherine          Marple             San Diego           CA
Craig              Marquez            Bellflower          CA
Amber              Marshall           Upland              CA
Bettyann           Marshall           Sacramento          CA
Courtney           Marshall           Vacaville           CA
Salyna             Marshall           San Jose            CA
Victoria           Martelli           San Bernardino      CA
Anthony            Martin             El Cajon            CA
Catrina            Martin             San Francisco       CA
Edel               Martin             Carson              CA
Jamaal             Martin             Fresno              CA
Jeremy             Martin             Stockton            CA
Judi               Martin             Rancho Cucamonga    CA
Kristhine          Martin             El Cajon            CA
Lena               Martin             Clovis              CA
Marika             Martin             Elk Grove           CA
Marlin             Martin             Suisun City         CA
Melissa            Martin             San Leandro         CA
Savanah            Martin             Rocklin             CA
Tim                Martin             Spring Valley       CA
Adriana            Martinez           Pico Rivera         CA
Andres             Martinez           Lennnox             CA
Angie              Martinez           Simi Valley         CA
Anthony            Martinez           Montclair           CA
Bennerita          Martinez           Manteca             CA
Brenda             Martinez           Anaheim             CA
Christopher        Martinez           Santa Barbara       CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 125 of 159


Edgar              Martinez           San Jacinto         CA
Edmundo            Martinez           San Jose            CA
Eli                Martinez           Vista               CA
Erika              Martinez           Fowler              CA
Eriq               Martinez           Sacramento          CA
Gabriel            Martinez           Sacramento          CA
Gabriela           Martinez           Anaheim             CA
Hipolito           Martinez           Vista               CA
Isaac              Martinez           Castro Valley       CA
Jessica            Martinez           Oakley              CA
Jessyca            Martinez           Ceres               CA
Jonathan           Martinez           Oceanside           CA
Joseph             Martinez           Orange              CA
Julia              Martinez           Riverside           CA
Julio              Martinez           Van Nuys            CA
Karina             Martinez           Modesto             CA
Louis              Martinez           Pasadena            CA
Marco              Martinez           Los Angeles         CA
Marvin             Martinez           Daly City           CA
Monica             Martinez           Highland            CA
Paul               Martinez           Whittier            CA
Tamie              Martinez           Moreno Valley       CA
Veronica           Martínez           Manteca             CA
Winston            Martinez           Sacramento          CA
Isaiah             Martinez-hill      Daly City           CA
Jessica            Martinez-mueller   Modesto             CA
Lauryn             Masaniai           Long Beach          CA
Stephen            Mason              Vallejo             CA
Thomas             Mason              El sobrante         CA
Robert             Massie             Fresno              CA
Corell             Masters            Santa Rosa          CA
Linda              Masters            Lancaster           CA
Gurmit Singh       Masute             Canoga Park         CA
Ignacio            Mata               Long Beach          CA
Ovidio             Mateo              Los Angeles         CA
Ctaig              Mathews            Canyon Country      CA
Ieasha             Mathews            Sanfrancisco        CA
Reginald           Mathies            Los Angeles         CA
Jasper             Mathisen           Walnut Creek        CA
Mark               Matta              Chino               CA
Reginald           Matthews           Upland              CA
Renee              Matthews           Stockton            CA
Susan              Matthews           Rialto              CA
Claire             Mattis             Los Angeles         cA
Taylor             Mauch              Petaluma            CA
Maurice            Mauldin            Sacramento          CA
Laqresha           Maxwell            San Francisco       CA
Sierra             Maxwell            Upland              CA
Racquel            May                Porter Ranch        CA
Stefani            May                San Jose            CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 126 of 159


Thomas             May                Alamo               CA
Tisha              Mayer              Lodi                CA
Aaron              Mayes              Chatsworth          CA
Chanzell           Mayfield           Moreno Valley       CA
Deanna             Mayfield           Hayward             CA
Jeffrey            Mayfield           Sacramento          CA
Amber              Mays               merced              CA
Reinhard           Mazariegos         Los Angeles         CA
Devon              Mazure             Anaheim Hills       CA
Brian              Mcaleavey          Fresno              CA
Sean               Mcallister         Gardena             CA
Shonte             Mcbride            Chino               CA
George             Mccalister         Modesto             CA
Kala               Mccarter-rogers    Alhambra            CA
Kenyon             Mccastle           Sacramento          CA
Angelique          Mccleary           Carlsbad            CA
Brandon            Mccloskey          Vacaville           CA
Jonathan           Mccormick          Chula vista         CA
Andrea             Mccowan            Citrus Heights      CA
Adrian             Mccoy              Stockton            CA
Andre              McCoy              Pittsburgh          CA
Daishs             Mccoy              Menifee             CA
Desirae            Mccoy              Hawthorne           CA
Mikayla            Mccoy              Galt                CA
Jacob              Mccoy-barba        Clovis              CA
Monica             Mccullough         Santa Ana           CA
Dezohn             Mccullum           Oakley              CA
Regina             Mccullum           Long Beach          CA
Nicole             Mccurry            Morgan Hill         CA
Kendra             Mcdonald           Sherman Oaks        CA
Michael            Mcdonald           Westlake Village    CA
Jeff               Mcdowell           Reseda              CA
Tyler              Mcfadden           San Luis Obispo     CA
Suzanne            Mcgreer            Fairfield           CA
Gregory            Mchenry            Modesto             CA
Michael            Mcintyre           Glendora            CA
Myles              Mckee-osibodu      Corona              CA
Egypt              Mckeithen          Van Nuys            CA
Ryan               Mckenzie           San Jose            CA
Dornetta           Mckinney           Sacramento          CA
Jodi               Mckinney           San Diego           CA
Melissa            Mckinney           Elk Grove           CA
William            Mckinney           Chula Vista         CA
Kevin              Mckinnon           San Jose            CA
Byron              Mcknight           Los Angeles         CA
Anastasia          McLelland          Riverside           CA
Shirley            Mclelland          Vista               CA
Erin               Mcleod             Walnut Creek        CA
Catherine          Mcmahon            Long Beach          CA
Kevin              Mcmanus            Gilroy              CA
        Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 127 of 159


Teri                Mcmichael          Fresno              CA
Melinda             Mcnamee            Santa Maria         CA
Jalen               Mcneal             Manteca             CA
Howard              Mcneely            Sacramento          CA
Kameelah            Mcneely            Ceres               CA
Jessica             Mcpeek             Antioch             CA
Zuri                Mcphail            Fremont             CA
Nicole              McQueen            Citrus Heights      CA
Ravaa               Meadors            Fremont             CA
Adrian              Medina             Tulare              CA
Amanda              Medina             Monterey Park       CA
Gregory             Medina             San Bernardino      CA
Jacob               Medina             Vista               CA
Tina                Medina             Camarillo           CA
Wendy               Mejia Barahona     Wilmington          CA
Santiago            Mejia              Duarte              CA
Laura               Melendez           Santa Ana           CA
Anthony             Melendrez          Pasadena            CA
Paula               Meler              Ripon               CA
Samantha            Melton             Wildomar            CA
David               Menchaca           San Jose            CA
Janica              Mendenhall         Visalia             CA
Daniel              Mendez             Bell                CA
Nadine              Mendez             Ontario             CA
Abraham             Mendoza            Atwater             CA
Adriana             Mendoza            Livermore           CA
Alondra             Mendoza            Fontana             CA
Cecilia Sofia       Mendoza            Carson              CA
Christian           Mendoza            Oceanside           CA
Efrain              Mendoza            San Jose            CA
Glenda              Mendoza            Vallejo             CA
Joovana             Mendoza            Redwood City        CA
Josue A             Mendoza            San Jose            CA
Luis                Mendoza            Los Angeles         CA
Ruben               Mendoza            Solana Beach        CA
Secillia            Mendoza            San Jose            CA
Constance           Meneese            San Francisco       CA
Amos                Mensah             San Bernardino      CA
Joshua              Mentzer            Temecula            CA
Ihab                Merabet            Concord             CA
Christina           Mercado            Merced              CA
Patrick             Mercado            Rancho Cucamonga    CA
Kayla               Merchant           Castro Valley       CA
Shelley             Meredith           Sacramento          CA
Drew                Mering             Sacramento          CA
Zoe                 Merino             Rocklin             CA
Rhonda              Merrill            Sacramento          CA
Jennifer            Merritt            Pinole              CA
Basem               Messih             Ca                  CA
Mariel              Meyer              Simi Valley         CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 128 of 159


Luke               Meyers             Murrieta            CA
Charles            Middlebrook        Sacramento          CA
Curt               Mieczkowski        Clayton             CA
Melody             Mihalik            San Jose            CA
Samir              Mikhail            Moreno Valley       CA
Cameron            Miles              Orange              CA
Jamequa            Miles              Stockton            CA
Antonio            Millan             Oceanside           CA
Alexander          Miller             Carlsbad            CA
Brain              Miller             Sacramento          CA
Daniel             Miller             San Diego           CA
David              Miller             Banning             CA
Daxton             Miller             Santa Maria         CA
George             Miller             Lathrop             CA
Gregg              Miller             Los Angeles         CA
Heidi              Miller             Tustin              CA
Jalisa             Miller             Union city          CA
Kenneth            Miller             Gardena             CA
Robert             Miller             Rancho Cordova      CA
Thomas             Miller             San Jacinto         CA
Vermyttya          Miller             Santa Clarita       CA
Yelile             Miller             Carlsbad            CA
Jonathan           Milligan           San Diego           CA
Jerry              Milliner           Los Angeles         CA
Chilopie           Millington         Hayward             CA
Erica              Mills              Wildomar            CA
Heather            Mills              San Pedro           CA
Stephen            Mills              Modesto             CA
Damien             Milton             Citrus Heights      CA
Madonna            Milton             Fresno              CA
Marvette           Mims               Los angeles         CA
James              Mincks             Bakersfield         CA
Bryan              Minor              Los Angeles         CA
Kellie             Minor              Oakley              CA
Marlene            Minster            Camarillo           CA
Nichole            Mintz              Camarillo           CA
Felipe             Miranda            mountain view       CA
Fern               Miro               Costa Mesa          CA
Mark               Misoshnik          Berkeley            CA
Laurel             Mitchell           Tracy               CA
Robert             Mitchell           Pasadena            CA
Schiniqua          Mitchell           Lancaster           CA
Sean               Mitchell           Oxnards             CA
Henry              Miyoshi            Oakland             CA
Kimberly           Mizuta             Tulare              CA
Simin              Moaddab Alibeigi   Alamo               CA
Antoine            Mobley             Los Angeles         CA
Meesha             Moghaddam          Winchester          CA
Haneef             Mohammad           Stockton            CA
Fahad              Mohammed           Los Angeles         CA
        Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 129 of 159


Williephine         Mohead             Victorville           CA
Nivethaa            Mohhan             Sacrament             CA
Bryan               Mohn               La Mesa               CA
Sia                 Moiwa              San Jose              CA
Jojo Ace            Mojica             daly city             CA
Shahin              Mokhtari           Bakersfield           CA
Chris               Molano             Hayward               CA
David               Molina             Temecula              CA
Rodolfo             Molina             Pacoima               CA
Ramon               Moncayo            San Jose              CA
Lenny               Mondragon          San Dimas             CA
Candace             Monize             San Clemente          CA
James               Monroe             Chico                 CA
Dawn                Montanez           El Monte              CA
Farin               Montanez           Fresno                CA
Elvia               Montano            Laguna Hills          CA
Francesca           Montenegro         Sacramento            CA
Roberto             Monterrosa         Palmdale              CA
Fanny               Montes             Millbrae              CA
Jose                Montes             los angeles           CA
Spencer             Montes             Colton                CA
Mike                Montgomery         Redwood city          CA
Araceli             Montoya            Canoga Park           CA
David               Montoya            Bakersfield           CA
Jennifer            Montoya            Manteca               CA
Kimberly            Montoya            San Pedro             CA
Ronny               Montoya            Anaheim               CA
Carmell             Moore              Stockton              CA
Daneatra            Moore              Riverside             CA
Danielle            Moore              Sacramento            CA
Dawn                Moore              Granada Hills         CA
Hunter              Moore              Fresno                CA
Joshua              Moore              San Francisco         CA
Larry               Moore              Los Angeles           CA
MeShalon            Moore              Santa Barbara         CA
Tom                 Moore              Sacramento            CA
Vickie              Moore              Sacramento            CA
Lillie              Moores             Stockton              CA
Leandro             Morais             South San Francisco   CA
Rafael              Morais             Venice                CA
Clara               Morales            South San Francisco   CA
Deanna              Morales            Tracy                 CA
Gustavo             Morales            Los Angeles           CA
Michelle            Morales            North Hollywood       CA
Roni                Morales            north hollywood       CA
Azalia              Moran              Highland              CA
Michelle            Morehouse          Merced                CA
Eric                Moreno             Sutter Creek          CA
Preciosa            Moreno             La Mesa               CA
Valente             Moreno             Baldwin Park          CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 130 of 159


Yesenia            Moreno             San Jose            CA
Jessica            Morentin           Colton              CA
Amanda             Morgan             Oceanside           CA
Jasmine            Morgan             Irvine              CA
Shyjeruan          Morgan             Sacramento          CA
Carlo              Morin              Atwater             CA
Lori               Morris Westley     Modesto             CA
Shauntell          Morris             San Diego           CA
Tristen            Morse              Tulare              CA
Emily              Mosqueda           Clovis              CA
Hermanie           Motley             San Jose            CA
Kevin              Mugwagwa           Campbell            CA
Christine          Muller             9am                 CA
Georgina           Munguia            Chula Vista         CA
Juan               Munoz Nieves       Redding             CA
Joe                Munoz Valdivia     Hemet               CA
Elsa               Munoz              Riverside           CA
Eva                Munoz              Los Angeles!        CA
Selina             Munoz              Turlock             CA
Marissa            Murcko             Rancho Murieta      CA
Erin               Murphy             Tujunga             CA
Evelyn             Murphy             Garden Grove        CA
Roseanna           Murphy             Fresno              CA
Sanae              Murray             Compton             CA
Kevin              Murren             Bay Point           CA
Kayode             Mustapha           Los Angeles         CA
Gunchin            Myagmarsambuu      Oakland             CA
Jonathon           Myer               Campbell            CA
Andrea             Myers              Grass Valley        CA
Robert             Myers              Berkeley            CA
Brian              Mynatt             Antioch             CA
Braden             Nail               Hemet               CA
Robert             Naimark            San Luis Obispo     CA
Jamal              Najibi             Dublin              CA
Cristian           Nalbandian         Arcadia             CA
John               Nalty              San Jose            CA
Maninder           Nanhar             Suisun              CA
Frederic           Nanmo              Wilmington          CA
Rachel             Narvaez Cantu      Bakersfield         CA
Nicholas           Natividad          Rancho Cucamonga    CA
Jacob              Nava               Whittier            CA
Saul               Nava               Newbury Park        CA
William            Navarrete          Brentwood           CA
Anastasia          Navarro            Los Angeles         CA
Devin              Navarro            Hayward             CA
Ed                 Navarro            Sun Valley          CA
Gustavo            Navarro            Lake Elsinore       CA
Sara               Navarro            San Jose            CA
Nissa              Navone             Columbia            CA
Ishmam             Nawar              Santa Clara         CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 131 of 159


Sean               Naylor                San Marcos         CA
Liza               Nazarchuk             North Highlands    CA
Arvin              Nazari                Glendale           CA
Faris              Nazeem                Elk Grove          CA
Alexander          Neal                  Fullerton          CA
James              Neal                  Victorville        CA
Sherika            Neal                  Inglewood          CA
Josias             Nech                  San Bernardino     CA
Tiffani            Neely                 Sacramento         CA
Christopher        Neil                  San Diego          CA
Candace            Neiman                Hemet              CA
Nicole             Neisler               Sacramento         CA
Alysa              Nelson                Simi Valley        CA
Crystal            Nelson                Rancho Cordova     CA
Jovannah           Nelson                Vallejo            CA
Kandis             Nelson                Santa Rosa         CA
Tylia              Nelson                Turlock            CA
Edward             Nerey                 Beaumont           CA
Michelle           Nesbit                Sacramento         CA
Georges            Nesim                 Los Angeles        CA
Jeffrey            Nevels                Long Beach         CA
Noa                Nevo                  Cupertino          CA
Alex               Newberg               Woodland Hills     CA
Darren             Ng                    Alameda            CA
Zorana             Ngai                  Torrance           CA
Binh               Nguyen                San Jose           CA
Catdung            Nguyen                San Jose           CA
Dang               Nguyen                Winchester         CA
James              Nguyen                San Jose           CA
Quan               Nguyen                Westminster        CA
Tam                Nguyen                Huntington Beach   CA
Tony               Nguyen                San Jose           CA
Tran               Nhan                  Milpitas           CA
Francesca          Nhem                  Buena Park         CA
Melanie            Nichols               San Jose           CA
Paige              Nickisch              Long Beach         CA
Antonia            Niebla                Salinas            CA
Jason              Nieblas               Los Angeles        CA
Anthony            Niederberger Juarez   Burbank            CA
Tanner             Niemann               Whittier           CA
Marisa             Nix                   Chino              CA
Danielle           Noah                  Los Angeles        CA
Jason              Noble                 California City    CA
Louis              Noble                 Lodi               CA
Francisco          Noguer                Culver city        CA
Heidi              Nolan                 San jacinto        CA
Jeanette           Nolan                 Sacramento         CA
John               Nolan                 Simi Valley        CA
Jason              Norcross              Riverside          CA
Tony               Norwood               Oakland            CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 132 of 159


Wynette            Norwood            Glendale            CA
Patrick            Nudanu             El Cerrito          CA
Alejandro          Nunez              Rialto              CA
Christian          Nunez              Paramount           CA
Daisy              Nunez              Garden Grove        CA
Jameelah           Nunez              San Jose            CA
Sal                Nunez              Perris              CA
Robert             Nunn               Los Angeles         CA
Leslie             Nush               Merced              CA
Chioma             Nwabufoh           West Covina         CA
Bethany            Obryan             North Highlands     CA
Andrew             Ochoa              Anaheim             CA
Carlos             Ochoa              Hemet               CA
Veronica           Ochoa              Ceres               CA
Mahmoud            Odeh               Turlock             CA
Yvonne             Ogbogu             Riverside           CA
Stacey             Ogle               Modesto             CA
Elizabeth          Oglesby            Rancho Cordova      CA
Joseph             Ojeriakhi          Los Angeles         CA
Alex               Oka                Bay Point           CA
Jideofo            Okwudiri           Stockton            CA
Marco              Olarte             Bakersfield         CA
Chandra            Olazaba            Ontario             CA
Manny              Olguin             Milpitas            CA
Miguel             Olid               Bell                CA
Jesus              Olivares           Redwood City        CA
Brian              Oliver             Canoga Park         CA
Tosh               Oliveri-nelson     Nevada City         CA
Paul               Ollerton           Concord             CA
Jose               Olmos              Orange              CA
Michael            Oltz               Vacaville           CA
Dana               Olvera             Stockton            CA
Jose               Olvera             Corona              CA
Patrick            OMalley            Atascadero          CA
Stephen            Omondi             Tracy               CA
Rene               Oneal              Union City          CA
Latosha            Oneil              Sacramento          CA
Madison            Oneil              Lincoln             CA
Chadwell           O'Neill            San Diego           CA
Miranda            Oquendo            Diamond Bar         CA
Stanislav          Orekhov            San Jose            CA
Ernesto            Ornelas            Los Angeles         CA
Crystal            Orona              Alhambra            CA
Courteney          O'rourke           Temecula            CA
Merle              Ortega             Burbank             CA
Carlos             Ortiz              Gilroy              CA
Christina          Ortiz              San Francisco       CA
Gabriel            Ortiz              Fremont             CA
Rolando            Ortiz              Gilroy              CA
Roberta            Osako              Sacramento          CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 133 of 159


Oscar              Espiritu           Los Angeles         CA
Joaquin            Osorio             Dana Point          CA
Jorge              Osorio             Lynwood             CA
Vanessa            Osorio             Chino Hills         CA
Amire              Othman             San Jose            CA
Vanessa            Otis-thomas        Lemon Grove         CA
Michele            Otto               Stockton            CA
Rayvon             Owen               North Hollywood     CA
Carol              Owens              Sacramento          CA
Marcus             Owens              Santa Monica        CA
Norris             Owens              Sonoma              CA
Renee              Owens              Oakley              CA
Sheilacy           Owens              Hayward             CA
Aubrey             Oxley              Fullerton           CA
Baigalimaa         Oyunchuluun        Walnut Creek        CA
Yair               Pablo              Whittier            CA
Michelle           Pack               Camarillo           CA
Jeniffer           Padda              Van Nuys            CA
Adriana            Padilla            Stockton            CA
Gabriella          Padilla            Turlock             CA
Sofia              Padilla            San Jose            CA
Andrew             Pagani             Pomona              CA
Ronald             Palmer             Fairfield           CA
Timothy            Palmore            Long Beach          CA
John               Pandza             San Diego           CA
John               Pangelina          Oakland             CA
Mary               Pantoja            Redding             CA
Kyle               Paradeza           Menifee             CA
Bryan              Paredes            Norwalk             CA
Leonel             Paredes            San Jose            CA
Maria              Paredes            Azusa               CA
Cristie            Paris              Auburn              CA
Sam                Park               Harbor City         CA
Clarissa           Parker             Palmdale            CA
Brittney           Parks              Van Nuys            CA
Stephanie          Parmely            Rancho Cordova      CA
Brandon            Parra              Lake Elsinore       CA
Julian             Parra              Whittier            CA
Yesenia            Parra              Chino Hills         CA
Dakota             Parrish            Garden Grove        CA
Adrian             Partida            Paso Robles         CA
Yana               Paselsky           Bay Point           CA
Bhavin             Patel              San Diego           CA
Sahil              Patel              Pleasanton          CA
Leroy              Patterson          Riverside           CA
Rickisa            Patterson          Vacaville           CA
Dujuana            Patton             Sacramento          CA
Eric               Paul               Thousand Oaks       CA
Gary               Paulino            North Highlands     CA
Steven             Paulino            Napa                CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 134 of 159


Chris              Pavao              Manteca              CA
Jarrod             Pavlak             Ontario              CA
Darnell            Paxton             Oakland              CA
Brandon            Payne              Los Angeles          CA
Shanika            Payne              Oakland              CA
Randy              Paz                Los Angeles          CA
Benjamin           Pearlman           Sacramento           CA
Amira              Pearson            Los Angeles          CA
Kaitlin            Pearson            Palmdale             CA
Tiana              Pearson            Carson               CA
Victoria           Pearson            Lancaster            CA
Suzann             Pedersen           Atascadero           CA
Jairo              Pedroza            San Jose, Ca 95126   CA
Nathaniel          Pedroza            Santa Monica         CA
Livia              Peeples            Isla Vista           CA
Sarah              Peet               Ventura              CA
Faustino           Pelayo             san diego            CA
Laura              Peloquin           Antelope             CA
Rosa               Penate             Palmdale             CA
Chris              Penczek            Escondido            CA
Donald             Pendleton          Roseville            CA
Jennifer           Pendrak            Redding              CA
Julia              Penecale           San Diego            CA
Terrance           Penny              San Leandro          CA
Aimee              penoyer            Atwater              CA
Kierre             Peppars            Antioch              CA
Laura              Peral              Modesto              CA
Ronnie             Peralta            Chino                CA
Monique            Perantoni          Riverside            CA
Joseph             Perdomo            Rancho Cucamonga     CA
Kristi             Perdue             Tracy                CA
Aaron              Perez              Ontario              CA
Angela             Perez              Duarte               CA
August             Perez              Rohnert Park         CA
Christopher        Perez              Riverbank            CA
Daihona            Perez              Moreno Valley        CA
Edward             Perez              San Jose             CA
Erick              Perez              San Mateo            CA
Katie              Perez              Lodi                 CA
Michael            Perez              North Hollywood      CA
Veronica           Perez              Gilroy               CA
Victoria           Perez              Castro Valley        CA
Adrian             Perkins            Oakland              CA
Jerry              Perkins            Hawthorne            CA
Saquita            Perkins            Long Beach           CA
Trashon            Perkins            Los Angeles          CA
Janay              Perkins-payne      Oklahoma City        OK
Phillip            Perrin             San Bernardino       CA
Blaine             Perry              Vallejo              CA
Michael            Perry              Livermore            CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 135 of 159


Tom                Perry              Milpitas            CA
Malik              Perryman           Sacramento          CA
Christopher        Peters             Ventura             CA
Laura              Peters             Pleasanton          CA
Lily               Peters             Watsonville         CA
Matthew            Peters             Benicia             CA
Promise            Peters             Elk Grove           CA
Richard            Petersen           Sacramento          CA
Colby              Peterson           Ladera Ranch        CA
Randall            Peterson           Long Beach          CA
Unique             Petite             Sacramento          CA
Kay                Petr               Moreno Valley       CA
Maxime             Petrov             Anaheim             CA
Sharlene           Petrovich          Vista               CA
Jordan             Pettitt            Rancho Cucamonga    CA
Renita             Pettus             Los Angeles         CA
Esther             Pfirrmann          Suisun City         CA
Hang               Pham               Los Angeles         CA
Quoc               Pham               Laguna Hold         CA
Jonathan           Phan               Huntington Beach    CA
Caitlin            Phillips           Folsom              CA
Laura              Phillips           Sun Valley          CA
Orlando            Phillips           Antioch             CA
Pamela             Phillips           Grass Valley        CA
Reginald           Phillips           Anahiem             CA
Ericka             Picazo Soto        Sacramento          CA
Curtis             Pierce             San diego           CA
Noah               Pierpoint          Riverside           CA
Bryan              Pierre             San Pablo           CA
Rocheall           Pierre             Antioch             CA
Camarea            Pierson            Bellflower          CA
Alejandro          Pina               Riverside           CA
Eva                Pineda             Fresno              CA
Candice            Pinkham            San Bernardino      CA
Ana                Pintado            Menifee             CA
Greg               Pinto              Lake Elsinore       CA
Rita               Pipkins            San Bruno           CA
Linda              Pique              El Cajon            CA
Simone             Pirtle             Compton             CA
Nathan             Pitkin             Lancaster           CA
Hailee             Pitsley            Riverside           CA
Elias              Pizarro            Riverside           CA
Veronica           Platas             San Jacinto         CA
Jerry              Pledger            San Jose            CA
Michael            Plesnicher         Greenwood           CA
Joe                Plummer            Lomita              CA
Anthony            Poblete            San Diego           CA
Deshaya            Poe                Vallejo             CA
Ashlynn            Poggio             Stockton            CA
Liparit            Poladyan           Fresno              CA
      Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 136 of 159


Angela            Polk               San Diego           CA
Danielle          Polk               Inglewood           CA
Jani              Polk               Napa                CA
Brittany          Polo               Oceanside           CA
Samuel            Polston            Whittier            CA
Dennis            Pomazanov          Pacheco             CA
Cesar             Ponce              Moreno Valley       CA
Ramona            Ponce              Visalia             CA
Teddy             Pool               Fresno              CA
Donsaneka         Poole              Los Angeles         CA
Cameron           Porras             Manteca             CA
Elizabeth         Portela            Pasadena            CA
Kimberly          Porter             Antioch             CA
Taleah            Porter             San Pablo           CA
Wendy             Porter             Oakland             CA
Angela            Porter-rigdon      Rancho Cordova      CA
Jamie             Portillo           Sacramento          CA
Angelina          Postell            Daly city           CA
Michael           Postell            Daly City           CA
Cynthia           Pounds             Adelanto            CA
Jacare            Powe               Palmdale            CA
Anthony           Powell             Hayward             CA
Charla            Powell             Vallejo             CA
Jessica           Powell             Oakland             CA
Kim               Powell             Placerville         CA
Forrest           Powers             Mtn View            CA
Deepika           Prasad             Modesto             CA
Geshni            Prasad             Sacramento          CA
Roslin            Prasad             Pittsburg           CA
Dana              Prather            Anderson            CA
Ryan              Pratt              Newport Beach       CA
Claudia           Preciado           Santa María         CA
Deborah           Presley-brando     Encino              CA
Christin          Price              Covina              CA
Hettie            Price              Long Beach          CA
Jamonnie          Price              Richmond            CA
Joe               Price              Sacramento          CA
Stephanie         Price              Lancaster           CA
Pauline           Pridgeon           Oakland             CA
Marissa           Prieto             San Jose            CA
Autumn            Prince             Antelope            CA
Shanna            Princeau           Sunnyvale           CA
Nicholas          Prinsen            Redding             CA
Zak               Priolo             Mission viejo       CA
Brian             Pritchard          Napa                CA
Jason             Profeta            Morgan Hill         CA
Alexander         Prokhorov          Campbell            CA
Dennis            Provido            Carson              CA
Kelan             Pruitt             Lancaster           CA
Kristin           Pruitt             Sacramento          CA
      Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 137 of 159


Clarence          Puller             Eureka              CA
Steven            Purcell            Redwood City        CA
Dilraj            Purewal            Yuba City           CA
Brandie           Purnell            Ontario             CA
Dana              Purvis             Chula Vista         CA
J. Maria          Putt               Los Angeles         CA
Dan               Qiao               Santa Monica        CA
Christine         Qualls             Los Banos           CA
Earl              Quals              Chatsworth          CA
Andraque          Quinnine           Elk Grove           CA
Soghra            Quraishy           Hayward             CA
Ahmad             Qutami             Fresno              CA
Melinda           Rabb               Ontario             CA
Octavian          Raddle             Campbell            CA
Dere              Radecki            San Marcos          CA
Nicholas          Radonich           Lafayette           CA
Klim              Radostev           Fremont             CA
Xavier            Rafalouski         Folsom              CA
Eli               Ragle              San Jose            CA
Abdullah          Rahmani            North Highlands     CA
Michael           Rains              Sylmar              CA
Ramamoorthy       Raja               Union City          CA
Whitney           Raleigh            Chino Hills         CA
Ayanna            Ralston            Roseville           CA
Arvind            Ramamoorthy        Union City          CA
Shahbandari       Ramella            Burbank             CA
Erika             Ramirez Orozco     Concord             CA
Daniel            Ramirez            Vallejo             CA
Darlene           Ramirez            Salinas             CA
Eric              Ramirez            Oxnard              CA
Francisco         Ramirez            East Palo alto      CA
Jose              Ramirez            Temecula            CA
Leslie            Ramirez            Los Angeles         CA
Louis             Ramirez            San Jose            CA
Tani              Ramirez            Los Angeles         CA
Valerie           Ramirez            Fresno              CA
Francine          Ramos              Los Angels          CA
Yazmin            Ramos              Los Angeles         CA
Ahcheri           Ramsay             San Diego           CA
Sean              Randall            Walnut Creek        CA
Dina              Randle             Rancho Cucamonga    CA
Lutricia          Randolph           Pittsburg           CA
Tiffany           Rankin             Sausalito           CA
Henry             Rappaport          San Marcos          CA
Fatima            Rascon             Oakland             CA
Hamid             Rashidi            Sacramento          CA
Hasib             Rasool             Winnetka            CA
Sounthaly         Rattanapanya       San Jose            CA
Jason             Ravarra            San Diego           CA
Ashlee            Ray                San jose            CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 138 of 159


Eric               Ray                Marysville          CA
Haley              Ray                Capitola            CA
Karen              Ray                Inglewood           CA
Sean               Ray                Pasadena            CA
Willie             Ray                Oakland             CA
Mike               Rayter             Granada Hills       CA
Derek              Rea                Fresno              CA
Yolonda            Reddick            Huntington Park     CA
Angelica           Redman             Sacramento          CA
Ashlee             Reed               Pittsburgh          CA
Austin             Reed               Lakeside            CA
Danielle           Reed               Victorville         CA
James              Reed               Vacaville           CA
Laguanna           Reed               Oakland             CA
Natalie            Reed               Sacramento          CA
Samantha           Reed               San Jose            CA
Sequoyah           Reed               Oakland             CA
Torrey             Reed               Moreno Valley       CA
William            Reed               Long Beach          CA
Raymond            Reeder             Oceanside           CA
Mariam             Rehman             Culver City         CA
Rosaline           Reinero            Merced              CA
Rocky              Relph              San diego           CA
Welsi              Renaud             Stockton            CA
Anthony            Renda              San Lorenzo         CA
Mia                Rendon             San Bernardino      CA
Deanna             Renfro             Modesto             CA
Angela             Renison            Antelope            CA
Ashley             Renteria           Ontario             CA
Stephanie          Renteria           Covina              CA
Amirreza           Resali             Huntington Beach    CA
Jack               Resides            San Diego           CA
Carolina           Revollar           Spring Valley       CA
Melissa            Rex                Newport Beach       CA
Anthony            Reyes              Buena Park          CA
Breana             Reyes              Menifee             CA
Desiree            Reyes              Palmdale            CA
Evelin             Reyes              Indio               CA
Gena               Reyes              Fresno              CA
Karina             Reyes              Beaumont            CA
Mark               Reyes              Hacienda Heights    CA
Rebekah            Reyes              Davis               CA
Tony               Reyes              Bakersfield         CA
Victoria           Reyes              Fontana             CA
Jonathan           Reyles             San Jose            CA
Bryant             Reyna Sanchez      East Palo Alto      CA
Anson              Reynolds           Long Beach          CA
Douglas            Reynolds           Roseville           CA
Jacob              Reynolds           Hercules            CA
Joshua             Reynolds           Stockton            CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 139 of 159


Brandon            Rezai              Ventura             CA
Michael            Rhodes             Cardiff             CA
Daniel             Ribeiro            Los Angeles         CA
April              Rice               Sacramento          CA
Corey              Rice               Hemet               CA
Shirley            Rice               Lancaster           CA
Roy                Richard            Oakland             CA
Davionne           Richards           Lodi                CA
Julia              Richards           San Marcos          CA
Sarah              Richards           Concord             CA
Savonah            Richards           La Mesa             CA
Tina               Richards           Stockton            CA
Jamilo             Richardson         Oakland             CA
Matt               Richardson         Lodi                CA
Shane              Richardson         Citrus Heights      CA
Thomas             Richardson         Oakland             CA
Tracie             Richardson         Inglewood           CA
Christopher        Richmond-mathis    Christopher         CA
Doug               Rickard            Upland              CA
Kimberly           Ricks-Sponberg     Costa Mesa          CA
Tara               Riddle             Modesto             CA
Heather            Ridgill            Fullerton           CA
Ezequiel           Riesgo             Whittier            CA
Rebecca            Riggs              Chico               CA
Kunti              Rigmaden           Sacramento          CA
Korie              Riley              Dublin              CA
Barbara            Rincon             Montclair           CA
Gregory            Rincon             Whittier            CA
Vincent            Rincon             Sacramento          CA
Ana                Rios               Santa Clara         CA
Daniel             Rios               Fallbrook           CA
Luis Antonio       Rios               Modesto             CA
Miguel             Rios               San Diego           CA
Sergio             Rios               Fullerton           CA
Andrew             Ripley             Santa Rosa          CA
Alberta            Rivas              Huntington park     CA
Monica             Rivas              Littlerock          CA
Gloria             Rivera Boyd        Stockton            CA
Amber              Rivera             San Jose            CA
Anthony            Rivera             Lancaster           CA
Ernesto            Rivera             Fullerton           CA
Glorimar           Rivera             Bell Gardens        CA
Kimberlee          Rivera             San Jose            CA
Luis               Rivera             San Diego           CA
Nicole             Rivera             Oxnard              CA
Zachary            Robbins            Norco               CA
April              Roberts            Fresno              CA
Drie Lynn          Roberts            Isla Vista          CA
Hasten             Roberts            Riverside           CA
Nathan             Roberts            Lincoln             CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 140 of 159


Steven               Roberts          Paradise            CA
Trishaun             Roberts          San Jose            CA
Roman                Robertson Sr.    East Palo Alto      CA
Sarah                Robertson        Visalia             CA
Tiana                Robertson        Fresno              CA
Portia               Jourdan          Fresno              CA
Andrea               Robinson         Tulare              CA
Caleb                Robinson         Moraga              CA
Charlette            Robinson         Fairfield           CA
Donna                Robinson         Stockton            CA
Dylan                Robinson         Oakland             CA
Latashia             Robinson         San Bernardino      CA
Lateesha             Robinson         Gardena             CA
Meredith             Robinson         Stockton            CA
Michael              Robinson         El Cajon            CA
Joseph               Robitaille       Hemet               CA
Damian               Robledo          San Jose            CA
Jennifer             Robles           Monterey Park       CA
Nathan               Robohm           Roseville           CA
Leonardo Alejandro   Rocha Galvan     San jose            CA
Henry                Rochez           LOS ANGELES         CA
Jeff                 Rodas            Anaheim             CA
Cheri                Rodgers          Chico               CA
Mark                 Rodgers          Hawthorne           CA
Timmy                Rodgers          Rancho Cordova      CA
Aldo                 Rodriguez        Simi Valley         CA
Bryan                Rodriguez        La puente           CA
David                Rodriguez        Montebello          CA
Elizabeth            Rodriguez        Turlock             CA
Geovanni             Rodriguez        San Jose            CA
Gilbert              Rodriguez        Rosemead            CA
Gilbert              Rodriguez        Ontario             CA
Maribel              Rodriguez        Atwater             CA
Nicole               Rodriguez        Oakland             CA
Omar                 Rodriguez        San Pedro           CA
Veronica             Rodriguez        Ontario             CA
Wilson               Rodriguez        Tustin              CA
Yvette               Rodriguez        San Leandro         CA
Amber                Rodriquez        Orangevale          CA
Ian                  Rodriquez        Sunnyvale           CA
Kamille              Roese            Riverside           CA
Byron                Rogan            Los Angeles         CA
Tyree                Rogan            Inglewood           CA
Lyndsay              Rogers           Victorville         CA
Skylar               Rogers           Palm Desert         CA
Sylvia               Rogers           Sacramento          CA
Traci                Rogers           San Francisco       CA
Angela               Rojas            Colton              CA
Cesar                Rojas            San Jose            CA
Desiree              Roland           Hemet               CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 141 of 159


Ashley             Rollice            Chino Hills         CA
Brittany           Romano             Rocklin             CA
Vincent            Romanos            Torrance            CA
Christopher        Romero             Orange              CA
Lilibeth           Romero             La Puente           CA
Lisa               Romero             San Francisco       CA
Luis               Romero             Huntington Beach    CA
Rene               Romero             San Diego           CA
Tessie             Romero             El Cajon            CA
Jose Refugio       Romo Arias         Riverside           CA
Joseph             Romo               Chula Vista         CA
Robert             Romo               San Pedro           CA
Kathryn            Roquemore          Los Angeles         CA
Chaz               Rosales            Novato              CA
Olivia             Rose               Norwalk             CA
Jason              Rosen              Los Angeles         CA
Martin             Rosenfeld          Sacramento          CA
Benzell            Ross               San Bernardino      CA
Brian              Ross               Paramount           CA
Jameelah           Ross               Culver City         CA
Sarah              Ross               Merced              CA
Terry              Ross               Downey              CA
Erica              Rothstein          Modesto             CA
James              Rountree           Sacrameto           CA
Margaret           Rowan              Concord             CA
Sina               Rowghani           Los Angeles         CA
Craig              Rowtham            Fontana             CA
Justis             Royster            Sacramento          CA
Brooke             Ruberson           Fontana             CA
Arcellia           Rubio              Vista               CA
Lourdes            Rubio              Temecula            CA
Bettina            Ruffalo            El Sobrante         CA
Shewanda           Ruffus             Bakersfield         CA
Briana             Ruggeri            Canoga Park         CA
Alan               Ruiz               Fairfield           CA
Ashly              Ruiz               Hemet               CA
Efren              Ruiz               Carmichael          CA
Gabriel            Ruiz               Simi Valley         CA
Luis               Ruiz               Whittier            CA
Ramona             Ruiz               San Jose            CA
Rio                Ruiz               Fairfield           CA
Salvador           Ruiz               Lynwood             CA
Crystal            Runner             Sacramento          CA
Michael            Runyan             San Francisco       CA
William            Rupert             Port Hueneme        CA
Joseph             Ruuz               Pittsburg           CA
Tanya              Ryan               Van Nuys            CA
Nichele            Ryles              Union City          CA
Tracy              Rymenams           Fullerton           CA
Cynthia            Rymer              S Lake Tahoe        CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 142 of 159


Romal              Saber              Modesto             CA
Norman             Sadler             Antioch             CA
Oscar              Sadoguio Jr        Union City          CA
Zoe                Saenz              Clovis              CA
Toufou             Saephanh           Anderson            CA
Adam               Saffiote           Carlsbad            CA
C.j.               Sagadia            Los Angeles         CA
Kayla              Sagasta            Ontario             CA
Dennis             Saicocie           Sacramento          CA
Manuchekhr         Saidov             Torrance            CA
Daniel             Sainas             Moreno Valley       CA
Marissa            Sainz              San Jose            CA
Boback             Sajadpour          Bakersfield         CA
Gholamhossein      Saki               Laguna Niguel       CA
Addam              Saky               San Mateo           CA
Michaela           Salas              Tracy               CA
Janet              Salazar            Canoga park         CA
Jennifer           Salazar            Corona              CA
Nicole             Salazar            San Bernardino      CA
Michael Angelo     Saldajeno          San Francisco       CA
Gerardo            Saldivar           Stockton            CA
Assad              Saleh              Hayward             CA
Selena             Salgado            San Francisco       CA
Jesus              Salguero           Los Angeles         CA
Monique            Salinas            San Bruno           CA
Zachary            Sallee             Stockton            CA
Acamie             Salter             Los Angeles         CA
Laleh              Samadi             Walnut Creek        CA
Michael            Sami               Orinda              CA
Dana               Sample             Valencia            CA
Scott              Sample             San Jose            CA
Brandee            Samples            Cerritos            CA
Andres             Sanchez            Watsonville         CA
Brissia            Sanchez            Sunnyvale           CA
Celicia            Sanchez            Sacramento          CA
Corina             Sanchez            Salida              CA
Daniel             Sanchez            Los Angeles         CA
Gabriel            Sanchez            Fresno              CA
Jacqueline         Sanchez            San Bernardino      CA
Marlen             Sanchez            San Jose            CA
Rafael             Sanchez            Culver City         CA
Raymond            Sanchez            Rosamond            CA
Rocky              Sanchez            Vallejo             CA
Shawna             Sandau             Rohnert Park        CA
Bailh              Sanders            Murrieta            CA
Chantell           Sanders            Sacramento          CA
Christopher        Sanders            Inglewood           CA
Irene              Sanders            San Diego           CA
Lisa               Sanders            Antioch             CA
Wendy              Sanders            Oakland             CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 143 of 159


Jaimie             Sanderson          La Quinta           CA
Steven             Sanderson          Bakersfield         CA
Savijot            Sandhar            Atwater             CA
Gurpreet           Sandhugale         Vacaville           CA
Angel              Sandoval           Yuba City           CA
Dora               Sandoval           San Jose            CA
Jealene            Sandoval           Glendale            CA
William            Sandoval           La Habra            CA
Yasmeen            Sandoval           Escondido           CA
Heather            Sanford            Rancho Cordova      CA
Zoey               Sanford            Los Angeles         CA
arthur             santamaria         temecula            CA
Daniel             Santana            Fontana             CA
Alfredo            Santillan          Norwalk             CA
Davina             Santivanez         Modesto             CA
Johanna            Santolalla         North Hills         CA
Christian          Santos             Fairfield           CA
Frederick          Santos             Sunnyvale           CA
Gabriel            Santos             West Covina         CA
Manuel             Santos             Huntington Beach    CA
Michelle           Santos             Daly City           CA
Oscar              Santos             Salinas             CA
Priscila           Santos             Lathrop             CA
Richard            Santos             San Jose            CA
Sheena             Santos             Sacramento          CA
David              Santoyo            Stockton            CA
Monica             Sarabia            Indio               CA
Tim                Sargious           Lake Forest         CA
Christian          Sarmiento          Brisbane            CA
Misty              Sarmiento          Lake Elsinore       CA
Nicholas           Sarroca            Anaheim             CA
Wesley             Sarte              San Jose            CA
Kristy             Sauls              Fresno              CA
Natavia            Savage             Oakland             CA
Robin              Savage             Ladera Ranch        CA
Diana              Savala Thibeau     West Sacramento     CA
Tina               Savala             San Jose            CA
Lena               Savoeun            Bakersfield         CA
Md                 Sayed              North Hollywood     CA
Cameron            Sayler             San Clemente        CA
Nalani             Saysourivong       Elk Grove           CA
Dominic            Sbicca             Duarte              CA
Kelsea             Pierce             San Pablo           CA
Derrick            Scales             Windsor Hills       CA
Anthony            Scamaldo           Woodland Hills      CA
Jeff               Scammon            Roseville           CA
Adrinanne          Scarborough        Vacaville           CA
John               Schaffran          Salida              CA
Randi              Schemensky         Oceanside           CA
Chris              Schlenker          Riverside           CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 144 of 159


Katherine          Schmidt             San Jose           CA
Scott              Schneider           Daggett            CA
Caleb              Schoenfeld          Sacramento         CA
John               Schoenthaler        Portola Valley     CA
Dustin             Schramm             Pomona             CA
Jacob              Schreiber           Pleasanton         CA
Starlena           Schroeder           Citrus Heights     CA
Leeah              Schultz             Pleasant Hill      CA
Michael            Schweighardt        La Puente          CA
Aisha              Scott               Hayward            CA
Che                Scott               Hayward            CA
Cherrish           Scott               Stockton           CA
Joseph             Scott               San Pablo          CA
Lakisha            Scott               Stockton           CA
Miriya             Scott               Riverside          CA
Ondrea             Scott               San Diego          CA
Tina               Scott               Temecula           CA
Andrew             Scott-jester        San Ramon          CA
Keisha             Seals               San Jose           CA
Francesca          Sears               San Diego          CA
Darlene            Sebala              Corona             CA
Jason              Segura              Lompoc             CA
Lucas              Selig               Cameron Park       CA
Gemma              Selinger            Oakley             CA
Jake               Sellers             San Jose           CA
Felicia            Semebene            Hawthrone          CA
Ryan               Sensenig            Pasadena           CA
Dawn               Sepulveda           San Pablo          CA
Sophia             Sepulveda           Chula Vista        CA
David              Serna               Cathedral City     CA
Raphael            Serna               Duarte             CA
Aubree             Serrano             Hayward            CA
Jeanpaul           Setareh             Chatsworth         CA
Anna               Sethman             Citrus Heights     CA
Bryan              Sewald              Fair Oaks          CA
Darren             Sexton              Ripon              CA
Kori               Sexton              Oceanside          CA
Royanna            Sexton              Oakland            CA
Aleksandr          Seyranov            Glendale           CA
Jessica            Shadd               Citrus Heights     CA
Abdul              Shaikh              Redlands           CA
Hamza              Shakir              San Jose           CA
Randall            Shankland           Rancho Cordova     CA
Charles            Shannon-whiteside   Rialto             CA
Amin               Sharifian Attar     Anaheim            CA
Christopher        Sharp               Los Angeles        CA
Cody               Sharpe              Oakley             CA
Ashley             Shaw                Modesto            CA
Anthony            Sheahan             Moreno Valley      CA
Geoffrey           Sheets              San Jose           CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 145 of 159


John               Shelburne              Orange                CA
Sharla             Shelby                 altadena              CA
Jahn               Shelton                Stockton              CA
Sude               Shemsu                 San Jose              CA
Inez               Shepard                Lodi                  CA
Jamaudra           Shepherd               Oakland               CA
Tia                Shepherd               Oakland               CA
Anthony            Sheridan               Palmdale              CA
Vijay              Sheth                  Rancho Palos Verdes   CA
Mackenzie          Shields                Fullerton             CA
Will               Shilling               Lomita                CA
Jeremiah           Shipp                  Oakland               CA
Stephanie          Shoals                 R2                    CA
Shahdon            Shoga                  Irvine                CA
Fatemeh            Shokrgozar Kelidbari   Valencia              CA
Daniel             Shrigley               Livermore             CA
Uladzislau         Shulha                 Fremont               CA
Mike               Shupe                  Chico                 CA
Daphne             Shyanne                San Jose              CA
Michael            Siano                  Redlands              CA
Raymond            Sidhu                  Carmichael            CA
Jennifer           Sierra                 Tracy                 CA
Gibson             Silew                  Turlock               CA
Aldair             Silva                  Gardena               CA
Alexus             Silva                  Los angeles           CA
Claudia            Silva                  Atascadero            CA
Phoebe             Silva                  Los Angeles           CA
Silvia             Silvas                 Hemet                 CA
Zachary            Silver                 Oakland               CA
Alexis             Simental               Oxnard                CA
Akila              Simmons                Rialto                CA
Kevin              Simmons                San Deigo             CA
Sherrie            Simmons                Vallejo               CA
Stasea             Simmons                Stockton              CA
Warren             Simmons                Aptos                 CA
Aaron              Simon                  Los Angeles           CA
Demi               Simon                  Castro Valley         CA
Argin              Simonian               Glendale              CA
Maryum             Simpkins               Oakland               CA
Joshua             Simpson                Los Angeles           CA
Shatodda           Simpson                Los Angeles           CA
unique             simpson                Compton               CA
William            Simpson                Arcata                CA
Keith              Sims                   Los Angeles           CA
Nicholas           Sims                   Manteca               CA
Robert             Sims                   San Jacinto           CA
Benjamin           Singer                 Rancho Santa Fe       CA
Jagprit            Singh                  Manteca               CA
Mandip             Singh                  El Sobrante           CA
Mansukh            Singh                  San Jose              CA
        Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 146 of 159


Rodney              Singh              San Francisco       CA
Katherine           Sinkewiz           Vacaville           CA
James               Sinnott            Pine Grove          CA
Desiree             Sisneros           Lakewood            CA
Aaron               Sizemore           Hacienda Heights    CA
Sandra              Skicki             Redding             CA
Reanne              Slama              Turlock             CA
Vinay               Slathia            Concord             CA
Lakel               Slaughter          Oakland             CA
Taylor              Slavin             Mira Loma           CA
Rebecca             Slightam           Discovery Bay       CA
Lauren              Sloat              Eastvale            CA
Jesse               Slocum             Pittsburg           CA
Ali                 Smadi              Spring Valley       CA
Cera                Smart              Stockton            CA
Jan                 Smejkal            Los Angeles         CA
Adam                Smith              San Jose            CA
Adrian              Smith              Oceanside           CA
Althea              Smith              Stockton            CA
Amber               Smith              Patterson           CA
Angela              Smith              San Jose            CA
Arlean              Smith              San Pedro           CA
Ashley              Smith              Compton             CA
Brandon             Smith              Fair Oaks           CA
Christine           Smith              Yuba City           CA
Dana                Smith              Oakland             CA
Donna               Smith              Mv                  CA
Dori                Smith              Hayward             CA
Douglas             Smith              North Hollywood     CA
Du'praiseja         Smith              Oakley              CA
Eisha               Smith              Richmond            CA
Emilee              Smith              Manteca             CA
Eula                Smith              Daly City           CA
Flozell             Smith              Roseville           CA
Hunter              Smith              Los Angeles         CA
Jabari              Smith              Vacaville           CA
Jalena              Smith              Richmond            CA
Jamila              Smith              Salida              CA
Jaylan              Smith              Tracy               CA
Jeremy              Smith              Calimesa            CA
Jonathan            Smith              San Jose            CA
Jonathan            Smith              Napa                CA
Lacy                Smith              Santa Rosa          CA
Laurence            Smith              Los angeles         CA
Jahwan              Raney              Antioch             CA
Lisa                Smith              Livermore           CA
Natasha             Smith              Oakland             CA
Octavia             Smith              Sacramento          CA
Pamela              Smith              Sacramento          CA
Patrice             Smith              Norwalk             CA
      Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 147 of 159


Portia            Smith              Oakland             CA
Rahamon           Smith              Oakland             CA
Roxiann           Smith              Ceres               CA
Sabrina           Smith              Encinitas           CA
Shuanta           Smith              Palmdale            CA
Triniece          Smith              Oakland             CA
Vanessa           Smith              Daly City           CA
Wyvon             Smith              Rancho Cucamonga    CA
Jessica           Smolak             Moreno Valley       CA
Derek             Snarr              San Francisco       CA
Bennie            Sneede             Stockton            CA
Demisha           Sneede             Stockton            CA
Dean              Snelson            Sacramento          CA
Eduard            Snitsar            Modesto             CA
Dominique         Snowden            Richmond            CA
Fernando          Soares             North Hollywood     CA
Jennifer          Sobrepena          Gardena             CA
Melvin            Sobrepena          Sacramento          CA
Zulema            Solis              Oxnard              CA
Kelly             Solomon            Newark              CA
Moses             Solomon            Fontana             CA
Lamarr            Sonny              San Bernardino      CA
Joey              Sorce              Los Angeles         CA
Shoniece          Soriano            Antioch             CA
Vivian            Sorrow             Ranchio Cucamonga   CA
Richard           Sosa               Salinas             CA
Alicia            Sotelo             Milpitas            CA
Cesar             Soto               Maywood             CA
Olivia            Soto               Whittier            CA
Ricardo           Sotovando          San Mateo           CA
Walbens           Souza              Los Angeles         CA
Helena            Sparkes            Sacramento          CA
Carlos            Sparks             Los Angeles         CA
Rita              Sparks             Buena Park          CA
Michael           Sparr              San Jose            CA
Sherri            Spears             Richmond            CA
Bryan             Spelker            Hacienda Heights    CA
Kayla             Spencer            Hayward             CA
Meosha            Spencer            Sacramento          CA
Octavia           Spencer            Oakland             CA
Thomas            Sponberg           Costa Mesa          CA
Madhav            Srivastava         San Jose            CA
Zackeriah         Stacey             Irvine              CA
Chantal           Stahl              Corona              CA
Ashley            Stanford           Redding             CA
Clyde             Stanley            Fresno              CA
Dajahna           Stanley            San Leandro         CA
Steven            Steadman           Glendale            CA
Forrest           Steele             Concord             CA
Kelly             Steele             San Ramon           CA
        Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 148 of 159


Vyvon               Steele             Rialto              CA
Laurie              Steelman           Rio Vista           CA
Janet               Stegman            Grass Valley        CA
Jeffrey             Steinberg          Canoga Park         CA
Russell             Stephen            Sacramento          CA
Nictaye             Stephens           Los Angeles         CA
Tony                Stephens           Long Beach          CA
Kiva                Sterin-breschi     West Hollywood      CA
Sara                Sterner            Rancho Cordova      CA
Caleb               Stevens            Los Angeles         CA
Tammy               Stevens            Long beach          CA
Adarrius            Stevenson          Fresno              CA
Karla               Stevenson          Rio Linda           CA
Patricia            Stewart            Oakland             CA
Shonnel             Stewart            Sacramento          CA
Leanna              stickel            San Diego           CA
Dean                Stirrat            Petaluma            CA
Detrona             Stith              San Ramon           CA
Michael             Stiver             Upland              CA
Jessica             Stobart            North Hollywood     CA
Nathan              Stock              Huntington Beach    CA
Lewis               Stokes             Carson              CA
Tina                Stokes             Long beach          CA
Edward              Stout              Modesto             CA
Marion              Stoutt             Modesto             CA
Tamara              Stovall            Colton              CA
Lisa                Stover             Long Beach          CA
John                Straszak           Lompoc              CA
Amie                Stratton           Santa Cruz          CA
Erica               Straub             Lake Forest         CA
Brittany            Strecker           Port Hueneme        CA
Hanah               Stuart             Folsom              CA
Melanie             Stubbs             Corona              CA
Elizabeth           Stuva              Chico               CA
Lori                Styx               Stockton            CA
Oscar               Suarez             Los Angeles         CA
Sandra              Suarez             Modesto             CA
Sherelle            Suarez             Diamond Bar         CA
David               Sudduth            Tracy               CA
Mary                Suguitan           West Covina         CA
Brittany            Sullivan           West Sacramento     CA
Elisha              Sullivan           Sacramento          CA
Leanne              Sullivan           Menifee             CA
Sara                Sullivan           Van Nuys            CA
Kimberly            Summers            Fairfield           CA
Donna               SUMPMAN            Garden Grove        CA
Michael             Supnet             San Diego           CA
Julian              Suter              Walnut Creek        CA
Deborah             Sutherland         Gardena             CA
Nysia               Sutta-mgeni        Los Angeles         CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 149 of 159


Saundra            Sutton             San Diego           CA
Clifford           Suva               Costa Mesa          CA
Leanna             Swain              Santa Maria         CA
Ryan               Swami              Hayward             CA
Lisa               Swanson            Antioch             CA
Brandon            Swartz             Lodi                CA
Matthew            Swearingen         El Cajon            CA
Phonexay           Sychareun          Diamond Bar         CA
Patricia           Sydnor             Vacavile            CA
Yousuf             Syed               Torrance            CA
Mariya Shah        Syeda              Fremont             CA
Chris              Sykes              Los Angeles         CA
Christopher        Szczech            Santa Rosa          CA
Alano              T.Adriano          Long Beach          CA
Maria              Taamu              Mcclellan           CA
Ahmad              Tabbarah           Los Angeles         CA
Abenezer           Tadesse            Santa Monica        CA
Sonia              Tadewosyan         North Hills         CA
Audra              Tafoya             Colusa              CA
Massinissa         Taieb              Richmond            CA
Adoree             Tan                Stockton            CA
Jun                Tan                Elk Grove           CA
Andrew             Tapia              San Jose            CA
Juan               Tapia              Rodeo               CA
Renato             Tapia              Sacramento          CA
Amy                Tarpley            Citrus Heights      CA
Dayna              Tartt              Glendale            CA
Dorothy            Tate               Carson              CA
Steven             Tate               Lompoc              CA
Kathy              Tatick             Lompoc              CA
Stephanie          Tavarez            Palmdale            CA
Solimon            Tawfiq             Irvine              CA
Ashia              Taylor             Stockton            CA
Derrick            Taylor             Corona              CA
Eric               Taylor             Modesto             CA
Estella            Taylor             Los Angeles         CA
Ian                Taylor             Corona              CA
Larry              Taylor             Carson              CA
Latrisha           Taylor             Lathrop             CA
Laurie             Taylor             Hayward             CA
Malarie            Taylor             Fontana             CA
Michael            Taylor             San Diego           CA
Sovany             team               Sanger              CA
Kayla              Teixeira           Watsonville         CA
Dan                Tejada             Chino hills         CA
Paul Philip        Tejedor            Lincoln             CA
Dulce              Tellez             Lancaster           CA
Elizabeth          Tennial            Sacramento          CA
Guadalupe          Tenorio            Chino               CA
Pedros             Teroganesyan       Porter Ranch        CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 150 of 159


Tammi              Terrell Morris     Ontario                  CA
Milakaa            Terry              San Jose                 CA
Narena             Terry              Vallejo                  CA
Tangela            Terry              Los Angeles              CA
Roshan             Thank              Torrance                 CA
Mason              Thatcher           Newark                   CA
james              thayer             Anaheim                  CA
Ryan               Thibert            Rancho Santa Margarita   CA
Manjinger          Thind              Santa Clara              CA
Robert             Thoman             Lemon Grove              CA
Every              Thomas Campbell    Los Angeles              CA
Andre              Thomas             Chino Hills              CA
Andre              Thomas             Rialto                   CA
Andrew             Thomas             North Highlands          CA
Benjamin           Thomas             Long Beach               CA
Brenita            Thomas             Fairfield                CA
Dajanae            Thomas             San Lorenzo              CA
David              Thomas             Concord                  CA
Diamond            Thomas             Newark                   CA
Jodi               Thomas             San Diego                CA
Kylondria          Thomas             Vallejo                  CA
Malcolm            Thomas             San Francisco            CA
Michael            Thomas             Los Angeles              CA
Micheline          Thomas             Lauderhill               FL
Patricia           Thomas             Antioch                  CA
Sherina            Thomas             Fairfield                CA
Stephanie          Thomas             San Francisco            CA
Steven             Thomas             Moreno Valley            CA
Brandon            Thompson           los angeles              CA
Charissa           Thompson           Carmichael               CA
Cornell            Thompson           Perris                   CA
Courtney           Thompson           Huntington Beach         CA
Kyoko              Thompson           Los Angeles              CA
Michaelle          Thompson           Los Angeles              CA
Nancy              Thompson           Bonita                   CA
Richard            Thompson           Huntington Beach         CA
Sarah              Thompson           Torrance                 CA
Tamika             Thompson           Long beach               CA
Heather            Thornton           Fairfield                CA
Gregory            Tiffith            Upland                   CA
Jon                Tiger              Cupertino                CA
Gary               Tilbury            Milpitas                 CA
Mikayla            Timmons            Buellton                 CA
Bryant             Tinajero           Mountain View            CA
Candice            Tinsley            El Cerrito               CA
Lori               Tirri              San Jose                 CA
Deanna             Tiry               Modesto                  CA
Bernadette         Titman             Carmichael               CA
Natasha            Titsworth          Salida                   CA
Ashley             Todd               Pacific                  CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 151 of 159


Theresa            Togafau            San Francisco       CA
Keona              Togia              Sacramento          CA
Inez               Tolbert            Oakland             CA
Tommie             Toler              El Sobrante         CA
Eric               Tolle              Sacramento          CA
Abe                Tolliver Iii       Sunnyvale           CA
Lauren             Tolliver-king      Pittsburg           CA
David              Tolossa            Corona              CA
Nouel              Toma               San Jose            CA
Julian             Tongol             Concord             CA
Vanita             Toombs             Bakersfield         CA
Christian          Torossian          Fresno              CA
Aileen             Torres             Canoga Park         CA
David              Torres             Rialto              CA
Isis               Torres             Los Angeles         CA
Linda              Torres             Applevalle          CA
Miguel             Torres             San Jose            CA
Senorina           Torres             Littlerock          CA
Steven             Torrez             Camarillo           CA
Chanel             Tourgeman          Victorville         CA
Faraji             Toussant           Fontana             CA
Benjamin           tovar              concord             CA
Blake              Tovey              La Mirada           CA
Kim                Towers             Oakland             CA
Lynn               Townsel            Inglewood           CA
Jarrett            Townsend           Carnichael          CA
Glenn              Trabanino          Hayward             CA
Cameron            Tramel             Orangevale          CA
Joyce              Trammel            Pittsburg           CA
Myduyen            Tran               Sacraments          CA
Sang               Tran               Anaheim             CA
Tenny              Tran               San Jose            CA
Tommy              Trang              Monterey Park       CA
Yssa               Traore             San Jose            CA
Quinn              Travers            Temecula            CA
Harrison           Trawnik            Rancho Cucamonga    CA
Elliot             Tregoning          Fremont             CA
Sarah              Tresville          Moreno Valley       CA
Tiana              Tresville          Corona              CA
Heather            Tripp              Sacramento          CA
Lori               Troester           Costa Mesa          CA
Brian              Trousdale          Berkeley            CA
Brian              Trujeque           Los Angeles         CA
Cristina           Trujillo           Daly City           CA
Mario              Trujillo           West Covina         CA
Quan               Tsang              Walnut              CA
Jamal              Tsoukalas          Los Angeles         CA
Michael            Tsucalas           Lomita              CA
Julian             Tubera             Ceres               CA
Joseph             Tucker             San Gabrieil        CA
      Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 152 of 159


Adam              Tufono             Aliso Viejo         CA
Mike              Tufu               Sacramento          CA
Badri             Tulsiram           Los Angeles         CA
Christina         Turcios            Salinas             CA
Ronny             Turman             Stockton            CA
Arthur            Turner             Sacramento          CA
Aziza             Turner             Santa Monica        CA
Dalene            Turner             San Jose            CA
Donythia          Turner             Stockton            CA
Eddie             Turner             Oakland             CA
Issac             Turner             San Jose            CA
Jacob             Turner             Murrieta            CA
Jbarrie           Turner             Stockton            CA
Mona              Turner             Hemet               CA
Ricky             Turner             San Francisco       CA
Shadeed           Turner             Oakland             CA
Tavares           Turner             Rio vista           CA
Nelson            Tuufuli            Long Beach          CA
Celia             Tydingco           Fairfield           CA
Angela            Ujaughele          Long Beach          CA
Md                Ullah              Pittsburg           CA
Taylor            Underwood          Atwater             CA
Nathan            Ung                Oakland             CA
Bipop             Upreti             San Pablo           CA
Ryan              Urbano             Vallejo             CA
Jordan            Urbina             Fallbrook           CA
Alan              Uribe              Palmdale            CA
Stephen           Urquidez           Lancaster           CA
Issack            Vaid               Los Angeles         CA
Renata            Vainer             San Diego           CA
Tony              Vais               Cameron Park        CA
Whitney           Valcin             LOS ANGELES         CA
Delina            Valdez             Salinas             CA
Jamie             Valdez             Fresno              CA
Joseph            Valdez             San Diego           CA
Jovan             Valdez             Santa Ana           CA
Reynaldo          Valdez             Fullerton           CA
Guillermo         Valdivia           Hawthorne           CA
Alberto           Valencia           La Puente           CA
Lynette           Valencia           Valencia            CA
Tony              Valencia           Sacramento          CA
Steven            Valenciana         Fullerton           CA
Marilyn           Valencia-tapia     Manteca             CA
Kenneth           Valera             Northridge          CA
Abigail           Valerio            Palmdale            CA
Emmanuel          Vallejo-alvarez    Sacramento          CA
Lorraina          Valsonis           Lancaster           CA
Rudy              Van Acker          Rocklin             CA
Joshua            Van Deventer       Richmond            CA
Kristen           Van Dine           Huntington Beach    CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 153 of 159


Sirena             Van Hook           Vacaville                CA
Lonnie             Van Horn           Anaheim                  CA
Marissa            Van houte          Clovis                   CA
Sebastien          Van Pelt           Oceanside                CA
Steve              Vancantfort        Pittsburg                CA
Amy                Vance              San Diego                CA
Ryan               Vandenburg         Huntington Beach         CA
Naly               Vang               Sacramento               CA
Yaw                Vanscoy            Beverly Hills            CA
Jorge              Varela             San Jose                 CA
Adriana            Vargas             Stockton                 CA
Alexander          Vargas             Foster City              CA
Esteban            Vargas             Chino                    CA
Marcelino          vargas             Palmdale                 CA
Breanna            Vargo              Carmichael               CA
Angel              Vasquez            Orange                   CA
Angelica           Vasquez            Vista                    CA
Jacklyn            Vasquez            Norco                    CA
Judith             Vasquez            Oxnard                   CA
Wilfredo           Vasquez            Hawthorne                CA
Jeremy             Vazquez            Baldwin Park             CA
Selene             Vazquez            South San Francisco      CA
Aurelio            Vecchiola          West Hollywood           CA
Daisy              Vega               Los Angeles              CA
Anthony            Velasquez          Vacaville                CA
Yolanda            Velasquez          91730                    CA
Aurelio            Velazquez          San Diego                CA
Raul               Velazquez          Riverside                CA
David              Velez              Lawndale                 CA
Theresa            Vellone            Sacramento               CA
Darlene            Veloz              Ceres                    CA
Patrice            Ventresca          Mountain View            CA
Margarita          Ventura            Vallejo                  CA
Edward             Vera               San Diego                CA
Johnny             Vera               Sacramento               CA
Steve              Vercher            Murrieta                 CA
Juan               Vidal              Los Angeles              CA
Adrian             Vidaurre           San Jose                 CA
Christopher        Villa              West covina              CA
Laura              Villa              Hollister                CA
Victor             Villa              Hollister                CA
Daneca             Villacorta         San Diego                CA
Wilson             Villacorte         Oxnard                   CA
Martin             Villafuerte        Rancho Santa Margarita   CA
Michael            Villar             Valley Glen              CA
Grace              Villarde           Vallejo                  CA
Irene              Villasano          Los Angeles              CA
Claudia            Villegas           San Bernardino           CA
Ricky              Villegas           San Jose                 CA
Tanya              Villines           Fresno                   CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 154 of 159


Winona             Vincent             Visalia            CA
Jon                Vinson              Oakland            CA
Emilyn             Viray               Tracy              CA
Adrian             Virgilio            Mentone            CA
Christan           Visperas            Walnut Creek       CA
Sara               Vivo                San Jose           CA
Adam               Volk                Sebastopol         CA
Nick               Volz                Atwater            CA
Peter              Von Wiegandt        Sf                 CA
Justin             Voo                 El Dorado Hills    CA
Stephanie          Voong               Fremont            CA
Yevgen             Voskoley            San Jose           CA
Peter              Vu                  San Jose           CA
Kari               Waddell             North Highlands    CA
Kaylee             Wademan             San Jose           CA
Daniel             Wagenseller         Riverside          CA
Dosha              Wagner              Riverside          CA
Gloria             Wagner              El Sobrante        CA
Sara               Wagner              Napa               CA
Karttie            Wahoff              Riverside          CA
Tiffany            Waiters-mcclinton   Stockton           CA
Admiral            Walker              Los Angeles        CA
Allissia           Walker              Lancaster          CA
Darrell            Walker              Gardena            CA
Deonte             Walker              Los Angeles        CA
Joel               Walker              Compton            CA
Joniesha           Walker              Stockton           CA
Kwanius            Walker              Manteca            CA
Lisa               Walker              El Cerrito         CA
Tenisha            Walker              Oceanside          CA
Deanna             Wallace             San Jose           CA
Edward             Wallace             Buena Park         CA
Terra              Wallace             Clovis             CA
Jordan             Wallick             Huntington Beach   CA
sasha              walls smith         perris             CA
Bertran            Walls               Rancho Cucamonga   CA
Lauren             Walman              Rosemead           CA
Ryan               Walters             San Jose           CA
Darren             Walton              Inglewood          CA
Keiosha            Walton              Lancaster          CA
Nicoll             Walton              Sacramento         CA
Shengwei           Wang                San Jose           CA
Kenda              Wannemaker          Sacramento         CA
Joshua             Ward                Fullerton          CA
LeAnna             Ward                Sacramento         CA
Tiana              Ward                Vacaville          CA
Danielle           Ware                Concord            CA
Martin             Ware                Hacienda Heights   CA
Shawn              Ware                Stockton           CA
Felicia            Warner              Moreno Valley      CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 155 of 159


Todd               Warner             Salinas                 CA
Brittany           Warren             San jose                CA
Sarah              Warren             Tustin                  CA
Angela             Washington         Gardena                 CA
Cameron            Washington         Brentwood               CA
Cheresa            Washington         Vallejo                 CA
Jazmine            Washington         Antioch                 CA
Raylynn            Wasson             Fairfield               CA
Ashley             Watcher            San Dimas               CA
Ian                Waterhouse         Sunnyvale               CA
Crystal            Waters             Bay Point               CA
Jill               Waters             Oceanside               CA
Patrick            Waters             San Leandro             CA
Glenn              Watkins            Sacramento              CA
Michael            Watkins            Los Angeles             CA
James              Watson Iii         Encino                  CA
Elijah             Watson             San Francisco           CA
Jorim              Watson             Placentia               CA
Ebony              Watts              Glendora                CA
Sasha              Watts              Bay Point               CA
Bertha             Wauls              Long Beach              CA
Kristin            Weatherby          Sacramento              CA
Jaime              Weaver             San Leandro             CA
Barry              Webb               San Diego               CA
Eric               Webb               Fair Oaks               CA
Natalie            Webb               Emeryville              CA
Michelle           Weeks              San Jose                CA
Wanda              Weeks              Modesto                 CA
Melissa            Wegner             Roseville               CA
Peter              Wehrmeyer          Sunnyvale               CA
Erich              Weidtmann          Cypress                 CA
Christopher        Weil               Sacramento              CA
Kayla              Weinreich          Newark                  CA
Nathan             Weiss              Chula Vista             CA
Curtis             Welch              Long Beach              CA
Tony               Welch              San Francisco           CA
Curtis             Welling            Claremont               CA
Ivy                Wells              Los Angeles             CA
Kayla              Wells              Pittsburgh              CA
Unique             Wells              Berkeley                CA
Ryan               Welshonse          Ceree                   CA
Shondess           Wesson Sr          Twentynine Palms        CA
Andrew             West               Clovis                  CA
Aron               West               Stockton                CA
Daniel             West               Temecula                CA
Elijah             West               San Jose                CA
Joel               West               Bakersfield             CA
Kawaquana          West               Victorville             CA
Richard            West               Elk Grove               CA
Zachary            Westmore           Van Nuys, Los angeles   CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 156 of 159


Brian              Westmoreland       Los angeles         CA
Coral              Weston             Morgan Hill         CA
Jacob              Wetherbee          San Mateo           CA
Nicole             Weyburn            Modesto             CA
Kendrick           Wheaton            Compton             CA
Raeshell           Whisman            Palmdale            CA
Chris              Whitcomb           Anaheim             CA
Apondo             White              Oakland             CA
Brian              White              Reseda              CA
Callie             White              Carmichael          CA
Cassidy            White              Ripon               CA
Devante            White              Vallejo             CA
Edwin              White              Hayward             CA
Emilie             White              Rancho Cucamonga    CA
Gregory            White              Stockton            CA
Julian             White              Murrieta            CA
Kayla              White              Brentwood           CA
Nettie             White              San Jose            CA
Sedric             White              Riverside           CA
Tasha              White              Palm springs        CA
Terian             White              Los Angeles         CA
Courtney           Whitfield          Coarsegold          CA
Michael            Whitfield          Sacramento          CA
Terry              Whitfield          Inglewood           CA
Marissa            Whiting            Sacramento          CA
Anthony            Whitsey            Vallejo             CA
Kevin              Wical              Santa Cruz          CA
Marcalett          Wideman            Los Angeles         CA
Indika             Wijesekera         Anaheim             CA
Desiree            Wilbon             Antelope            CA
Adam               Wilborn            Thermal             CA
Lashawn            Wilburn            Lake Elsinore       CA
Diamond            Wilder             Hayward             CA
Aarion             Wiley              Lynwood             CA
James              Wiley              Stockton            CA
Tahj               Wiliams            Riverside           CA
Tiffiny            Wilkins            Compton             CA
William            Wilkins            Inglewood           CA
Henry              Willauer           Woodland Hills      CA
Rosa               Williams Jeter     Stockton            CA
Derek              Williams jr        Sacramento          CA
Aaronekia          Williams           Oakland             CA
Alicia             Williams           Northridge          CA
Anfernee           Williams           Sacramento          CA
Brandon            Williams           Richmond            CA
Chanel             Williams           San Pablo           CA
Chastity           Williams           Oakland             CA
chelsey            williams           Vallejo             CA
Cynthia            Williams           Vallejo             CA
Danyael            Williams           Vallejo             CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 157 of 159


David              Williams           Canoga Park         CA
Deanndra           Williams           San Jose            CA
Denise             Williams           Ceres               CA
Denzell            Williams           Oakland             CA
Derrick            Williams           Los Angeles         CA
Emily              Williams           Hawthorne           CA
Eric               Williams           Bakersfield         CA
Gary               Williams           Rancho Cordova      CA
Gerald             Williams           Long Beach          CA
Jacob              Williams           Placentia           CA
Jacqueline         Williams           Fairfield           CA
Jamila             Williams           La Mesa             CA
Jamilia            Williams           Oakalnd             CA
Jordin             Williams           Suisun              CA
Joshcenia          Williams           Oakland             CA
Julius             Williams           San Diego           CA
Kendra             Williams           Richmond            CA
Kenov              Williams           Ramona              CA
Kevin              Williams           Elk Grove           CA
La Shawn           Williams           Pittsburg           CA
Ladonna            Williams           Vallejo             CA
Ligaya             Williams           Los Angeles         CA
Michelle           Williams           Highland            CA
Natasha            Williams           Oakland             CA
Portia             Williams           Rancho Cucamonga    CA
Randy              Williams           El Cajon            CA
Ronald             Williams           Fremont             CA
Sharwanna          Williams           Sacramento          CA
Tamicka            Williams           Long Beach          CA
Tatiana            Williams           Los Angeles         CA
Veronica           Williams           Oakland             CA
Victoria           Williams           Merced              CA
Mackenzie          Williamson         North Hollywood     CA
Markus             Williamson         Lake Elsinore       CA
Sean               Williamson         American Canyon     CA
Bonnie             Williams-taylor    Los Angeles         CA
Blake              Williford          Los Angeles         CA
Matt               Willis             Loomis              CA
Anastasia          Willoughby         Antioch             CA
Alexis             Wilson             Lancaster           CA
Cherise            Wilson             San Jose            CA
Christina          Wilson             San Francisco       CA
Crissy             Wilson             Concord             CA
David              Wilson             Sacramento          CA
Eric               Wilson             Rodeo               CA
Heather            Wilson             Modesto             CA
Irene              Wilson             La Habra            CA
Khali              Wilson             Los Angeles         CA
Maiya              Wilson             San Francisco       CA
Michael            Wilson             La Habra            CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 158 of 159


Nicholas           Wilson             Upland              CA
Reginald           Wilson             El monte            CA
Toka               Wilson             Turlock             CA
Vashayla           Wilson             Stockton            CA
Whitney            Wilson             Temecula            CA
Ymunique           Wilson             Carson              CA
Kira               Windmueller        Manteca             CA
Shanelle           Windom             Antioch             CA
Jodie              Winkleblech        Manteca             CA
Haley              Winn               Redondo Beach       CA
Tamika             Winslow            Fairfield           CA
Lori               Wise               Lodi                CA
James              Wiseman            Concord             CA
David              Witcher            South Lake Tahoe    CA
Taliyah            Witt               Livermore           CA
Corey              Wojahn             Winchester          CA
Mahlet             Woldemichael       San Jose            CA
Jay                Wong               Alhambra            CA
Paul               Wong               San Diego           CA
Steven             Wong               Elk Grove           CA
Angela             Wood               San Diego           CA
Erica              Wood               Palo alto           CA
Jessica            Wood               San Dimas           CA
Johnathan          Wood               Anaheim             CA
Michael            Wood               Chandler            AZ
Sammantha          Wood               Clovis              CA
Augusta            Woodard            Oakland             CA
Ashley             Woodbridge         Lake Elsinore       CA
Spencer            Woodcock           San Francisco       CA
Chyrah             Woods              Patterson           CA
Nicole             Woods              Tracy               CA
Cassandra          Woodward           Bakersfield         CA
Heather            Woolen             Rio Linda           CA
Binh               Worley             Sacramento          CA
Shanna             Worley             Riverbank           CA
Ashley             Wright             Stockton            CA
Brian              Wright             Riverside           CA
D'ajane            Wright             Oakland             CA
Dean               Wright             Monrovia            CA
Michelle           Wright             San Diego           CA
Vincent            Wright             Long Beach          CA
Zonobia            Wright             Mountain View       CA
Tiger              Wu                 Fremont             CA
Lorenzo            Wuysang            inglewood           CA
Melanie            Wyatt              Fresno              CA
Dominique          Wynne Cooley       Hesperia            CA
Christopher        Wyrick             San Jose            CA
Sondra             Wyrick             Antioch             CA
Michelle           Xiong              Fresno              CA
Crane              Xu                 Rohnert Park        CA
       Case 3:19-cv-07545-WHA Document 33-1 Filed 11/21/19 Page 159 of 159


Yin Kum              Xue              Fremont             CA
Steven               Yamaguchi        San Jose            CA
Jessica              Yanez            Modesto             CA
Heijin               Yang             Fresno              CA
Battsengel           Yanjmaa          Los Angeles         CA
Chris                Yanke            Van Nuys            CA
Etienne              Yansunnu         Desert Hot Spring   CA
Jacob                Yarletz          Carmichael          CA
Deven                Yasay            Fremont             CA
Ahmed                Yaseen           Sacramento          CA
Vincent              Yates            Pittsburg           CA
Christopher Ybarra   Ybarra           Lancaster           CA
Chris                Yoder            Cupertino           CA
Joseph               Yoo              Beaumont            CA
Bryan                Young            Corona              CA
Christopher          Young            Fontana             CA
Grenita              Young            Oakley              CA
Jimmy                Young            Modesto             CA
Olivia               Young            Atascadero          CA
Samantha             Young            Livermore           CA
Shonntae             Young            Apple Valley        CA
Rosalina             Ysais            Moreno Valley       CA
Ruth                 Zagars           Palmdale            CA
Anastasiia           Zagoruiko        North Highlands     CA
Laurie               Zaleski          long beach          CA
Tommie               Zam              San Diego           CA
Rudolph              Zamarripa        Bakersfield         CA
Michael              Zambelli         Riverview           FL
San Juanita          Zamora-meza      Salinas             CA
Bennji               Zanabria         Pittsburg           CA
Anthony              Zapata           San Bernardino      CA
Elizabeth            Zapata           Santa Fe Springs    CA
Martin               Zaragoza         Merced              CA
Royce                Zaro             Plymouth            CA
Andrea               Zavala           Mountain view       CA
Angela               Zavala           Los Angeles         CA
Eric                 Zavala           La Habra            CA
Lupe                 Zavala           San Jose            CA
Zahir                Zeggane          Walnut Creek        CA
Jacqueline           Zenn             Vallejo             CA
Brisa                Zepeda           San Jose            CA
Andrew               Zertuche         Riverside           CA
Wei                  Zhao             San Lorenzo         CA
Joshua               Zielinski        Livermore           CA
Jessica              Zinzun           Perris              CA
David                Zirkelbach       Fullerton           CA
Kameel               Zreik            Camarillo           CA
Reyna                Zuniga           San Jose            CA
